Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 1 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-u7m9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0089

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JAMES BANNERMAN

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018821
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 2 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-fqfi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0090

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ray Valek

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018822
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 3 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93si-nSbt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0091

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Chain

 

General Comment

That sounds right. Profit from exporting mass murder everywhere.

WASHSTATEC018823
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 4 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93si-fgat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0092

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Miller

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018824
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 5 of 676

 

As of: November 29, 2018
Tracking No. 1k2-935j]-1q37
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0093

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd P Silverstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018825
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 6 of 676

 

As of: November 29, 2018
Tracking No. 1k2-935)-2891
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0094

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

So the U.S. is another arms dealer, which used to be outlawed?!

WASHSTATEC018826
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 7 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sj-myxq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0095

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Stiohn

 

General Comment

Please, please, please do not transfer oversight of foreign non-military gun sales from the State

Department to
the Commerce Department. If we are worried about violent immigrants arriving on our shores, let's don't
arm them

before the get here! And if we won't support asylum requests for immigrants, let's don't arm their
tormenters in their

home countries. If ever there were an issue that is directly related to homeland security, it is this. And
thus not an issue

rightly placed in the purview of the Commerce Department. Moreover, the whole initiative seems a
transparent effort by

the gun lobby to increase profits in the industry without regard to public safety. And finally, let's be clear,
inno way dol

believe that semi-automatic weapons are not and should not be classified as civilian weapons. | am
strongly opposed to

this proposal -- ID: DOS-2017-0046-0001. And we are watching what happens closely.

WASHSTATEC018827
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 8 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-g]vs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0096

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ayelet Leibovitch

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Thank you for your time.

WASHSTATEC018828
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 9 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-thnx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0097

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Gartner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018829
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 10 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-ssdr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0098

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Follman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018830
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 11 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-eklx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0099

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Abrams

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018831
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 12 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sl-m5)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0100

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Aycock

 

General Comment

T OPPOSE moving export license oversight for firearms from the Department of State to the Department
of Commerce.

The proposed rule change treats semiautomatic assault rifles as "non-military." This is despite the fact
that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state
and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries. The proposed rule also eliminates Congressional oversight for important gun export
deals; transfers the cost of processing licenses from gun manufacturers to taxpayers, and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from

an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

WASHSTATEC018832
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 13 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sl-dobh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0101

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Pagano

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018833
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 14 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sl-pllo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0102

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018834
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 15 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sn-b0e;
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0103

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC018835
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 16 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sn-t0yu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0104

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rainer Gades

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018836
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 17 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9312-gald
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0105

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Olsen

 

General Comment

Please reverse the proposed regulations that will make it easier to export semi-automatic weapons and
ammunition. We should not eliminate Congressional oversight of these sales. There is a reason that we
need Congressional oversight in order for ALL American voices to be heard. We must not weaken end-
use controls and enable production of 3D weapons anywhere. We have seen the effects of these weapons
in U.S. shootings, particularly in our schools. We must not be partly responsible for killings of innocents
in other countries. U.S. export controls for weapons used in violence should be made stronger, not
weaker.

WASHSTATEC018837
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 18 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9313-lu0w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0106

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James DeJager

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018838
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 19 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t5-Son7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0107

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: matthew cazier

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

Thank you,

Matthew Cazier, RN, BSN, CCRN
TSICU, HMC

206-744-3510

meazier(@uw.edu

WASHSTATEC018839
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 20 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t6-yp%
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0108

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Naya Fross

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018840
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 21 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t7-25xg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0109

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Driscoll

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018841
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 22 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9319-xltr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0110

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paula Claycomb

 

General Comment

T urge you to pass the proposed rule to restrict the sale of bump-fire stocks, like those used in the Las
Vegas massacre. Please do so. No civilian in the US needs to use bump stocks!

WASHSTATEC018842
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 23 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tg-dilz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0111

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Liesy

 

General Comment

Tam not in favor of loosening regulations!

WASHSTATEC018843
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 24 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ta-eal7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0112

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ALBERT FOER

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018844
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 25 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sn-8fir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0113

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Bressler

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018845
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 26 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-bwht
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0114

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: beth bennett

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC018846
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 27 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-83k6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0115

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018847
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 28 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-hhrz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0116

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Gelman

 

General Comment

Hi, my name is Alice and l urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along
with other “conversion devices" that enable semiautomatic weapons to mimic automatic fire, qualify as
"machineguns" under the National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks." These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
Burnp stocks and similar "conversion devices" that accelerate the rate of fire of a serniautomatic firearm
are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
The continued presence of these dangerous devices puts all of our communities at nsk and both Congress
and ATF must take action quickly to address this threat.

Thank you,
Alice

WASHSTATEC018848
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 29 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-yc97
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0117

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudia Reyes

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018849
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 30 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9314-xk7o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0118

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Zitzman

 

General Comment

to: The US Department of State
re: Proposed Rule: International Traffic in Arms Regulations, US Munitions List Categories I, I, and I

lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Sincerely,
Robert Zitzman

WASHSTATEC018850
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 31 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9314-l1ne
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0119

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Castner

 

General Comment

Kindly accept this comment in strong opposition to this proposed Rule. Among other reasons,
liberalizing the export of firearms to foreign countries may allow terrorists to have easier access to
firearms without sufficient foreign safeguards in place. If the U.S. government were to allow the gun
industry to experience substantial profits due to this rule change at a minimum it should secure
assurances & best practices from gun manufactures to keep US citizens safer such as assurances against
sale of firearms to retailers with a record or suspicion of gun trafficking.

WASHSTATEC018851
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 32 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t6-mvv3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0120

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Thank you, Margaret MacDonald

WASHSTATEC018852
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 33 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tf-2a0s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0121

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Benedek Nyikos

 

General Comment

The United States should be passing stricter gun control laws, not attempting to make it easier to
distribute weapons of war abroad. Our nation should not be making the world less safe by putting
dangerous weapons in civilian hands.

WASHSTATEC018853
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 34 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t7-02d7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Pushic

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018854
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 35 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tj-x7kh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0123

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Olsen

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018855
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 36 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tt-37wb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0124

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Milgram

 

General Comment

Iam strongly opposed to this proposed rule change. The USA has the highest homicide rate among its
industrialized peers, and more than 70% of those homicides are committed with legally purchased
firearms that are mass marketed as a consumer product here in the USA. Furthermore, military patterned
rifles, such as the civilian version of the AR-15 are essentially street legal versions of the rifles carried by
our soldiers into battle. These rifles are preferred by mass killers because of their inherent characteristics
that were specifically designed to make soldiers more lethal.

The State Department is much better equipped than the Commerce Department to oversee small arms
exports. Transferring this important oversight function to the Commerce Department will export
America's severe gun problem to other nations, with the only benefit being increased profits for
America's firearms industry.

REFERENCES

1. Elinson Z, Avila JD. AR-15 Model Rifle Again Used in a Mass Shooting. Wall Street Journal
[Internet]. 2018 Feb 16 [cited 2018 Feb 16]; Available from: https:/Avww.wsj.com/articles/ar-15-model-
rifle-again-used-in-a-mass-shooting-1518741842

2. Latest US mass shootings all have something in common. South China Morning Post [Internet]. 2018
Feb 15 [cited 2018 Feb 16]; Available from: http://Awww.scrnp.com/news/world/untted-states-
canada/article/2133459/latest-us-mass-shootings-all-have-something-common

3. Truesdell J. The Controversy Surrounding the AR-15 Rifle Used In Florida Mass Shooting.
PEOPLE.com [Internet]. 2018 Feb 15 [cited 2018 Feb 16]; Available from:
http://people.com/crime/florida-school-shooting-ar-15-nfle-controversy/

4. Rogers B. Why The AR-15 Is The Weapon Of Choice For Mass Shooters [Internet]. 2018 [cited 2018

Feb 16]. Available from: http://dfw.cbslocal.com/2018/02/15/why-the-ar- 15-is-the-weapon-of-choice-
for-mass-shooters/

WASHSTATEC018856
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 37 of 676

5. Pearce M. Latest mass shootings all have AR-15 in common. The Seattle Times [Internet]. 2018 Feb
15 [cited 2018 Feb 16]; Available from: https:/Awww.seattletimes.com/nation-world/latest-mass-
shootings-all-have-ar-15-in-common/

6. Matt Pearce. The latest, most serious mass shootings all have something in common the AR-15.
Pittsburgh Post-Gazette [Internet]. 2018 Feb 15 [cited 2018 Feb 16]; Available from: http://Awww.post-
gazette.com/news/nation/20 18/02/15/The-latest-most-serious-mass-shootings-all-have-something-in-
common-the-AR-15/stories/201802 140244

7. Cummings W, Jansen B. Why the AR-15 keeps appearing at America’s deadliest mass shootings. USA
TODAY [Internet]. 2018 Feb 15 [cited 2018 Feb 16]; Available from:
https://www.usatoday.com/story/news/nation/2018/02/14/ar-15-mass-shootings/3395 19002/

8. Aric Jenkins. Many Mass Shootings in America Have 1 Thing in Common: AR-15 Rifles. Time
[Internet]. 2018 Feb 15 [cited 2018 Feb 16], Available from: http://time.com/5 160355/ar-15-rifle-flonida-
parkland-school-shooting/

9. McCray R. Why Are Mass Shootings an ‘Exceptionally American Problem’? TakePart [Internet]. 2016
Aug 25 [cited 2016 Jun 22]: Available from: http://www takepart.com/article/2015/08/25/mass-
shootings-america

10. Meghan O'Dea. What Makes the AR-15 So Appealing to Mass Shooters? Fortune [Internet]. 2016
Jun 13 [cited 2018 Feb 16]; Available from: http://fortune.com/2016/06/13/ar-15-mass-murderer-link/

11. Follman M. The data is chilling: America’s mass shooters are now using weapons of war. Mother
Jones [Internet]. 2016 Jun 13 [cited 2016 Jun 19]; Available from:
http://www_motherjones.corm/politics/2016/06/mass-shooters-assault-weapons-orlando

12. Lankford A. UA Research Reveals U.S. Has Disproportionate Amount of World's Mass Shootings
[Internet]. University of Alabama News. 2015 [cited 2016 Jun 22]. Available from:
https://www.ua.edu/news/20 1 5/08/ua-research-reveals-u-s-has-disproportionate-amount-of-worlds-mass-
shootings/

13. Prupis N. Mass Shootings Dubbed the "Dark Side of American Exceptionalism" [Internet]. Common
Dreams. 2015 [cited 2016 Jun 22]. Available from:

hitp.//www.commondreams.org/news/20 15/08/24/mass-shootings-dubbed-dark-side-american-
exceptionalism

WASHSTATEC018857
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 38 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tv-aq4j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0125

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Rice

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018858
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 39 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tv-u8yc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0126

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Rice

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018859
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 40 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tx-hlwa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0127

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018860
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 41 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tz-18z9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0128

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dianne Celuch

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule also: eliminates Congressional oversight for
important gun export deals: transfers the cost of processing licenses from gun manufacturers to
taxpayers, and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls.

WASHSTATEC018861
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 42 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-54wj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0129

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ALEXANDRA DRISCOLL

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018862
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 43 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u3-ftql
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0130

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nick Politzki

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018863
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 44 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-4htr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0131

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sam Todd

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018864
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 45 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-3fvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0132

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Sherwood

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC018865
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 46 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-ktcz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0133

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith West

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018866
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 47 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-riym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0134

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shawn Lyon

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018867
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 48 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-xwar
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0135

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carla Tischio

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns” under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks." These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
Burnp stocks and similar "conversion devices" that accelerate the rate of fire of a serniautomatic firearm
are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
The continued presence of these dangerous devices puts all of our communities at nsk and both Congress
and ATF must take action quickly to address this threat.

T also am writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as "non-military." This is despite the fact that U.S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons 1s prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad

WASHSTATEC018868
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 49 of 676

by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018869
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 50 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-nlh9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0136

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom Nulty

 

General Comment

Iam writing in strong opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as "non-military." This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018870
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 51 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-tns0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0137

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Silvers

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018871
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 52 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-lsq5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0138

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Martin

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018872
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 53 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-95vf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0139

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frances Melott

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018873
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 54 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-délk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0140

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chuck Graver

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018874
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 55 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-km5w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0141

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Brinkerholf

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018875
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 56 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-4sbj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0142

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gaya Covington

 

General Comment

Iam writing in absolute opposition to moving export license oversight for firearms from the Department
of State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as "non-military." This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

TL also feel that bump stocks should be made illegal!!

WASHSTATEC018876
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 57 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-u8we
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0143

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Armando A. Garcia

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Thank you for your time and consideration... much appreciated.

WASHSTATEC018877
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 58 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-jOpu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0144

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Tripp

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018878
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 59 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-0a09
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0145

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: BrendaLee Lennick

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. #MomsDemandAction #StudentsDemandAction #VeteransF orPeace #EnoughIsEnough

WASHSTATEC018879
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 60 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-rflg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0146

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine Morrissey

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018880
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 61 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-ryx3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0147

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Cordano

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. Nobody needs these firearms.

WASHSTATEC018881
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 62 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-vv01
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0148

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Angell

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018882
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 63 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-t9pk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0149

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maija Schaefer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

Tam also concerned that the proposed rule will eliminate Congressional oversight for important gun
export deals; transfer the cost of processing licenses from gun manufacturers to taxpayers; and, enable
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. This a very serious issue, and should be subject
to more safety considerations, not fewer. It should remain under the jurisdiction of the department with
the most relevant knowledge and experience.

Thank you for the opportunity to comment.

WASHSTATEC018883
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 64 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-wolm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0150

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peggy Kocoras

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military" -- even though US troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries. The proposed rule also eliminates Congressional oversight for
important gun export deals, transfers the cost of processing licenses from gun manufacturers to
taxpayers, and enables unchecked gun production in the US and exports abroad by removing the block on
3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and lacks the resources to adequately enforce export
controls.

Although the current administration views everything on earth as a commodity, some things should not

be for sale. Those include semiautomatic weapons. Congress giving up oversight of weapon exports is an
abrogation of their responsibilities.

WASHSTATEC018884
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 65 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-lek4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0151

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gabrielle New

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018885
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 66 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-4x71
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0152

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linval DePass

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018886
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 67 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-diym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0153

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Bronstein

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable

semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National Firearms
Act and are generally

illegal to possess. In the absence of immediate action by Congress, ATF should finalize its proposed rule,
clarifying that

conversion devices like bump-fire stocks are included in the definition of "machinegun” under the
National Firearms Act of 1934.

And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public
safety by designing

devices that imitate machine guns and subvert the law. The continued presence of these dangerous
devices puts all of our

communities at risk and both Congress and ATF must take action quickly to address this threat.

WASHSTATEC018887
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 68 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-5b6z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0154

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Berry

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018888
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 69 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-5jrt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0155

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Reiter

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns” under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks." These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
Burnp stocks and similar "conversion devices" that accelerate the rate of fire of a serniautomatic firearm
are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
The continued presence of these dangerous devices puts all of our communities at nsk and both Congress
and ATF must take action quickly to address this threat.

I remember hearing the machine guns were outlawed so why should we allow a way around this law?

Thank you.

WASHSTATEC018889
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 70 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-9dzn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0156

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Bronstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed mile change treats semiautomatic assault rifles as “non-military.” This is
despite the fact that

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in

armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates

Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to

taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade and which

lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC018890
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 71 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-3av3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0157

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018891
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 72 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-wkjo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0158

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018892
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 73 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-iqSr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0159

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Corey E. Olsen

 

General Comment

I oppose moving export license oversight for firearms from the USA Department of State to the USA
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-
military." This is despite the fact that USA government troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the USA and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to reportediy kill a thousand people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not fewer.

WASHSTATEC018893
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 74 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-e8jn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Richardson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018894
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 75 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-trow
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0161

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret A Go

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018895
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 76 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-x2se
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0162

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James McMurtrey

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018896
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 77 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-2v77
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0163

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Lewandowski

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018897
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 78 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-6itx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0164

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marian Heidel

 

General Comment

"Lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
“non-military.” This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.”

WASHSTATEC018898
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 79 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-ht6o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0165

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angelo loffreda

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military" and just another export product, which they most definitely are not. U.S. troops routinely
use their weapons in semiautomatic mode. Semiautomatic weapons are used by state and non-state
groups in armed conflicts, by drug traffickers and criminal organizations, and the civilian possession of
such weapons is prohibited in many countries. The sale of semiautomatic weapons is not a simple
commercial transaction.

This misguided proposal reduces transparency and reporting om gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls. The proposed rule also eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers, and enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018899
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 80 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-6uln
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0166

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dana Tomasello

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018900
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 81 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-knea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0167

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Collins

 

General Comment

The national interest of the U.S. is not well served by moving export license oversight for firearms from
the Department of State to the Department of Commerce because the wider and less restricted
distribution of essentially military weaponry is inimical to the promulgation of international peace and
civilian safety, or suppression of misuse of firearms by state and individual actors. The proposed rule
change treats semiautomatic assault nfles as "non-military" despite the fact that U.S. troops routinely use
their military rifles in semiautomatic made, such weapons are used by state and non-state groups in
armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost
of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018901
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 82 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-29u0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0168

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Shook

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018902
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 83 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-8bce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0169

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Fleischer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018903
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 84 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-mnfn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0170

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenna Riges

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military."

This is clearly what gun manufacturers want to increase sales. Nothing more. Moving the license
oversight would be rewarding big donors including the NRA at the cost of human life. Please have a
conscience, think beyond profit, and do not reduce oversight of firearms in this way.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018904
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 85 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-sy9v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0171

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Collins

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018905
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 86 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-fi4o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0172

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Grady Warren

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018906
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 87 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-vg0h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0173

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erik McWilliams

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018907
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 88 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-qgug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0174

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam writing to STRONGLY oppose moving export license oversight for firearms from the Department
of State to the Department of Commerce.

Guns sold for profit contribute to violence around the world as well as in our own country. The US
government should be making it MORE difficult to manufacture and export weapons. EVEN if sold to
so-called 'friends' of the administration, many end up in the hands of those who use them against
American citizens and other innocent people.

Under the proposed rule change semiautomatic assault nfles are treated as non-military. This, despite the
fact that U.S. troops routinely use their military rifles in semiautomatic mode, despite the fact these
weapons are used by state and non-state groups in armed conflicts, and despite the fact the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. This is not and WILL NEVER BE acceptable
as the end result of a business model.

Firearms, guns ammunition and related article MUST be subject to more controls, NOT fewer.

WASHSTATEC018908
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 89 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-8hin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0175

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Conway

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018909
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 90 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-rflg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0176

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Porter

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018910
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 91 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-c9dx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0177

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Weiner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018911
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 92 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-cxfd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0178

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Stalter

 

General Comment

The proposal weakens controls over semiautomatic assault weapons, .50 sniper rifles, high-capacity
ammunition magazines and it may deregulate 3D printing of guns. It could also weaken controls on gun
imports.

WASHSTATEC018912
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 93 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-lc46
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0179

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Ayres

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition,

eliminate Congressional oversight of these sales, weaken end-use controls, and enable production of 3D
weapons anywhere.

We have seen the effects of these weapons in U.S. shootings, and know they are used around the world to
kill and attack

hundreds of people every day in violent crime, wars, and political violence. U.S. export controls for
weapons used in violence

should be made stronger, not weaker.

WASHSTATEC018913
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 94 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-t2yd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0180

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: steve shap
Organization: Road Scholars International

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018914
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 95 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-18z4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0181

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Talbot

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce and any move that reduces transparency and reporting on gun exports and transfers gun
export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls. Please don't.

WASHSTATEC018915
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 96 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-lis7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0182

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd Hartman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018916
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 97 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-qhql
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0183

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Randy Harrison

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018917
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 98 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-3 19¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0184

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018918
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 99 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-g9x8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0185

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Gregory

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018919
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 100 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-11c8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0186

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Natalie Sivak

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018920
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 101 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-o7ay
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0187

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James A Clark Jr

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018921
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 102 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-flez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0188

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matthew Nugent

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018922
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 103 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-tbv1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0189

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Belknap

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018923
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 104 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-lday
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0190

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen Wilkinson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018924
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 105 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-qu6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0191

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Thorne

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018925
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 106 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-lya5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0192

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Granlund

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018926
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 107 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-chal
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0193

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Biggane

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018927
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 108 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-qbdr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0194

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Sackett

 

General Comment

Iam writing to oppose the proposal to move the oversight of the firearms export license from the State
Department to the Commerce Department. Semiautomatic assault rifles are simply not non-military
weapons and their export should remain under the oversight of the State Department. Further, the
elimination of Congressional oversight enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms.

This proposal has been designed by the NRA and the gun manufacturers as a blatant attempt to profit by
spreading lethal weapons to a world that needs to reduce the weapons of of violence, not increase them.

WASHSTATEC018928
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 109 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-zlwb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0195

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Schultz

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018929
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 110 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-auxf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0196

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Bristow

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018930
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 111 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-1972
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0197

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Bristow

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018931
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 112 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-8mz8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0198

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Skinner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed nile change treats semiautomatic assault rifles as non-military. This is
despite the fact that

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in

armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates

Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to

taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade and

which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.

Thank you,

WASHSTATEC018932
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 113 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-qal3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0199

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norman Traum

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018933
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 114 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-54dv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0200

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Hartnett

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018934
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 115 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-gmkr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0201

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexander Honigsblum

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018935
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 116 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-v9jx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0202

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a serniautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
cortinued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

I'm not sure why we even have to petition for this common sense measure. PLEASE DO THE RIGHT
THING!

WASHSTATEC018936
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 117 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-s9)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0203

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erica Kaplan

 

General Comment

I strongly oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by
state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries. The proposed rule also eliminates Congressional oversight for important gun export
deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018937
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 118 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-k8js
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0204

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Molly Beard

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018938
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 119 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-vhwj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0205

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Iltis
Organization: N/A

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer

WASHSTATEC018939
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 120 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-gqek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0206

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Bonner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018940
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 121 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-f20)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0207

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Osada

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018941
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 122 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-hik3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0208

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Raby

 

General Comment

The last thing we need to do is militarize the Commerce Department as a means of promoting the global
arms trade. The world is already awash in weapons, and selling more will only increase the odds that
some will never the black market, where terrorists will buy them. This decision will haunt us.

WASHSTATEC018942
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 123 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-ikjd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0209

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Donovan

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018943
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 124 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-wao7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0210

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Raby

 

General Comment

The last thing we need to do is militarize the Commerce Department by putting arms sales there.
Already, there are too many military-grade weapons in the world, with the accompanying danger that
they will flow into the black market, where terrorists will find them. This is an enormously destabilizing
idea that will come back to haunt us.

WASHSTATEC018944
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 125 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-uy3e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0211

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Donohue

 

General Comment

Tam opposed to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018945
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 126 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-gruc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0212

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ameesh Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018946
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 127 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-g8u2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0213

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carole Plourde

 

General Comment

I oppose moving oversight for overseas arms and munitions sales from the Department of State to the
Department of Commerce. If anything we should be selling less weaponry overseas because it will
eventually come back to hurt one of our soldiers overseas or wind up in the hands of terrorists.

No more weapons sales to create more havoc and misery in countries across the globe.

Do not give the Department of Commerce the oversight mandate on weapons and munitions. Their
mission is to push American goods overseas and not foreign policy.

WASHSTATEC018947
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 128 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uy-2dka
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0214

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christian Biondi

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018948
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 129 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-7hOw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0215

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Griswold

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a semiautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
continued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

WASHSTATEC018949
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 130 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-nbqd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0216

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victor Escobar

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018950
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 131 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-r44x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0217

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Wicht

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018951
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 132 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-zhyr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0218

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kayla Stephens

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018952
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 133 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-h8s3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0219

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Black

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018953
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 134 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-mtyw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Black

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018954
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 135 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-tgke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alissa Sollitto

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed nile change treats semiautomatic assault rifles as non-military. This is
despite the fact

that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state
and non-state

groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing

licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and
exports abroad by

removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and

transfers gun export licensing from an agency with a mission to promote stability, conflict reduction, and
human rights, to an

agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence,
terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC018955
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 136 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uk-gfmp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0222

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Shea

 

General Comment

I respectfully ask that changes not be made in the present regulations regarding exporting of semi-
automatic weapons and ammunition abroad. With all the illegal arms now circulating in the world, the
U.S. should be trying to reduce not add new firearms.

WASHSTATEC018956
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 137 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-nxfm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0223

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018957
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 138 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-hwwp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MARGARET M HODSOLL

 

General Comment

Iam against transferring International Traffic in Arms Regulations from the State Dept. to the Commerce
Dept., nor to | want to see our gun culture spread to other countries.

WASHSTATEC018958
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 139 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-fe3b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0225

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Hilton

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC018959
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 140 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-elli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Pavlic

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018960
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 141 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-3kkv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Harper

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018961
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 142 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ul-19cm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy knipe

 

General Comment

Guns should be regulated by the Department of State, not the Dept of Commerce. This is not a case of
commerce, but of the availability of weapons that are only meant to kill other humans at outrageous rates.
I believe in more control over firearm sales and distribution. If anything we need to use our resources to
curtail the purchase and sale of firearms. Some how we have become the United States of the NRA.

Bumpstocks are another egregious affront to the health and welfare of this country’s citizens. BAN THE
SALE OF BUMPSTOCKS at the very least.

Thank you.

WASHSTATEC018962
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 143 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93um-cybo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim Duncan

 

General Comment

Iam writing in strong opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018963
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 144 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-iv42
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0230

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Koritz

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018964
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 145 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-8bxo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0231

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Fetter

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018965
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 146 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-v5vb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0232

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cinda Johansen

 

General Comment

This is an emergency and all the children of the USA are in danger of being murdered. We all should and
must stop the sale of assault weapons, bump stocks and high volume magazines in this country.
Amendment rights are not being stepped on and the proof is the amount of guns(all types) compared to
the number of people with these weapons is a small part of our population. Please think of our children.

WASHSTATEC018966
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 147 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-e4yi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0233

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Cunningham
Organization: Guitar Instruction

 

General Comment

Iam writing in strong opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce. The proposed nile change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals, transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls. This change defies
sound reasoning, Aristotelian logic, and common sense to place the baseness of greed above global
public safety.

Firearms are used to kill thousands of people every day around the world in acts of organized crime,
street crime, political violence, terrorism, and myriad human rights violations. They should be subject to
more controls, not fewer. Humanity deserves to be free from the threats posed by deranged, greedy,
corrupt individuals like those responsible for proposing this absurd change.

Thank you for considering my comments.

WASHSTATEC018967
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 148 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93un-i0ea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0234

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Mulligan
Organization: Retired

 

General Comment

"Lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.”

WASHSTATEC018968
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 149 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-qqt3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0235

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deirdre Henderson

 

General Comment

THIS IS AREALLY BAD! IDEA! MOVING EXPORT LICENSE OVERSIGHT FOR FIREARMS TO
THE COMMERCE DEPARTMENT IS A VERY BAD IDEA! ARE YOU ALL CRAZY??? ARE YOU
SO AFRAID OF THE NRA THAT YOU DO THEIR BIDDING? DO THEY REALLY OWN YOU?
HAVE YOU NO MORAL COURAGE? YOUR MOTHERS WOULD NOT BE PROUD OF YOU!!!

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018969
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 150 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-xn63
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0236

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jody Gibson

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018970
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 151 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-Skvb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0237

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Olson

 

General Comment

Semiautomatic weapons are weapons for the military and should be carefully controlled. How many
mass shootings are we to endure while the NRA profits from the deaths of innocent people here?

"Lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018971
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 152 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-8mly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0238

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Leshe-Dennis

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018972
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 153 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-185d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0239

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Starr

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018973
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 154 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-s2ve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0240

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Celeste Hong

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018974
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 155 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-8mdd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0241

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Becca Greenstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018975
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 156 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-nwwh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0242

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Thompson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018976
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 157 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-dylg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0243

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Kingston

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018977
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 158 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93up-ezlj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0244

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jon Berg

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018978
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 159 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-8u6q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0245

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Dryer

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018979
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 160 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ugq-5jj6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0246

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul West

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018980
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 161 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ugq-4df
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0247

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Rolfes

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018981
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 162 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ur-a7h3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0248

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JeVerna Haynes

 

General Comment

No, no, no! I'm sick of every thing in this country being about making money, instead of about the safety
of our people.

I am writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military nfles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls. This should not be a matter for Commerce, and must
require Comgressional oversight.

WASHSTATEC018982
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 163 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ur-u2tk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0249

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Irene Vecchio

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a semiautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
continued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

WASHSTATEC018983
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 164 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93us-c21la
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0250

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Balassi

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018984
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 165 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93us-1176
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0251

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Bunting

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State

to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military.

This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used

by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many \

countries. The proposed rule also: eliminates Congressional oversight for important gun export deals,
transfers the cost

of processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in
the U.S. and

exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on

gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction,

and human rights, to an agency with a mission to promote trade and which lacks the resources to
adequately enforce

export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence,
terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC018985
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 166 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93us-5b52
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0252

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caitlyn Geist

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018986
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 167 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uu-dqzn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0253

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Felicity Figueroa

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018987
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 168 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uw-dv70
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0254

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Casey

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countnies. Semiautomatic assault rifles are used in
many conflicts around the world, most of whose victims are civilians. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC018988
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 169 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uy-gmhs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0255

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Grossi

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018989
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 170 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uz-2g¢fn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0256

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bebe McCarthy

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018990
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 171 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v0-7 lum
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0257

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Nicholas

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018991
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 172 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v1-i41g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0258

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Wienert

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018992
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 173 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v2-zfwb
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-0259

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Ellen Jaramillo

 

General Comment

I am writing in opposition to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semmautomatic assauli rifles as non-military.

Semiautomatic assault rifles are not sporting or hunting rifies, and not meant for commercial hunting, so they
should

not be governed by the Department of Commerce.

U.S. troops routinely use their milrtary nfles in semiautomatic mode, these weapons are used by state and non-
state

groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.
Semiautomatic

assault rifles are used in military settings and therefore these types of firearms export license oversight should
remain

with the Department of State.

The proposed rule also: elimimates Congressional oversight for important gun export deals; transfers the cost of
processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in the US.
and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting

on gun exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction,

and human rights, to an agency with a mission to promote trade and which lacks the resources to adequately
enforce

export controls. Semiautomatic assault rifles usage by private citizens results in increased crime, violence,
family accidents,

and mass murder, and should be subject to more federal government controls, not fewer.

Please do not move export license oversight for firearms from the Department of State to the Department of
Commerce.

WASHSTATEC018993
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 174 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v2-ntqg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0260

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Banuelos

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018994
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 175 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v2-592d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0261

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Maisel

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC018995
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 176 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v3-tcll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0262

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Florence Miller

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018996
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 177 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-ynlx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0263

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allen Royer

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer." Thank you. Allen Royer

WASHSTATEC018997
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 178 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-k6a4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0264

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Calvert

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC018998
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 179 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-1b8n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0265

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military, despite
the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used
by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule eliminates Congressional oversight for important gun
export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill thousands of people around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not fewer."

WASHSTATEC018999
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 180 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v4-k5qm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0266

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Quincy Scott

 

General Comment

I strongly oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019000
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 181 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-hn4u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0267

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Shapiro

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019001
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 182 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-2xxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0268

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Santmyer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019002
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 183 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-makd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0269

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019003
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 184 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-4qgv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0270

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meghan Blydenburgh

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019004
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 185 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v6-vtb7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0271

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Hornig

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019005
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 186 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-lflg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0272

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hollye Dexter

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019006
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 187 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-47hr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0273

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Crane

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military.

Such a categorization does not reflect reality. U.S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Semi-automatic rifles are not appropriate for civilian populations. The Constitution does not guarantee
the right to own weapons of mass destruction. The role of government is to protect its citizens and to
combat the rise in mass killings of civilians that is directly tied to easy access to semi-automatic
weapons.

WASHSTATEC019007
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 188 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-awkn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0274

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Silloway

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019008
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 189 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-i6us
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0275

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Troy Dexter

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019009
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 190 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-itim
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Krisana Tantivitoon

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode; these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

With that said, it makes absolutely no sense to change the oversight from the Department of State to the
Department of Commerce. Stricter controls are needed, not laxed ones.

Thank you.

WASHSTATEC019010
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 191 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-desd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0277

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenni Hailer

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATECO019011
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 192 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-8lzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0278

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenna Silverman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019012
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 193 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v8-lvbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0279

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mindy M.

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019013
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 194 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-165z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0280

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Parker

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

WASHSTATEC019014
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 195 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-091a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0281

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: rosalie Paul

 

General Comment

Iam writing my strenuous objection to the sale of fire arms to other countries and to the possible shift of
fire arms control to a commerce department. We are a nation of killers and it is ridiculous to support that
ethic. It's time to get over our passion for fire arms and see that kindness is the path that can take us
where we want to go. Thank you. Rosalie Pau

1

WASHSTATEC019015
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 196 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-wjb7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0282

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucienne Canet

 

General Comment

Tam emphatically against the move to push control of gun exports from the State Department to the
Commerce Department. | believe this will increase gun exports to Latin America, which will endanger
lives, increase migrant traffic to the United States, increase the number of children affected by gun
violence in Central American countries, and increase the work and burden of our foster care system and
social workers, as well as our local tax burden. I vow to financially and politically support efforts to vote
anyone that supports this recent amendment out of congress.

WASHSTATEC019016
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 197 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-3u8t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0283

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathy rowan

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. The proposed rule change treats semiautomatic assault nfles as non-military. This is despite
the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used
by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

WASHSTATEC019017
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 198 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-Iztq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0284

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATECO019018
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 199 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-zfwd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0285

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This is a license to flood this country with even more weapons. Having Commerce regulate this is more
pandering to the NRA. Haven't enough children been killed?

WASHSTATEC019019
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 200 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-phur
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0286

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Small

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. These weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019020
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 201 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93v9-taiS
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0287

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ELLIOT PLINER
Organization: ST

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a semiautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
continued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

WASHSTATEC019021
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 202 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vb-8tpj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0288

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ramona Benson

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019022
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 203 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vb-8mhe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0289

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Mutascio

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019023
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 204 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vc-2isl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0290

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Wendy Wheatcroft

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019024
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 205 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vd-xmz4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0291

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edward Wight

 

General Comment

As a pastor concerned about reducing violence in the world, | am writing to oppose moving export
license oversight for firearms from the Department of State to the Department of Commerce. The
proposed rule change treats semiautomatic assault rifles as non-military, yet such firearms are used to kill
a thousand people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to rigorous controls.

WASHSTATEC019025
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 206 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vd-w pj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0292

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lorraine Demt

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our

borders. Arms exports must be subject to more controls, not fewer.

Thank you, in advance, for saving lives.

WASHSTATEC019026
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 207 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ve-jf7r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0293

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Marsh

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATECO019027
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 208 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vf-ugx6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0294

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Mitchell

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019028
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 209 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vi-f03¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0295

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Ward

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019029
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 210 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vi-yOlu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0296

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Hiseley

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019030
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 211 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vi-rbqr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0297

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: STACIE CHARLEBOIS

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019031
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 212 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vn-t9mv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0298

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Blanke

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019032
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 213 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vp-t5 1]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0299

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Baird

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the State Department to
the Department of Commerce. The State Department ensures national security including distribution of
weapons worldwide. The Department of Commerce promotes trade; national security is not its mission.

The proposed rule change treats semiautomatic assault rifles as non-military which is not factual. [tis a
fact that U.S. troops routinely use their military rifles in semiautomatic mode. These weapons are used by
state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries.

The proposed rule eliminates Congressional oversight for important gun export deals. It transfers the cost
of processing licenses from gun manufacturers to taxpayers. And it enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to enforce export controls adequately.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

To promote national security, it is imperative that the export license over site for firearms remain within
the State Department.

WASHSTATEC019033
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 214 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vp-re3q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0300

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ella Robson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019034
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 215 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vq-se80
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0301

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Klein

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019035
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 216 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vs-28vv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0302

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jerry Boren

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019036
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 217 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vs-9d10
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0303

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Coney

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019037
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 218 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vu-amni
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0304

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eryn K

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019038
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 219 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vu-v4w9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0305

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: RL M

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019039
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 220 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vv-dehv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0306

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CORY ASHLEY

 

General Comment

I STRONGLY SUPPORT THIS PROPOSED RULE CHANGE. 1AM A US VETERAN ANDI AM
ALSO A TYPE 1 FFL. IWANTED TO APPLY FOR A TYPE 7 FFL MANUFACTURES LICENSE. I
WAS UNABLE TO DO SO DUE TO THE HEAVY BURDEN OF THE ITAR FEE. THIS FEE DOES
NOT AFFECT THE LARGE FIREARMS MANUFACTURES. IT ONLY AFFECTS SMALL
BUSINESSES SUCH AS MINE. THERE ARE MANY SMALL FIREARM MANUFACTURES THAT
OPERATE WITHOUT PAYING THE ITAR REGISTRATION FEE PUTTING THEMSELVES AT
RISK BECAUSE THEY CAN NOT AFFORD IT. 1AM ALSO A GUNSMITH. BETWEEN THE ATE
REGULATIONS AND THE ITAR REGULATIONS EVERY TIME THAT I TOUCH A FIREARM I
PUT MYSELF AT RISK OF RUNNING APOUL OF THESE NUMEROUS REGULATIONS THAT
OFTEN CONTRADICT EACH OTHER. MANY OF THOSE THAT COMMENT TO OPPOSE THIS
RULE CHANGE ARE NOT IN THE FIREARMS INDUSTRY AND IN FACT ONLY OPPOSE IT
BECAUSE IT DEALS WITH FIREARMS. INNOVATION COMES FROM THE SMALL
BUSINESSES. THIS RULE CHANGE WILL HELP SMALL BUSINESSES FLOURISH.

WASHSTATEC019040
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 221 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vw-cj10
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0307

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Stewart

 

General Comment

Please do not export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

We are writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U_S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons 1s prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Please do not export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

WASHSTATEC019041
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 222 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vx-yOu3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0308

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: B. Laub

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. Thank you.

WASHSTATEC019042
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 223 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vy-9qlx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0309

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019043
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 224 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93vz-tmSa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0310

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Brunswig-Bosso

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019044
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 225 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w0-rvy0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0311

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: cheryl greene

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries.

The proposed rule also: elimimates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

AU of us have the right to live free of fear, and more guns, especially military-type weapons creates more
fear and danger in society.

WASHSTATEC019045
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 226 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w1-s9fr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0312

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Spencer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed nile change treats semiautomatic assault rifles as non-military. This is
despite the fact that

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in

armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates

Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to

taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade and which

lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism,

and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC019046
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 227 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w2-e8mw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-03 13

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Bradley

 

General Comment

I strongly oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019047
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 228 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93w5-ylql
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0314

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cora Kamerman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule also: eliminates Congressional oversight for
important gun export deals: transfers the cost of processing licenses from gun manufacturers to
taxpayers, and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls.

WASHSTATEC019048
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 229 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wb-futw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0315

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Hauck

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals, transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019049
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 230 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wb-kbab
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0316

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annette Dubois

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019050
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 231 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wd-j9fd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0317

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirby MacLaurin

 

General Comment
To: Secretary of State Mike Pompeo

Please reverse the proposed regulations that would weaken end-use controls, enable production of 3D
weapons anywhere, make it easier to export semi-automatic weapons and ammunition, and eliminate
Congressional oversight of these sales. America 1s not safer with a heavily armed third world - violence
increases in these places, and our borders are flooded with refugees trying to escape the violence. We
have also seen the effects of these weapons in U.S. shootings, and know they are used around the world
to kill and attack hundreds of people every day in violent crime, wars, and political violence. U.S. export
controls for weapons used in violence should be made stronger, not weaker.

WASHSTATECO019051
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 232 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93we-vrzb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0318

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Tillery

 

General Comment

T urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019052
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 233 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93we-fvel
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0319

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Long

 

General Comment

Petition Text:
To: Secretary of State Mike Pompeo

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in U.S.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger.

WASHSTATEC019053
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 234 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93 wf-h9f7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0320

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Goren

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019054
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 235 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wi-c7pu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0321

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam in full support of this proposed rule, the no-military weapons should be moved to the Commerce
Department. the state department should only be in control of the military weapons, for the purpose of
national security.

WASHSTATEC019055
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 236 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93weg-tl4g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0322

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hannah Mykel

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019056
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 237 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wg-fnbs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0323

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Harrelson

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019057
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 238 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wg-zblz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0324

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Punt

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

Ruth Punt

WASHSTATEC019058
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 239 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wh-uig6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0325

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Callies

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must absolutely be subject to more controls, not fewer!

WASHSTATEC019059
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 240 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93 wh-fb8)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0326

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Davis
Organization: none

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. Do we want to encourage the mayhem that we see in the United States in other countries.
Do not make it easter for others to have deadly weapons.

WASHSTATEC019060
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 241 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wk-oqoe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0327

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Patton

 

General Comment

The proposed change in international sales of guns is a transparent effort to boost domestic gun sales
during a down market for firearm manufacturers. Making a profit based on the spilling of blood by others
is truly despicable.

WASHSTATEC019061
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 242 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wl-rajh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0328

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nanci Kelly

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019062
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 243 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wm-4vsv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0329

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Teel

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019063
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 244 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wm-15rl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0330

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tracy Pressnall

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military.

WASHSTATEC019064
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 245 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wm-knd9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0331

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjorie Zlotowitz

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019065
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 246 of 676

 

As of: November 29, 2018
Tracking Ne. 1k2-93wp-wmnf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0332

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Barden

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019066
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 247 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wp-q92r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0333

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Koury

 

General Comment

To whom it may concern, | oppose moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. These weapons are used in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to
taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019067
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 248 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wr-thyu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0334

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jade Masterson

 

General Comment
To: Secretary of State Mike Pompeo

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

Information Sources:

[1] The Washington Post, The Trump administration wants to make it easier to sell U.S. guns abroad.
Heres what you need to know June 4, 2018. https://www. washingtonpost.com/news/monkey-
cage/wp/2018/06/04/the-trump-administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-

[2] Salon, U.S. gun industry wants a bigger piece of the worlds arms trade, June 1, 2018.

hitps:.//Awww.salon.com/2018/06/0 1 /Ai-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/
[3] State Department public comment site: https://www.regulations. gov/document?

Commerce Department public comment site: https://www.regulations.gov/document?D=BIS-2017-0004-
0001

WASHSTATEC019068
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 249 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ws-ipk9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0335

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty McNiel

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019069
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 250 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wt-4dews
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0336

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caroline Hanna

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019070
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 251 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wt-fd2k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0337

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Bergman

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019071
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 252 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93wv-z8gl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0338

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mrs Renee las

Organization: goodnewsloancompany7
Government Agency Type: State
Government Agency: Loan

 

General Comment

Good Day, [am Mrs Renee ,currently living in USA, am a married woman
at the moment with two kids and 1 was stuck in a financial situation

by august 2012 and i needed to refinance and pay my bills for my son
medication. | tried seeking loans from various loan firms both private

and corporate but never with success,and most banks declined my

credit. But as God would have it, 1 was introduced to a Man of God a
private loan lender by a friend named Mr. Roderick and i got a loan

sum of $100,000.00USD and today i am a business owner and my kids are
doing well at the moment. So dear,if you must contact any firm with
reference to securing a loan with low interest rate of 2% and better
repayment plans and schedule,please contact Mr.Jude Shanko he doesnt
know that i am doing this but i am so happy now andi decided to let
people know more about him, he offers all kinds of loans to both
individuals and companies and also i want God to bless him more. You
can contact his company through this email:
goodnewsloancompany7@gmail.com

WASHSTATEC019072
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 253 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x0-h5z9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0339

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ; dubya

 

General Comment

Small business owners were stifled by ITAR fees: this is the ONLY reason I personally haven't expanded
my businesses to include firearms manufacturing. | have no intention of dealing internationally, but [my
largest tax as a firearms manufacturer is paid to an agency protecting us from international trade of arms?
The tax burden must be shouldered by everyone that is protected instead of attacking the firearms
industry. The removal of ITAR fee can equate to a 7500% decrease in taxes to a small business operating
on a single FFL!

FFL=$30/yr ITAR=$2250/yr

7500% tax decrease = ITAR / FFL * 100

That is too large of a tax to be shouldered by the firearms industry alone, and the size of that tax paired
with the tax burden being placed solely on the firearms industry seemed like a tax created to deter smail
business from continued operation and a preventative measure deterring new business from starting in

this industry. [ can say that the only reason I haven't obtained my FFL is because of this unjust tax
burden; | refuse to start a firearms manufacture business because of ITAR fees.

WASHSTATEC019073
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 254 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x1-fOmz
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-0340

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: 1; dubya

 

General Comment

The Firearms Commerce in the United States Annual Statistical Update 2017 by The United States
Department of Justice BATFE shows 1,360,023 suppressors owned by American civilians.

I own and use suppressors. | applaud anyone shooting next to me willing to navigate the red tape of
suppressor ownership. A close family member that has lost his hearing from hunting since he was 5 could
still be living without hearing aids if more of us sportsman had a muffler on the front of our barrels. NO 33
YEAR OLD SHOULD HAVE HEARING AIDS!

Suppressors are common and simple accessories to American oun owners and the fact that suppressor are
NOT planned on being removed from the ITAR list is UNACCEPTABLE! No small business should be
forced to pay ITAR fees just because that business manufactured one suppressor in a year.

Maybe businesses that want to sell their suppressors internationally should pay ITAR fees.

Maybe every income tax paying individual should pay for these ITAR fees... Every income tax paying
individual is being protected from the International Traffic in Arms Regulations (TAR). Americans are not
required to pay extra for police protection just because that American requires more protection from the
Police. Firefighters do not collect more taxes from an individual whose house burns down versus someone
that needs their cat taken out of a tree. The firearms industry should not be required to pay for the
protection of every American citizen: that protection is a burden that every American Citizen should be
required to pay.

The bottom line 1s this:

-IF ITAR taxes are being used to keep citizens safe then we need to have citizens foot the bill.

BUT

-IF ITAR taxes are in place to deter small business owners operating withing the firearms industry then
ITAR needs to be removed from the laws of this country.

WASHSTATEC019074
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 255 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x2-jkvn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0341

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Sokoloski

 

General Comment

I oppose the relaxing of rules regarding the export of assault rifles and other arms by U.S. firearm
manufacturers, and urge the Commerce and State Departments to oppose these as well. Exporting more
arms is not going to help make the world a more peaceful place, especially assault rifles, instead an
increased prevalence of firearms simply increases hostilities and leads to more gun related violence and
deaths. Exporting an additional 70,000 arms annually will only increase the death toll from 1,000 gun
related deaths worldwide every year. This is not something I can support in good conscience.

WASHSTATEC019075
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 256 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x4-8dbi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0342

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ronald Miller

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019076
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 257 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x5-va8x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0343

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joann Hilton

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019077
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 258 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x6-mixc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0344

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Hur

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019078
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 259 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x7-xsz8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0345

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Martinelli

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019079
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 260 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x8-1e24
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0346

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Harlan Ekre

 

General Comment

As asmaill business only dealing with commercial small arms parts, we welcome the regulatory change.
Lumping cormmercial small arms items into the ITAR regulations creates an onerous and unnecessary
financial burden on small businesses in the U.S. who have no connection to military arms or to the export
of same.

WASHSTATEC019080
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 261 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x9-ilwm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0347

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Herbert Langston

 

General Comment
Please stop extorting money from gun manufacturers who do not export "Weapons of war".
Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.
The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.

The AR-15 is in use by NO military power in the world, and never has been.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

WASHSTATEC019081
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 262 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93x9-lzck
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0348

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Kober JD, MD, PhD

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. As a physician, I categorically can state that
the harm to human beings is no different between semiautomatic and fully automatic weapons. The
energy transferred to the bullet is what is important, along with other characteristics such as yawing of
the bullet on impact (tumbling), explosive ammunition, and other such characteristics. The only
difference between and automatic weapon and a semiautomatic weapon is that the automatic continues to
fire simply by holding the trigger down, whereas the trigger must be pulled for each shot for the
semiautomatic. The rest of the mechanical actions involved are the same. They both have high velocity,
and characteristics of the ammunition that make them deadly to many, many people over a short period
of time. The proposed rule also: eliminates Congressional oversight for important gun export deals,
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls. All of
these provisions are DEADLY, and should not be adopted.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019082
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 263 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-8nli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0349

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arthur Laudenslager

 

General Comment
I support loosening of ITAR to the maximum extent possible.

The intent of ITAR was to keep technological superiority on the side of US forces, and out of the hands
of our enemies, and that is a noble goal. However, when our own "military assistance” programs give
those same items, such as night vision, select fire M-4 carbines, and ceramic armor away to extremely
unreliable “allies” such as Iraq, and we see them show up shortly thereafter in enemy hands, it makes one
wonder what exactly the point of imposing these ridiculous restrictions on small business gunsmiths and
the like could possibly be.

WASHSTATEC019083
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 264 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-m6nx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0350

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Coop Cooper

 

General Comment

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019084
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 265 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-y3b3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0351

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Fulford

 

General Comment

America is the last free country in the world...take the chains off of our manufacturers... l agree with the
new proposed rule change.

WASHSTATEC019085
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 266 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-ego5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0352

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matt Newburn

 

General Comment

The ITAR regs are useless infringement on Americans rights.

WASHSTATEC019086
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 267 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-ffc2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0353

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Current

 

General Comment

I support the proposed rule to transfer oversight of non-military firearms exports from the State
Department to the Commerce Department. This will help small businesses, improve the economy, and
mitigate one of the many infringements of our 2nd amendment rights.

WASHSTATEC019087
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 268 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-db3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0354

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Landale

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because, amongst other things, the proposed rule change treats semiautomatic assault rifles as
non-military." Firearms kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. This is the kind of violence that sends refugees
fleeing to our borders. Arms exports must be subject to more controls, not fewer.

The proposed rule eliminates Congressional oversight for important gun export deals, transfers the cost
of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in
the US. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

The US has already alienated many of our allies. This rule change adds to the insults already made. Why

are there so many immigrants trying to escape gun violence in Central America? More arms to countries
like Nicaragua and Honduras will only exacerbate the problem.

WASHSTATEC019088
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 269 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xa-ai6g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0355

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: cory shamblen

 

General Comment
Please stop extorting money from gun manufacturers who do not export "Weapons of war".
Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.
The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.

The AR-15 is in use by NO military power in the world, and never has been.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

WASHSTATEC019089
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 270 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xb-4be9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0356

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bob Andrews

 

General Comment

ITAR overreach is a thing of legend, these are just the beginning of the roll backs that need to be
instituted, but at least they're a start.

WASHSTATEC019090
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 271 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xc-plx9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0357

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dana Jacobson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to MORE controls, not
fewer,

WASHSTATECO019091
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 272 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xd-ub2)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0358

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

These reforms will help take the yoke off of small manufacturers! Make America Great !

WASHSTATEC019092
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 273 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xe-xa6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0359

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Tolliver

 

General Comment

I support this change - this change will be a positive one for small businesses, and will have no change on
safety in America.

WASHSTATEC019093
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 274 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xf-gdfc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0360

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Please stop extorting money from gun manufacturers who do not export "Weapons of war".
Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.
The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.

The AR-15 is in use by NO military power in the world, and never has been.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

WASHSTATEC019094
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 275 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xp-nhlit
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0361

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Oanh Nguyen

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019095
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 276 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-jrdz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0362

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lorraine Thompson

 

General Comment

DO NOT amend the International Traffic in Arms Regulations (TAR) to revise Categories I (firearms,
close assault weapons and combat shotguns), Ul (guns and armament) and HU] (ammunition and ordnance)
of the U.S. Munitions List (USML) to describe more precisely the articles warranting export and
temporary import control on the USML. Items removed from the USML would become subject to the
Export Administration Regulations (EAR).

The only reason for this amendment is to enable big time arms dealers to make even MORE money and
to "facilitate more killings of common citizens around the world in places like the DRC.

WASHSTATEC019096
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 277 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-vlol
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0363

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Duncan

 

General Comment

TD: DOS-2017-0046-0061
Tracking Number: 1k2-93nd-If31

Do not demand fees from companies that do not export as they should be outside State Department's
purview.

Please do not burden small business with these fees and regualtions.

These regulations as currently applied cast a broad net that results in many srnall companies that DO
NOT export anything being forced to pay a significant sum of money to an agency that should have no
oversight over domestic production of commercial firearms and firearms-related items.

From the perspective of people in the firearms and gunsmithing business, this is an unabashed power and
money grab by a huge agency with unlimited resources to crush any small company that does not comply
with these regulations as State Department has decided to interpret them.

Small businesses do care greatly about "fees" being imposed on them. Profit margins for many of these
small shops are meager to begin with. Once it was announced that very burdensome fees were going to
be imposed, many businesses closed. It was not worth the hassle and expense anymore. If the aim of
these regulations is to drive small companies out of business leaving only the big fish, this is being
brilliantly executed.

Please apply some logic to these regulations.

WASHSTATEC019097
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 278 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-arwq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0364

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Pinkston

 

General Comment

Please stop extorting money from gun manufacturers who do not export.

Opponents who are against "atternpts to legitimize semiautomatic assault rifles as civilian products"
should bear in mind that we have had semiautomatic magazine-fed civilian nfles since 1910 (Winchester
Model 10 SLR) and that these were never issued to the military.

The much-maligned AR-15 was released as a civilian-only firearm in 1964. The military didn't adopt it
until two years later, by having it modified as a fully-automatic rifle (M-16) that civilians cannot own.
The AR-15 is in use by NO military power in the world, and never has been.

Non-military products are under the scope and purview of the Commerce Department, not the State
Department.

Do not be bullied by left-wing extremists who would see this nation completely disarmed for their own
political power.

ITAR cost money but provides nothing to non-export businesses. I see this as form of protection money
just like the mob. Pay up or else sort of racket. How do you spell RICO? ITAR?

WASHSTATEC019098
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 279 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xr-fis4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0365

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Liz Anderson

 

General Comment

It is both dangerous and irresponsible to allow greater freedom of arms trafficking.

WASHSTATEC019099
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 280 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xs-8bhw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0366

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A.L. Steiner

 

General Comment

I'm writing in FULL OPPOSITION to moving export license oversight for firearms from the Department
of State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries.

As you know, the proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to KILL 1,000 people every day around the world in acts of organized crime, political

violence, terrorism, and human rights violations. They should be subject to MORE controls and
elimination of these weapons, not fewer controls and more weapons!

WASHSTATEC019100
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 281 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xt-eanl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0367

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bobby Wayne

 

General Comment

I support rule changes to eliminate the itars requirement for businesses that do not conduct international
arms trade.

tars creates an undue burden on small businesses, particularly gunsmiths who repair hunting rifles. It

creates no benefit to continue to extend these requirements to business that only conduct business
domesticly.

WASHSTATECO019101
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 282 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xt-fSbq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0368

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Sand

 

General Comment

Iam opposed to the proposed rule change to move semiautomatic firearms and other dangerous items
from the US Munitions List to the Commerce Control List where there is less assurance that these
weapons are kept out of the possession of people with nefarious purpose in mind. The CCL is meant for
iterns not easily sold on the black market. Clearly, semiautomatic weapons would be sold on the black
market. Crime and human rights in countries with autocratic governments would conceivably worsen.
The weapons could find their way back to the US to be used in criminal activity here. The State
Department is not obligated to alert Congress to the sale of items on the CCL so there would be less
oversight. Transparency in government must be maintained to keep the people of the world sate and
democracy from backsliding. A serious change like this must not be dictated by any business involved
with the manufacture or sale of these goods. | am thinking perhaps the gun industry has been lobbying
for the change. Their interest in gun sales should never override the US responsibility to support safety
and human rights everywhere. Thank you for your attention.

WASHSTATEC019102
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 283 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xu-ai26
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0369

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Lytle

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019103
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 284 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xv-hp0o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0370

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cecilia Burns

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List and NOT be
transferred to the Commerce Control List. lam opposed to reclassifying semi-automatic weapons as
commercial items. These proposed changes would impact public safety and public health for decades to
come,

WASHSTATEC019104
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 285 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xw-2iih
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0371

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken and Geraldine Grunow

 

General Comment
Dear Regulators,
We have just learned about the proposed re-designation of small arms: automatic and semi-automatic
weapons of the AK-47 variety: from the USML to the Commerce Control List. This would reduce the
security and monitoring of such transfers.
Having observed the devastating power of these arms in mass killings in our own country, we are deeply
concerned about the flow of such weapons into the world market, where they not only may be used in

human rights violations abroad but also may find their way back to the US.

The role of our government agencies should be to reduce the level of violence across the world, not to
enhance it.

Please do not make these changes! Keep any distribution of such weaponry under close supervision Gf
we had our way, no one would be getting such weapons).

Thank you for your attention.

Ken and Geraldine Grunow, Dearborn, MI

WASHSTATEC019105
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 286 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xw-x7oh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0372

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ira Sharp

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019106
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 287 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xx-eogg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0373

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hensley Garlington

 

General Comment

I fully support these changes to ease exports.

WASHSTATEC019107
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 288 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xy-q82y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0374

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel McHale

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019108
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 289 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xy-kkpv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0375

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claire Perricelli

 

General Comment

We don't need more automatic and semi automatic weapons circulating in our country.

WASHSTATEC019109
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 290 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xz-kedi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0376

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Sharpe

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATECO019110
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 291 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93xz-2px3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0377

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristin MacLeod

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATECO019111
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 292 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93y0-anhp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0378

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Craig clark

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List. With video-games
training our children to kill without thought, the abundance of weaponry and ammunition is insane.
Children can find weaponry and ammunition unguarded and accessible whereas gun and ammo safes
should be mandatory.

Automatic weaponry has been used in many school killings and genocide throughout the world so mush
so that the thought of reclassifying semi-automatic weapons as commercial items 1s extremely ludicrous.

WASHSTATECO019112
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 293 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93y1-u8sq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0379

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: lvan Weinstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote exports and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019113
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 294 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yl-pmly
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0380

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Wetstein

 

General Comment

Il oppose moving semiautomatic weapons from the USML list to the CCL list. Doing so would only
increase world violence.

WASHSTATEC019114
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 295 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93y2-hapn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0381

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Edgerly

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019115
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 296 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yd-4saq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0382

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirk Rhoads

 

General Comment

Semi-automatic firearms should stay on the State Department's US Munitions List.

WASHSTATEC019116
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 297 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ye-m74j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0383

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Button

 

General Comment

Itars restrictions and fees are burdensom. In cases where a company does not manufacture or sell military
equipment or conduct international trade, these burdens are without benefit.

I support the transfer of itars to the commerce Dept and the reduction of the requirement for itars in cases
such as those listed above.

WASHSTATEC019117
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 298 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yj-znkh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0384

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Edney

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns” under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks". These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
These "conversion devices” that accelerate the rate of fire of a semiautomatic firearm pose a substantial
risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as well to ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
For the safety of our communities, both Congress and ATF must take action quickly to address this
threat.

WASHSTATECO019118
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 299 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yj-Skre
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0385

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Liles

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019119
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 300 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ym-bgzc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0386

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erick Williams

 

General Comment

See attached file(s)

 

Attachments

ITAR amendment comments June 27, 2018

WASHSTATEC019120
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 301 of 676

William A. Root

2700 Burcham Drive, Apt 234
East Lansing, MI 48823
billroot23(@email.com

 

Erick Willams, JD

1209 Old Hickory

East Lansing, MI 48823
willnielsen@sysmatrix net

 

June 27,2018

US Department of State

Bureau of Political Military Affairs
Directorate of Defense Trade Control
DDTCPublicComments(@state.gov
http://www.reeulations. cov

 

 

Re: ITAR Amendment—-Categories 1, I, and WI DDTC
Greetings:
These are comments on the Department of State’s proposed rule to amend the
International Traffic in Arms Regulations (TAR) and categories 1, HW and IU of the
US Munitions List (CUSML). 83 Federal Register 24166, May 24, 2018.
Background
The ITAR amendment should be revised to better support the rule of law.

The Arms Control and Disarmament Act, at 22 USC 2551, declares:

An ultimate goal of the United States is a world ... in which the use of force
has been subordinated to the rule of law ...

No profession is more closely identified with the rule of law than the police

profession. Peace officers are the street-level keepers of the law, all over the
world. If the United States is committed to “subordinating the use of force to the

WASHSTATEC019121
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 302 of 676

rule of law”, it must protect the environment in which peace officers do their work.
When armed gangs can overpower local peace officers, local communities become
war zones where the rule of law is subordinated to the use of force.

We fail to protect peace officers when we put highly destructive weapons in the
hands of civilians who target the police.

The ITAR amendment, as proposed, will make it easier to put firearms in the hands
of civilians and armed gangs that are superior to those carried by local peace
officers, thus threatening the rule of law in local communities. In several parts of
the world, armed gangs are impairing the rule of law, and their activities cross
borders. Notorious examples of the adverse effects of firearm proliferation can be
seen in Africa and the Middle East, as well as closer to home — in Central America
and Mexico, with adverse effects along the southern border of the United States.

See: Alec MacGillis, “America’s Wild-West Gun Laws Are Helping Fuel The
Border Crisis: The Unwanted Traffic Between The US And Central America Goes
Both Ways” (New Republic, July 21, 2014), https://newrepublic.com/article/118759/nra-
and-oun-trafficking-are-adding-fuel-border-migrant-crisis

 

Robert Muggah and Steven Dudley, Op-Ed: “Yhe Latin American Gun Leak”,
(Los Angeles Times, January 16, 2015), http://www_latimes.com/opinion/op-ed/la-
oe-muggah-arminge-latin-america-20150118-story.html

 

 

“Attacks against Peacekeepers” (United Nations OHCHR, May 2017),
httos://www,ohchr. ore/Documents/C ountries/CF/Mappine2003-2015/Factsheet7-EN pdf

“Attacks against civilians and MINUSCA peacekeepers in the town of Bangassou
in the Central African Republic” (Office of the Spokesperson for the UN
Secretary-General, May 14, 2017) https://www.un.ore/se/en/content/statement/2017-05-
14/statermment-attributable-spokesman-secretary-general-attacks-against

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump Wants to Fix
with a Wall” (Trace, May 25, 2017) https://www.thetrace.org/2017/05/gun-
traffickine-central-america-immigrant-crisis-trump-wall/

 

 

Jonathan Blitzer, “The Link Between America’s Lax Gun Laws and the Violence
That Fuels Immigration” (New Yorker, March 22, 2018),

bho

WASHSTATEC019122
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 303 of 676

hitos://www newvorker.com/news/news-desk/the-link-between-americas-lax-gun-
laws-and-the-violence-that-fuels-immiuegration

See: “Clear and Present Danger: National Security Experts Warn about the
Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper Rifles to Civilians”
(Violence Policy Center, July 2005), httpo:/Avwww.vpc.ore/studies/S0danger.pdf

 

ITAR should focus more attention on the security needs of local communities
where firearms are proposed to be exported.

The Department of State is liberalizing its rules on firearm exports partly because
the Department of Defense has determined that so-called semi-automatic firearms
are of diminished importance in military conflicts. DoD’s determination may well
be valid, but it misses the point. Military analysts worry, as they should, about the
impact of weapons on the battlefield. But evaluating the impact of firearms on the
battlefield gives short shrift to the security needs of civilian communities. To
support the rule of law we must consider the impact of firearms on public safety,
peace officer safety, crime control, and the prevention and management of civil
disturbances. Firearms that “no longer warrant control” by the military may
nonetheless overwhelm police patrols and threaten the rule of law in local
communities.

ITAR should not treat the US firearms market as the global standard. The United
States is proposing to liberalize its rules on firearm exports grounded partly on the
false premise that firearms are “widely available in retail outlets ... abroad.” That
is not true. The US firearms market is unique. Mexico, for example, has more
restrictive gun laws than the United States.

See: Topher McDougal, David A. Shirk, Robert Muggah and John H. Patterson,
“The Way of the Gun: Estimating Firearms Traffic Across the US-Mexico
Border” (Trans-Border Institute, University of San Diego, March 2013),
https://igarape. org. br/wp-content/uploads/2013/03/Paper The Way of the Gun web2 pdf

Zachary Elkins, Tom Ginsburg & James Melton, “US Gun Rights Truly Are
American Exceptionalism”’, (Bloomberg, March 7, 2013),

httos:/Awww,bloombere.com/view/articles/20 13-03-07/y-s-gun-rights-truly-are-american-exceptionalism

The United States risks alienating friendly foreign nations by projecting its
permissive domestic gun laws abroad.

WASHSTATEC019123
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 304 of 676

The Department of State has access to information about what kinds of weapons
are typically carried by patrol officers in foreign countries. The Department has
the wherewithal to jadge whether a firearm proposed for export is likely to
outmatch the firearms carried by local police forces. The Department should use
that knowledge -- and make that judgment -- as it evaluates firearm export
applications.

In evaluating the suitability of firearm exports, the ITAR should set a maximum
limit on the destructive potential of firearms exportable to civilians. Firearms with
muzzle energies higher than, for example, 5,000 Joules should be barred from
export to non-government end-users. (In ballistics, muzzle energy, commonly
expressed in Joules or foot-pounds, is a measure of the destructive potential of a
firearm or cartridge.) The risk that a firearm poses to life and property — and the
danger it poses to police officers -- depends rather more on the firearm’s
destructive potential and rather less on whether the firearm is automatic, semi-
automatic, non-automatic, not-fully-automatic, or over- or under .40-caliber.

Highly destructive weapons should be off-limits for export to civilians. Whatever
short-term economic benefit those exports may generate is outweighed by the risk
those weapons pose to the safety of peace officers and the rule of law. No firearm
with a muzzle energy of 5,000 J belongs on a street anywhere in the world.

Policy Recommendations
The following changes should be incorporated in ITAR:
1. Applications for firearm export licenses should be denied when the firearm
proposed for export is of such destructive potential as to threaten the safety of local
law enforcement officers.
2. Prohibit exports of firearms with muzzle energies less than 5,000 J, to civilian
end-users, world-wide, if the firearm is likely to outmatch weapons carried by local

peace officers or otherwise impair the efforts of peace officers to control crime and
civil disturbance.

users world-wide.

WASHSTATEC019124
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 305 of 676

Technical Language

The recommendations above may be translated into the ITAR framework using the
technical language below.

(1)
22 CFR 120.4
Add a Note 3 to 22 CFR 120.4 as follows:

FOR FIREARMS AND AMMUNITION, PERFORMANCE
CAPABILITY INCLUDES DESTRUCTIVE POTENTIAL, AS
MEASURED BY MUZZLE ENERGY, COMMONLY
EXPRESSED IN JOULES OR FOOT-POUNDS.

(2)
22 CFR 121.1, Category I
Add Note 3 to Category | of 22 CFR 121.1 as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM

WASHSTATEC019125
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 306 of 676

SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(3)
22 CFR 121.1, category i
Add a Note 3 to category HW of 22 CFR 121.1, paragraph (a), as follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY

WASHSTATEC019126
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 307 of 676

RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR A FIREARM OR
AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED
EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(c) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(4)
22 CFR 121.1, category Il

Add anew paragraph 4 to notes to category UI of 22 CFR 121.1, as
follows:

(a) SUBJECT TO (b) AND (c), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL

~~

WASHSTATEC019127
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 308 of 676

GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(b) A LICENSE APPLICATION FOR AMMUNITION WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE, OR ASSOCIATED EQUIPMENT, SHALL BE
DENIED TO NON-GOVERNMENT END-USERS.

(c) AMMUNITION, WITH MUZZLE ENERGY LESS THAN
5,000 JOULES (3,688 FOOT-POUNDS) MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY LAW ENFORCEMENT
OFFICERS ON ROUTINE PATROL IN THE AREA WHERE
THE WEAPON WOULD BE AUTHORIZED FOR USE OR
OTHERWISE IMPAIR THE EFFORTS OF LAW
ENFORCEMENT OFFICERS IN THE AREA TO CONTROL
CRIME AND CIVIL DISTURBANCE.

WASHSTATEC019128
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 309 of 676

(5)
15 CFR 124.14 (c) (9)
Amend 15 CFR 124.14 (c) (9) as follows:

(a) Unless the articles covered by the agreement are in fact
intended to be distributed to private persons or entities (e.g.,
cryptographic devices and software for financial and business
applications), the following clause must be included in all
warehousing and distribution agreements: ““Sales or other transfers
of the licensed article shall be limited to governments of the
countries in the distribution territory and to private entities seeking
to procure the licensed article pursuant to a contract with a
government within the distribution territory, unless the prior
written approval of the U.S. Department of State is obtained.

(b) SUBJECT TO (c) AND (d), APPLICATIONS FOR ITEMS
CONTROLLED UNDER THIS CATEGORY WILL
GENERALLY BE CONSIDERED FAVORABLY ON A CASE-
BY-CASE BASIS UNLESS THERE IS CIVIL DISORDER IN
THE COUNTRY OR REGION OR UNLESS THERE IS
EVIDENCE THAT THE GOVERNMENT OF THE IMPORTING
COUNTRY MAY HAVE VIOLATED INTERNATIONALLY
RECOGNIZED HUMAN RIGHTS. THE JUDICIOUS USE OF
EXPORT CONTROLS IS INTENDED TO DETER THE
DEVELOPMENT OF A CONSISTENT PATTERN OF HUMAN
RIGHTS ABUSES, DISTANCE THE UNITED STATES FROM
SUCH ABUSES AND AVOID CONTRIBUTING TO CIVIL
DISORDER IN A COUNTRY OR REGION.

(c) A LICENSE APPLICATION FOR A FIREARM OR

AMMUNITION WITH MUZZLE ENERGY OF 5,000 JOULES
(3,688 FOOT-POUNDS) OR MORE, OR ASSOCIATED

WASHSTATEC019129
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 310 of 676

EQUIPMENT, SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(d) A FIREARM, AND AMMUNITION, WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS),
AND ASSOCIATED EQUIPMENT, MAY BE APPROVED TO
NON-GOVERNMENT END-USERS UNLESS THE FIREARM
WOULD TEND TO OUTMATCH WEAPONS NORMALLY
CARRIED BY LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE WEAPON
WOULD BE AUTHORIZED FOR USE OR OTHERWISE
IMPAIR THE EFFORTS OF LAW ENFORCEMENT OFFICERS
IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

(6)
22 CFR Part 126, Supplement No. 1

In 22 CFR Part 126, Supplement No. 1, category | (a-e) (firearms and
related articles), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category U (a) (guns and
armament), mark all three country boxes with an X.

In 22 CFR Part 126, Supplement No. 1, category [1] (ammunition and
ordinance), mark all three country boxes with an X.

10

WASHSTATEC019130
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 311 of 676

(7)
22 CFR 129.7 (b)
Amend 22 CFR 129.7 (b) to add the following:

(b) No person may engage in or make a proposal to engage in
brokering activities that involve any country, area, or person
referred to in § 126.1 of this subchapter without first obtaining the
approval of the Directorate of Defense Trade Controls. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORTING OR TRANSFERRING, TO A NON-
GOVERNMENT PERSON, A FIREARM OR AMMUNITION
WITH MUZZLE ENERGY GREATER THAN 5,000 JOULES
(3,688 FOOT-POUNDS), OR ASSOCIATED EQUIPMENT. NO
PERSON MAY ENGAGE IN OR MAKE A PROPOSAL TO
ENGAGE IN BROKERING ACTIVITIES THAT INVOLVE
EXPORT OR TRANSFER, TO A NON-GOVERNMENT
PERSON, OF A FIREARM OR AMMUNITION WITH MUZZLE
ENERGY LESS THAN 5,000 JOULES (3,688 FOOT-POUNDS)
OR ASSOCIATED EQUIPMENT IF THE ITEM IS LIKELY TO
OUTMATCH LAW ENFORCEMENT OFFICERS ON
ROUTINE PATROL IN THE AREA WHERE THE ARTICLE
WOULD BE AUTHORIZED FOR USE.

Thank you for the opportunity to submit comments on the [TAR amendment.
Sincerely,
William A. Root

Erick Williams

il

WASHSTATEC019131
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 312 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yn-fm32
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0387

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Delturk

 

General Comment

The administration makes it clear that its priority is on profit of a few of the most wealthy Americans
rather than on human life when it makes it easier to send guns out to the rest of the world while making it
harder for people fleeing violence to come into the United States for safety (and detains the families of
many who do).

The US has historically supported arming groups overseas who use the arms to cause massive amounts of
harm to innocent people (arming the Saudi coalition's current war in Yernen, which the UN has described
as the world's worst humanitarian crisis, is a clear example). The US's actions in arms exports not only
harm innocent people overseas, but they also come back to harm Americans. The United States provided
arms that allowed Al-Qaeda to thrive under Osama Bin-Laden, and he later orchestrated the most
devastating terrorist attack to occur on United States soil in history. Although, in practice, US arms often
get into the hands of those who kill innocents and violate human rights, one of the few regulations that
we have to protect human rights and human lives is the restrictions that are placed on items that are on
the USML list.

Guns have no shelf-life and will operate as long as they are maintained. They are not regular products for
trade but machines designed to end human life. Moving guns from the USML to the CCL will put even
less regulation on gun exports from the US - to do so is to empower those who would kill innocents to
make it easier to acquire guns overseas, for the financial benefit of wealthy American gun manufacturers.
These guns could be used for generations, ending lives, traumatizing families and communities, and
threatening the US's national security.

In making this decision, the Department of State must decide whether the profits of a few wealthy gun
manufacturers are worth this blatant disregard for the sanctity of human life. At a tume when protests
against gun violence have reached an all-time high, it also must consider if it is ready for the backlash
from the American public it will face in making these decisions and if it is ready to be written into
history as an administration that enabled the perpetuation of gun violence to an even higher degree. The
majority of the American people who have not had to live with gun violence in their daily lives, unlike
those of us who live in violence afflicted-cities and have long known the problem intimately, are more

WASHSTATEC019132
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 313 of 676

aware of gun legislation and its consequences than ever before, and I believe they will not be silent on
this decision and will hold all decision makers accountable.

For respecting the sanctity of the lives of individuals overseas who may be affected by this decision, for
the national security of the United States, and for its own legacy, it is my hope that the Department of
State under this administration will choose to keep semi-automatic firearms on the USML, where there
are greater protections to prevent guns from getting in the hands of actors that are known human rights
abusers and greater protections to prevent guns being trafficked on the black market.

WASHSTATEC019133
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 314 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yn-zqmq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0388

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019134
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 315 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yp-l6x3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0389

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Adrienne Heinzelman

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019135
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 316 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yq-ihjz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0390

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erick Williams

 

General Comment

This is a copy of the comments submitted to the Department of Commerce on the EAR amendments.

 

Attachments

EAR amendment comment 22 Jun 18

WASHSTATEC019136
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 317 of 676

Erick Williams, JD
1209 Old Hickory
East Lansing, MI 48823

June 22, 2018

Regulatory Policy Division

Bureau of Industry and Security

US Department of Commerce

14th St and Pennsylvania Ave, NW, Room 2099B
Washington, DC 20230
http:/Avww.regulations.gov

Re: Docket No. BIS-2017-0004; RIN 0694-AF47
Greetings:

These are comments on the Commerce Department proposed rule,
“Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control under the United
States Munitions List.” 83 Federal Register 24166, May 24, 2018,
https:/Avww.federalregister.zov/documents/2018/05/24/2018-
10367/control-of-firearms-guns-ammunition-and-related-articles-the-
president-determines-no-longer-warrant

 

 

   

Background

The rules governing firearm exports should give the police profession a
greater, better-defined role in the evaluation of firearm export license
applications.

15 CFR 738.2 (d) (2) (i) (A) (CC) provides that items proposed for
export are controlled for “crime control” reasons. The practice of

controlling exports for crime control reasons reflects a basic principle

l

WASHSTATEC019137
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 318 of 676

underlying arms control treaties and statutes. The proliferation of
weapons should be controlled because tt tends to impair the rule of law.

To assure that the rule of law is not impaired by firearm exports,
licensing officials should consider the effect of proposed exports on
local communities, public safety, peace officer safety, crime control, and
control of civil disturbances.

In several parts of the world, armed gangs are impairing the rule of law,
and their activities cross borders. As a major producer of firearms, the
USA, through export law enforcement, can help limit the flows of
weapons to armed gangs. The police profession, closely associated with
the rule of law, is a critical stakeholder in the arms export licensing
process.

Unfortunately, neither the current nor the proposed rules governing
firearm exports provide for export license applications to be vetted by
people with police backgrounds.

Historically, the weapons analysts who vet arms export licenses have
been with the Defense Department. Military analysts worry (as they
should) about the impact of weapons on the battlefield. But defense
analysis does not necessarily evaluate transactions with an eye to the
security needs of civilian communities -- public safety, peace officer
safety, crime control, and the prevention and management of civil
disturbances.

Firearms that “no longer warrant control” by the military can
nonetheless destabilize communities, overwhelm peace officers and
contribute to civil disorder.

Notorious examples of the adverse effects of firearm proliferation have
come from Africa and the Middle East as well as closer to home --
Mexico and Central America.

ba

WASHSTATEC019138
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 319 of 676

See: Alec MacGillis, “America's Wild-West Gun Laws Are Helping
Fuel The Border Crisis: The Unwanted Traffic Between The Us And
Central America Goes Both Ways” (New Republic, July 21, 2014),
https://newrepublic.com/article/] 18759/nra-and-gun-trafficking-are-
adding-fuel-border-migrant-crisis

 

Robert Muggah and Steven Dudley, Op-Ed: “The Latin American Gun
Leak”, (Los Angeles Times, January 16, 2015),

http://www _.latimes.com/opimion/op-ed/la-oe-mugegah-arming-|atin-
america-20150118-story.html

 

“Attacks Against Peacekeepers” (United Nations OHCHR, May 2017),
hitps://www.ohchr.org/Documents/Countries/CF/Mapping2003-
2015/Factsheet7-EN.pdf

 

“Attacks against civilians and MINUSCA peacekeepers in the town of
Bangassou in the Central African Republic” (Office of the
Spokesperson for the UN Secretary-General, May 14, 2017)
https://Awww.un.ore/se/en/content/statement/2017-05-14/statement-
attributable-spokesman-secretary-general-attacks-against

 

Alex Yablon, “American Guns Drive the Migrant Crisis that Trump
Wants to Fix with a Wall” (Trace, May 25, 2017)
https://www,thetrace.org/2017/05/eun-trafficking-central-america-
immigrant-crisis-trump-wall/

 

Jonathan Blitzer, “7he Link Between America’s Lax Gun Laws and the
Violence That Fuels Immigration” (New Yorker, March 22, 2018),
httos://www.newyorker.com/news/news-desk/the-link-between-
americas-lax-eun-laws-and-the-violence-that-fuels-immiegration

 

Highly destructive weapons should not be exported to civilians.

WASHSTATEC019139
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 320 of 676

Whatever short term economic benefit those exports may generate is
outweighed by the risk those weapons pose to the safety of peace
officers and the rule of law.

We suggest a maximum limit on firepower exported to civilians.
Firearms with a muzzle energy higher than 5,000 Joules should be
barred from export to non-government end-users. (In ballistics, muzzle
energy, commonly expressed in Joules or foot-pounds, is a measure of
the destructive potential of a firearm or cartridge. Tables comparing the
muzzle energies of various firearms are available on the Internet.)

See: “Clear and Present Danger: National Security Experts Warn
About the Danger of Unrestricted Sales of 50 Caliber Anti-Armor Sniper
Rifles to Civilians” (Violence Policy Center, July 2005),
http://www.vpc.ore/studies/50danger.pdf

Weapons of high destructive potential have no place on any street in the
world, and they should be off-limits for export to civilians.

   

ecommendations

 

The following changes should be incorporated in the new rules:

1. Prohibit export of firearms, above a maximum limit of
destructiveness, to civilian end-users, world-wide. A muzzle energy of
5,000 Joules (3,688 foot-pounds) is here proposed as the maximum
limit.

2. Prohibit exports of firearms with muzzle energies less than 5,000
Joules, to civilian end-users, world-wide, tf the firearm is likely to
outmatch weapons carried by local peace officers or otherwise impair
the efforts of peace officers to control crime and civil disturbance.

WASHSTATEC019140
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 321 of 676

3. Recognize the police profession as a stakeholder i firearm exports.
Give the profession a role in vetting license applications.

 

nical Language

The recommendations above may be translated into the EAR framework
using the technical language below.

4. In 15 CFR Appendix Supplement No | to Part 738, the Commerce
Country Chart, add a column 4 under crime control. Mark each country
box to indicate that the crime control reason for control applies to ail
countries.

5. In 15 CFR 738.2 (d) (1), reason for control item 5. Amend item 5 to
read (changes in CAPS):

5: Items warranting national security, CRIME CONTROL, or
foreign policy controls at the determination of the Department of
Commerce.

6. In 15 CFR 738.3 (a) (1) add a sentence that reads: A LICENSE IS
REQUIRED FOR ALL DESTINATIONS FOR FIREARMS AND
ASSOCIATED EQUIPMENT CONTROLLED UNDER ECCN 0A501,
0A502, 0A504, AND 0A505, WHICH ARE SUBJECT TO 15 CFR
742.7 (b) (2) or (b) (3).

7. In 15 CFR Appendix Supplement No | to Part 774, the Commerce
Control List, add crime control as a reason for control under OASO1L,
0A502, 0A504, and OA505. CC column 4 (referred to above) should
apply to each, entire entry. In each entry, insert: ALL ITEMS ARE
SUBJECT TO THE CRIME CONTROL LICENSING POLICY IN 15
CFR 742.7 (b) (2) or (b) (3).

8. Amend 15 CFR 742.7 (b) to read as follows (changes in CAPS):

5

WASHSTATECO019141
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 322 of 676

(b) Licensing policy.

(1) EXCEPT AS DESCRIBED IN (b) (2) and (b) (3) BELOW,
applications for items controlled under this section will generally
be considered favorably on a case-by-case basis unless there is
civil disorder mn the country or region or unless there 1s evidence
that the government of the importing country may have violated
internationally recognized human rights. The judicious use of
export controls is intended to deter the development of a consistent
pattern of human rights abuses, distance the United States from
such abuses and avoid contributing to civil disorder in a country or
region.

(2) A LICENSE APPLICATION FOR A FIREARM WITH
MUZZLE ENERGY OF 5,000 JOULES (3,688 FOOT-POUNDS)
OR MORE (AND EQUIPMENT ASSOCIATED WITH THE
FIREARM) SHALL BE DENIED TO NON-GOVERNMENT
END-USERS.

(3) A FIREARM WITH MUZZLE ENERGY LESS THAN 5,000
JOULES (3,688 FOOT-POUNDS), AND EQUIPMENT
ASSOCIATED WITH THE FIREARM, MAY BE APPROVED
TO NON-GOVERNMENT END-USERS UNLESS THE
FIREARM WOULD TEND TO OUTMATCH WEAPONS
NORMALLY CARRIED BY PEACE OFFICERS ON ROUTINE
PATROL IN THE AREA WHERE THE WEAPON WOULD BE
USED OR OTHERWISE IMPAIR THE EFFORTS OF PEACE
OFFICERS IN THE AREA TO CONTROL CRIME AND CIVIL
DISTURBANCE.

9. In 1S CFR Appendix Supplement No 2 to Part 730, Technical
Advisory Committees, allow creation of a technical advisory committee
with representation from the police profession to provide technical

6

WASHSTATEC019142
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 323 of 676

advice on matters such as police procedure, public safety, peace officer
safety, crime control, and control of civil disorder. At least two
organizations in the United States -- one federal and the other state-
based — may be competent to give the Commerce Department technical
advice on police standards outside the USA. They are the International
Criminal Investigative Training Assistance Program,
hitps://www.justice.gov/criminal-icitap, and the International
Association of Directors of Law Enforcement Standards and Training,
hitps://www_iadlest.org.

 

Thank you for the opportunity to submit comments on the proposed
rules.

Sincerely,

Erick Williams, JD

~~]

WASHSTATEC019143
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 324 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93yt-nry0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0391

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachelle Fish

 

General Comment

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

WASHSTATEC019144
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 325 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93z4-29mn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0392

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: carl tyndall

 

General Comment

Please set the record straight. | am writing in opposition to moving export license oversight for firearms
from the Department of State to the Department of Commerce because the proposed rule change treats
semiautomatic assault nfles as non-military. This is despite the fact that U.S. troops routinely use their
military rifles in semiautomatic mode, these weapons are used by state and non-state groups in armed
conflicts, and the civilian possession of such weapons is prohibited in many countries. The proposed rule
also: eliminates Congressional oversight for important gun export deals; transfers the cost of processing
licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote
stability, conflict reduction, and human rights, to an agency with a mission to promote trade and which
lacks the resources to adequately enforce export controls. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not fewer.

WASHSTATEC019145
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 326 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zb-2h%
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0393

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katrina Kelly

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. This is because the proposed rule change treats semiautomatic assault rifles as non-military.
These weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries. The proposed rule also: eliminates Congressional oversight for important gun export
deals; transters the cost of processing licenses from gun manufacturers to taxpayers; and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,

terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATECO019146
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 327 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zb-2txb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0394

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudine Thies

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019147
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 328 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zb-f00c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0395

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Hansen

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. These
weapons are used in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries. The proposed rule also: eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms. The
proposal reduces transparency and reporting on gun exports and transfers gun export licensing from an
agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019148
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 329 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zd-ecn4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0396

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melissa Brady

 

General Comment

COPY SCRIPT: "I oppose moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault nfles as
non-military. These weapons are used in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019149
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 330 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ze-hhkt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0397

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MAryse Levenson

 

General Comment

"I oppose moving export license oversight for firearms from the Department of State to the Department
of Commerce

because the proposed rule change treats semiautomatic assault rifles as non-military. These weapons are
used in armed

conflicts, and the civilian possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight

for important gun export deals; transfers the cost of processing licenses from gun manufacturers to
taxpayers,

and, enables unchecked gun production in the U.S. and exports abroad by rernoving the block on 3D
printing of firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency

with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade

and which lacks the resources to adequately enforce export controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism,

and human rights violations. This is the kind of violence that sends refugees fleeing to our borders.
Arms exports must be subject to more controls, not fewer.

WASHSTATEC019150
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 331 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zf-r2is
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0398

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Babbitt

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in sermautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. It reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls. We need
more, not fewer, controls on firearms.

WASHSTATECO019151
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 332 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zi-l4vi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0399

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sean schroeder

 

General Comment

I Agree the Proposed rule.

WASHSTATEC019152
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 333 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zr-8lwg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0400

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Sacilotto

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. In addition, converting these weapons from
semi to automatic fire is not difficult. The proposed rule also: eliminates Congressional oversight for
important gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers
(socializing the risk privatizing the gain), and, enables unchecked gun production in the U.S. and exports
abroad by removing the block on 3D printing of firearms. The proposal reduces transparency and
reporting on gun exports and transfers gun export licensing from an agency with a mission to promote
stability, conflict reduction, and human rights, to an agency with a mission to promote trade and which
lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. The unintended consequence of this action
would be to label the United States as the Merchants of Death. These firearms should be subject to more
controls, not fewer.

WASHSTATEC019153
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 334 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93zw-up6d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0401

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please Don't Do It! | oppose moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. These weapons are used in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. This is the kind of violence that sends refugees fleeing to our
borders. Arms exports must be subject to more controls, not fewer.

WASHSTATEC019154
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 335 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9401-nfmw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0402

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phil Steinschneider

 

General Comment

Amendments to the International Traffic in Arms Regulations are very welcome. As a Type 01 Federally
Licensed Firearms dealer, our company has been waiting for this change to happen for several years. It
will allow us to expand our operations into manufacturing and export, which will potentially make it
possible for us to create new jobs and new opportunities for workers within our company, as well as the
various vendors that supply us.

On the other hand, several proposed changes fall short of what we were expecting.

Why are suppressors not being placed on the CCL? These are in common use throughout the United
States and in Europe. In some European countries, silencers are not regulated at all, or much less
regulated than in the US. Put suppressors on the CCL in order to stimulate innovation among US-based
manufacturers. This makes even more sense if suppressors are eventually removed from the National
Firearms Act, which is quite possible in the future.

It makes no sense to continue leaving firearm technologies that have been around for over 100 years
under ITAR. This appears to be a political decision rather than a logical one. Move common automatic
weapons to the CCL.

Due to their heavily-regulated nature, automatic firearms will be still difficult to export. Leaving them
under ITAR will only hurt the US, as it will continue to constrain less well-heeled small arms
manufacturers, who might develop the next Thompson SMG, M1 Garand, or M16. Does no one wonder
why automatic firearm technology has been at a standstill essentially for over 60 years?

All of Category I should be moved to the CCL. Items of likely greater concern fall under Category H and
Category IL. The revisions to those sections will of course depend on the items enumerated in the

changes.

Asa Type 01 FFL, we are looking forward to these reforms in order to acquire a Type 07 license.
Because we are a small concern, the ITAR fee has have been a barrier to entry for us. We will still feel

WASHSTATEC019155
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 336 of 676

constrained by the omission of suppressors and commonly-available automatic weapons from these
changes, however. If these had been placed on the CCL, we would have become a Type 07/SOT. Under
the current proposal, an 07/SOT will be required still to pay the ITAR fee.

These rules have always been complex, so simplification and clarification are appreciated. Those who
would violate them will do it despite these regulations, however. The only companies that benefit from
any remaining complexity technologies moved to the CCL are those with the capital and resources to hire
entire compliance departments at the expense of productive activity. The time and money wasted
complying with ITAR could so much more easily be used for the development of new technologies and
new jobs for Americans.

Nonetheless, these changes are certainly welcome, and will go a long way to help make the American
defense industry more competitive the worldwide defense article marketplace.

WASHSTATEC019156
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 337 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9413-3as9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0403

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dean Hornsby

 

General Comment

Why do you people have the ludicrous perception that any legislation you pass is going to stop anyone
from committing crimes?

Words on a piece of paper, which you refuse to read before voting on them, are as useless as the ink used
to write them. As

quoted from John Dean "Jeff" Cooper "Killing is a matter of will, not weapons. You can't control the act
itself by passing laws

about the means employed."

Jeff Cooper, 1958

WASHSTATEC019157
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 338 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9415-ap08
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0404

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Stern

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019158
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 339 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9415-s62d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0405

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019159
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 340 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9416-fgkl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0406

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: MM

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. I cannot support any
action that will endanger the lives of American citizens overseas and this change will make it easier for
terrorists and foreign entities to secure American-made firearms, including deadly assault weapons, for
killing Americans living, working, or traveling abroad.

In my view, the proposed rule has one purpose only: to garner profits for a U.S. gun industry that is
faring poorly domestically. It comes after a multi-year lobbying campaign by the NRA and National
Shooting Sports Foundation (the NSSF has already boasted the change would lead to a 20% increase in
firearms exports). NO ONE other than the gun lobby asked for this change. It would make US. exports
of small arms far more dangerous, by transferring oversight responsibilities to an agency that prioritizes
business over national security. The U.S. Congress would also lose its ability to oversee commercial
weapons sales of $1 million or more, which is inane. If your agency approves this blatant corporate
giveaway and vast disregard for national security, I will do everything in my power to hold your
leadership accountable for the resulting bloodshed that occurs globally. That will include advocating
against your budget priorities across-the-board.

Tam submitting this comment anonymously as the NRA and their syncophants use threatening language

against anyone who questions their reasoning, data, or motivations. This is a matter of national security.
Please wake up.

WASHSTATEC019160
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 341 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9419-qj24
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0407

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Garitty

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATECO019161
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 342 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941a-puc6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0408

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jordan Gochman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019162
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 343 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941c-sa8l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0409

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samantha Turetsky

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019163
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 344 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941d-vtce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0410

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In the matter of the proposed changes to how ITAR is implemented I would like to raise several points of
concem.

First let me say that I welcome nearly all the changes as proposed. My professional background is in
ammunition manufacturing. | have patented my own invention and am called upon to act in the capacity
of an expert witness in legal matters. In addition to the 20+ years experience I have spent 12 years
running the local 4-H Shooting Sports Program in my county. During that time youth from my club have
competed in mary local and national events. Many have medaled in big matches including one national
champion in air rifle.

Concern #1.

The dollar value placed on exporting bullets (not loaded ammunition) seems impossible to actually kick
in and out of skew with the rest of the proposed levels for other items. In many cases this would limit the
buyer to only a single box of bullets. Many boxes of bullets, especially ones that are not made in but one
or two countries are quite expensive. For example the following is the cast for a box of just 50 bullets.
348 250 gr = $43.50

33 200 er = $41.00

408 350 gr = $46.00
404 350 gr = $59.00
425 400 gr = $66.00

AT5 #2 500 gr = $106.50
50-110 450 gr = $54.50

505 500 gr = $72.00

577 650 gr = $83.50

Also many common caliber bullets made as a premium hunting bullet in a special weight are equally
expensive per bullet.

30 cal 250 gr = $45.50

WASHSTATEC019164
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 345 of 676

32 Rem 170 gr = $40.00 w/ minimum of 3 boxes

.358 300 gr = $63.50 w/ minimum of 3 boxes

A416 400 gr = $50.50

AS8 500 gr = SLLL.SO

50 cal 500 gr = $68.00

Based upon the other covered items in ITAR it would seem that the $100.00 is just too low and should be
$300.00 minimum to allow someone with a small purchase of 200 300 bullets to reload for an older or
odd hunting rifle. This is applicable to brass cartridge cases as well. And both are often purchased
together. In all fairness ammunition components should be equal to the $500.00 level assigned to gun
parts.

Concern #2.

International competition in small bore rifle may be hurt with the 1,000 round limits on ammunition.
Many matches require 100 or 200 shots for record. Usually the event has several days of competition.
The match starts with sighters and if conditions are difficult (wind, lighting, and mirage) the rounds fired
as sighters in a match can approach the number needed for record. Usually long distance travelers are
given the day ahead to check everything and practice before the actual event. A junior shooter competed
in Europe then visited the MEC shooting complex for one on one training before returning to the states.
The days training was valuable and worth using double the amount of ammunition used in a two day
competition. Certain unusual matches require many more record shots. The metric prone event is two
days long and consists of 600 record shots. For these reasons | recommend making an exception for
small bore 22 mmfire ammunition and allowing 2,000 rounds when traveling out of the country.

Iam not aware of the requirements for shotgun competitions but thing they are in a similar situation.
Gold medalist Kim Rhode practices with 800 shots a day. Perhaps the exemption can be specified for
competitors.

Thanks for the changes to come.

WASHSTATEC019165
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 346 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941p-rook
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0411

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019166
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 347 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941p-dzuy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0412

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: sandra matlow

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode
and these weapons are used by state and non-state groups in armed conflicts.

The proposed rule eliminates Congressional oversight for important gun export deals; transfers the cost
of processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in
the US. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources or the interest to adequately enforce export controls.

WASHSTATEC019167
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 348 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941s-806a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0413

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Graber

 

General Comment

See attached comments

 

Attachments

Comment on DOS-2017-0046

WASHSTATEC019168
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 349 of 676

As a domestic violence prevention advocate, | know full well the toll gun violence takes on women across
the world. Abusers’ use of firearms to threaten, control, injure, and kill knows no borders or boundaries. |
oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” Bul many state and non-
state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of
the time. Regarding wide retail availability of fireanns, about which comment has been requested,
many countries prohibil civilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Six US. states, the District of Columbia, and several large retail chains
also prohibit retail sale of serni-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assaull rifles clearly have substantial
military utility, transfer of these firearms io Commerce Depariment coniral is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

zZ. The proposed rule would eliminate Congressional oversight for important gun export deais.
Congress will no longer be automatically informed about sizabie sales of these weapons. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines
and Turkey: Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued at $1 million or more be notified to Congress. Items moved to Commerce
control would no longer be subject to such notification. In a September 15, 2017, letter, Senators
Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to manufacturers of
semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government -- i.e., taxpayers -- will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benefit from these sales should shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforts to curtail trafficking of small arms and light weapons. There is good reason for
concern that firearms brokers will ne longer be subject to US brokering law. Athough Commerce
states it will retain rules on brokering for a State Deparimeni list that includes assault rifles, there
is no Statutory basis for brokers of these weapons to register and obtain a license, increasing the
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention."

5. The rule reduces end-use conirols for gun exports. It would eliminate the State Department’s Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and
posi-shipment inspections and publicly reports on them. it also would move license approval out
of the department that compiles the U.S. Government's information on human rights violations,
reducing the ability to effectively deny weapons licenses to international human rights
violators.End-use controls also are weakened by eliminating registration of firearms exporters, a
requirement since the 1940s. Registration of exporters allows the State Depariment to check an
exporter’s history whenever a manufacturer or broker requesis a license for a particular gun
export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of
these firearms from the State Department database, weakening enforcement against arms
trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online
instructions for 3D-printing weapons, the State Depariment successfully charged him with
violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Depariment is

WASHSTATEC019169
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 350 of 676

unlikely to make the same argument once those weapons are transferred to their control. Unless
corrected, the new regulations run the risk of effectively condoning and enabling 3D printing of
firearms in the ULS. and around the globe. By effectively eliminating many means to detect
firearms, background checks on domestic sales and end-use controls on international exports for
such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearms expori license applicants as a resull of this rule predicted by
Commerce." The BIS’s enforcement office, with no staff in Latin America, Africa, or many other
paris of the world, is not equipped to take the same ievel of preventive measures for end-use
controls. Moreover, the State Department has developed extensive data, expertise and
institutional relations to implement the Leahy Law for security assistance, which can serve as a
critical foundation in both pre-license and post-shipment checks to control and verify end uses
and end users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would
eliminate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Commerce Depariment
annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency — the Commerce Depariment - whose
principle mission is to promote trade. Firearms, both assauli weapons and non-semi-automatic
weapons, are uniquely and pervasively used in criminal violence around the world. Controlling
their export should be handled by the State Department, which is mandated anc structured to
address the potential impacts in importing nations on stability, human security, conflict, and
human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the types
of weapons being transferred to Commerce control, including AR-15, AK-47, and other military-
siyle assault rifles and their ammunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and
record levels of homicides in those countries.” The export of these weapons should be subject to
more controls, not less.

 

'“US lawmakers balk at arms sales to Saudi Arabia, Turkey and Nigeria,” DefenseNews, Sept. 26, 2017,
hips: /Avww.defensenews.com/congress/201 7/09/26/us-lawmakers-balk-at-arms-sales-to-saudi-arabia-
turkey-and-nigeria/

"“Aarms Dealer Faces New Charges,” New York Times, Aug. 23, 2010,

hitps:/vwewwenytimes.conmy201 0/08/24 /us/2é4arms.himl

" Department of Commerce Budget in Brief FY2017, p. 57,

hitp-/Awww.osec.doc.gov/pmi/budgetF V1 7BIB/AIIFilesWithCharts2. pdf

* Ongoing resource on “Cross Border Gun Trafficking: An Ongoing Analysis of the Types of Firearms
legally Trafficked from ihe United States to Mexico and Other Latin American and Caribbean Countries
as Revealed in U.S. Court Documents,” by the Violence Policy Center, htto:/Awww.vpc.org/indicted/

 

WASHSTATEC019170
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 351 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941t-9hv6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0414

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheba McCants

 

General Comment

I oppose the proposed rule for the following reasons:

L. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
US. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for

WASHSTATECO019171
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 352 of 676

brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.

5. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which cares out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.End-use controls also
are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on
3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for
3D-printing weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The Commerce Department is unlikely to make the same argument once those
weapons are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

WASHSTATEC019172
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 353 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941u-noso
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0415

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Doenmez

 

General Comment

Do NOT re-classify semi-automatic weapons as commercial items. These weapons have been used in
horrendous acts of violence all over the world. The US should not be a state that sells violence to the
world, profiting from human rights abuses.

Sincerely,

Sarah Doenmez
Dublin, NH 03444

WASHSTATEC019173
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 354 of 676

 

As of: November 29, 2018
Tracking No. 1k2-941x-qps1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0416

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jodi Domanic

 

General Comment

I strongly oppose this proposed rule which would transfer oversight of regulations on certain firearms
from the State Department to the Commerce Department. The only Americans lobbying for this change
is the gun lobby and while they may be very vocal, they are not the majority of U.S. citizens. This action
will only serve to put even more guns into our country ... our country that already is #1 in guns per
person as well as deaths from guns by far of civilized countries. We are reminded on a daily basis of how
dangerous our country is partly because of lenient regulations regarding firearms. We NEED to stop the
bleeding!! Literally & figuratively. Please oppose this proposed rule!!

WASHSTATEC019174
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 355 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-ziSt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0417

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I completely oppose this proposed rule. The US government should not be taking orders from the NRA,
which fears losing sales in the US because of right and nghteous concerns over gun violence, and so
wishes to export its means of profiting. This should not be US policy, human policy, or international
relations. It is a transparent give-away to forces that will only further disrupt and derail Mexico's efforts
to police its drug traffickers and curb its corruption.

Please reject this proposal.

WASHSTATECO019175
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 356 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-2zn7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0418

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Granlund

 

General Comment

Tam writing to OPPOSE the proposed rule changes on grounds of excessive danger to civilians and lack
of accountability to keep weapons out of the hands of terrorists and others working against our national
interests. My specific objections are listed in the attached document: arms_ sales. rtf.

Thank you for your consideration of my comments.

 

Attachments

arms sales

WASHSTATEC019176
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 357 of 676

Reasons to OPPOSE International Traffic in Arms Regulations: 0.8. Munitions List
Categories [, 0, and UT

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state and
non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. US. troops use rifles in semi-automatic mode an overwhelming amount of the
time. Regarding wide retail availability of firearms, about which comment has been requested,
many countries prohibit crvilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Six U.S. states the District of Columbia, and several large retail chains
also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic rifles are also easily
converted to fully automatic firearms. Because military-style assault rifles clearly have substantial
rmilitary utility, transfer of these firearms to Cormmerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals.
Congress will no longer be automatically informed about sizable sales of these weapons. That will
limit its ability to comment on related human rights concerns, as tt recently did on the Philippines
and Turkey.{i] Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued at $1 million or more be notified to Congress. Items moved to Commerce
control would no longer be subject to such notification. Ina September 15, 2017, letter, Senators
Benjamin Cardin, Dianne Feinstem, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The new rules would transfer the cast of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturmg weapons would no longer apply to manufacturers
of semi-automatic weapons, and Commerce does not charge any fee for licensing. So the
government -- Le., taxpayers -- will absorb the cost of reviewing applications and processing
licenses. Gun exporters that benetit from these sales should shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the
chain of efforts to curtail trafficking of small arms and light weapons. There is good reason for
concern that firearms brokers will no longer be subject to US brokering law. Although Commerce
states it will retain rules on brokering for a State Department list that includes assault rifles, there
is nO statutory basis for brokers of these weapons to register and obtain a license, increasing the
risk of trafficking. That will make it easier for unscrupulous dealers to escape attention. [iti]

S. The rule reduces end-use controls for gun exports. It would eliminate the State Department's
Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-license
and post-shipment inspections and publicly reports on them. It also would move license approval
out of the department that compiles the U.S. Government’s information on human rights
violations, reducing the ability to effectively deny weapons licenses to international human rights
violators.End-use controls also are weakened by eliminating registration of firearms exporters, a
requirement since the 1940s. Registration of exporters allows the State Department to check an
exporter’s history whenever a manufacturer or broker requests a license for a particular gun
export sale. But the transfer of licensing to Commerce will remove new exporters and brokers of

WASHSTATECO019177
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 358 of 676

these firearms from the State Department database, weakening enforcement agamst arms
trafficking.

6. The rule enables unchecked gun production in the US. and exports abroad by removing the
block on 3D printing of firearms. When Defense Distributed founder Cody Wilson posted online
instructions for 3D-printing weapons, the State Department successfully charged him with
violating arms export laws, since his open-source posting made it possible for anyone with access
to a 3D printer, anywhere, to produce a lethal weapon. The Commerce Department is unlikely to
make the same argument once those weapons are transferred to their control. Unless corrected,
the new regulations run the risk of effectively condoning and enabling 3D printing of firearms in
the U.S. and around the globe. By effectively eliminating many means to detect firearms,
background checks on domestic sales and end-use controls on international exports for such
weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before
the addition of 30,000 firearms export licenses as a result of this nile predicted by Commerce. |iv]
The BIS’s enforcement office, with no staffin Latin America, Africa, or many other parts of the
world, is not equipped to take the same level of preventive measures for end-use controls.
Moreover, the State Department has developed extensive data, expertise and institutional
relations to implement the Leahy Law for security assistance, which can serve as a critical
foundation in both pre-license and post-shipment checks to control and verify end uses and end
users. Commerce does not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would
eliminate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Commerce Department
annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency - the Commerce Department -
whose principle mission is to promote trade. Firearms, both assault weapons and non-semi-
automatic weapons, are uniquely and pervasively used in criminal violence around the world.
Controlling their export should be handled by the State Department, which is mandated and
structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the types
of weapons being transferred to Commerce control, including AR-15, AK-47, and other military-
style assault rifles and their aramunition, are weapons of choice for criminal organizations in
Mexico and other Latin American countries that are responsible for most of the increasing and
record levels of homicides in those countries.[v] The export of these weapons should be subject to
more controls, not less.

WASHSTATEC019178
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 359 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-27o0n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0419

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Benita J. Campbell

 

General Comment

As a citizen of the United States, I have grave concerns about our violent gun culture that does so much
harm to individuals, families, and society at large.

I oppose the proposed rule for the following reasons.

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six US. states
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the
export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey. [11]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
mullion or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a Septernber 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the

WASHSTATEC019179
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 360 of 676

cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [iti]

5. The nile reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantem program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.End-use controls also
are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

WASHSTATEC019180
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 361 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9422-pkee
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0420

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Smith

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. We've lost our moral compass if we agree to this shift in oversight.

WASHSTATECO019181
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 362 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9422-68qw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0421

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Brown

 

General Comment

I hope you will oppose the Trump Administration's proposal to transfer licensing and oversight of
firearms exports from the State Department to the Commerce Department. The proposal weakens
controls over serniautomatic assault weapons, .50 sniper rifles, high-capacity ammunition magazines and
it may deregulate 3D printing of guns. It could also weaken controls on gun imports.

The proposed transfer will likely lead to more U.S. guns getting into the hands of criminal organizations,
human rights abusers, and terrorist groups around the globe.

It's no surprise that the proposed rules are a priority for the National Rifle Association and the Newtown-
based National Shooting Sports Foundation. Clearly, their goal is to open up international markets to
compensate for lagging domestic sales. They are willing to spread our gun violence all over the world to
boost gun industry profits.

WASHSTATEC019182
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 363 of 676

 

oo. _ : As of: November 29, 2018
SUBMIS: ys Tracking No. 1k2-9425-s8x1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-201 7-0046-0422?

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Jean Lindgren

 

General Comment

I'm a long time resident of San Francisco, California and am absolutely appalled by the
hundreds...thousands...of people being killed by unstable humans...mainly white males... wielding automatic
and semi-automatic weapons!!!! This MUST STOP! NO CIVILIAN NEEDS SUCH A WEAPONI!!!

Therefore, I strongly oppose the proposed rule for the following reasons:

1. It eliminates Congressional oversight for important gun export deals.

2. Transfers the cost of processing licenses from gun manufacturers to taxpayers. That's
totally wrong and unfair.

3. Removes statutory license requirements for brokers thereby increasing the risk of
trafficking.

4. Reduces or eliminates end-use controls, such as the State Depts Blue Lantern
program...eliminating registration of firearms exporters has been a requirement since
the 1940s for very good reasons!

5. Enables unchecked gun production in the U.S. and exports abroad by removing the
block on 3D printing of firearms.

6. Reduces transparency and reporting on gun exports.

7. Transfers gun export licensing from the agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with mission to promote trade.

&. Firearms are used to kill a thousand people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. They should
be subject to more controls, not less!

9. Ideally, automatic and semi-automatic weapons should be removed from the market
entirely and not manufactured in the first place.

Thanks for your consideration.
Jean Lindgren

San Francisco, CA

Email: lindgren. b8@gmail.com

WASHSTATEC019183
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 364 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942b-es0y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0423

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Terrie Williams

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the
export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey. [ii]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC019184
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 365 of 676

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [iti]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carnes out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

WASHSTATEC019185
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 366 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942f-pfzz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0424

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Berlant

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019186
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 367 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9429-x628
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0425

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Garry Black

 

General Comment

I whole heatedly support moving the small arms ammunition control from the State Department to the
Commerce Department. The Bureau of Industry Control in Commerce will adequately monitor the
shipment of these items.

WASHSTATEC019187
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 368 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942¢-i5te
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0426

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deirdre Dreslough

 

General Comment

Please leave the regulations as they stand. The more oversight for weapons sales and exports, the better.
This is just a play for profits by a few organizations and companies and the USA, and the pain and
inhumanity these weapons will bring to other nations will be a stain upon our national soul; all our souls.
If anything, increase regulations on weapons exports, or eliminate them entirely. Please uphold the
peaceful wishes of the majority of Americans.

"I am submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house."

WASHSTATEC019188
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 369 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942¢-nv6o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0427

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Don't export our firearms problems. Don't further line the pockets of the merchants of death.

WASHSTATEC019189
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 370 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-zfob
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0428

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angel Marks

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019190
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 371 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-nenl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0429

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Darweesh

 

General Comment

Is this the reputation we want as the leading economy in the world, to be producer and exporter of arms
and military supplies? I think not. Remember how the world respected us during and after the Marshall
Plan. Let's change our reputation to one that accepts refugees and promotes the economies of developing
nations so that they can achieve self-sufficiency, jobs and food for their own people and the migration of
people seeking a better life and safe existence will decrease. We produce more weapons than the next 5
economies put together! What a reputation! Tam opposed to any sale of weapons to any third world
countries.

WASHSTATECO019191
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 372 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-eq7t
Comments Due: July 09, 2018

 

UBLI

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-0430

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Johnston
Organization: i.am_.not.a. company

 

General Comment

I wish to speak out against this proliferation of weapons used in war and crime, as follows:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and human
rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less.

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault nfles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use
rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states the District of
Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault nfles. Many semi-
automatic rifles are also easily converted to fully automatic firearms. Because military-style assault rifles
clearly have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

WASHSTATEC019192
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 373 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-gizv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0431

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Hood

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019193
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 374 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942h-noke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0432

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate the
export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey [ii]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. Ina September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government -- 1.e., taxpayers -- will absorb the
cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

WASHSTATEC019194
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 375 of 676

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

The export of these weapons should be subject to more controls, not less.

WASHSTATEC019195
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 376 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942i-tbw3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0433

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karri Allen
Organization: Raytheon Company

 

General Comment

Please see attached.

 

Attachments

Raytheon Company Comments DDTC USML Cat LIT UI (83 Fed Reg 24198) (filed 2018-07-03)

WASHSTATEC019196
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 377 of 676

July 3, 2018

U.S. Department of State

Directorate of Defense Trade Controls
PM /DDTC, SA-1 12th Floor

2401 E Street, NW

Washington, DC 20522

Via: www.regulations. gov

Subject: Raytheon Company Comments on USML Categories I, (1, and O11
Ref: 83 Fed. Reg. 24198 (May 24, 2018)
Docket ID: DOS-2017-0046

 

On May 24, 2018 the Department of State, Directorate of Defense Trade Controls
(DDTC”) requested comments from the public on the proposed rule to amend United States
Munitions List CUSML”) Categories I, 1, and I. Below please find comments from Raytheon.

USML Category IT

   

Raytheon strongly supports the addition of Note 2 to paragraph (a) and the Note to
paragraph (9) because they help distinguish Category II items from items more appropriately
controlled in other USML Categories. Regarding Note 2 to paragraph (a), we recommend the
modifications underlined below to utilize the same language from Category VII (i.e. add the
words “and trailers”) to direct that guns and armament when affixed to trailers that are armed or
are specially designed to be used as a firing or launch platform to deliver munitions or otherwise
destroy or incapacitate targets are otherwise controlled under Category VIL. Directly similar to
the concept currently embodied in the Note 2 to paragraph (a), we recommend that language be
added to this Note to clearly indicate that active protection systems specifically defined in
categories associated with the carrier are controlled under those other categories.

Note 2 to paragraph (a): Guns and armament when integrated into their carrier (e.g.,
ships, ground vehicles and trailers, or aircraft) are controlled in the category
associated with the carrier. Similarly, guns and armament when integrated into an
active protection system described in the category associated with the carrier are
controlled in the active protection system category associated with the carrer, Self-
propelled guns and armament are controlled in USML Category VU. Towed guns
and armament and stand-alone guns and armament are controlled under this
category.

Regarding the Note to paragraph G)(9), we recommend the following modification
(underlined below) to continue the drive for clarity:

Note to paragraph 4)(9): For weapons mounts specially designed for ground

vehicies, see Category VU. For weapons mounts specially designed for vessels,
see Category VI.

WASHSTATEC019197
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 378 of 676

Raytheon Company Comments on Proposed Rule - USML Categories [, I, and HT
July 3, 2018
Page 2 of 2

Brokering

The conforming change proposed for 22 C.F.R. § 129.1(b) improves readability. The
proposed language for 22 C.F_.R. § 129.2(b)(2)(vt1) appears to provide a broad carve-out to the
brokering activities definition. It would be helpful for DDTC to clarify whether this language
was intended to convey that any ITAR or EAR approval for the items in question is sufficient to
meet this criteria and that the approvals do not have to list the specific consignees or end users as
the future export, reexport, or transfer. If this was not what was intended, then the proposed
language for 22 C.F.R. § 129.2(b)(2)\(vit) should be modified to indicate this, such as (additions
underlined):

(vii) Activities by persons to facilitate the export, reexport, or transfer of an item
subject to the EAR that has been approved pursuant to a license or license exception
under the EAR or a license or other approval under this subchapter involving only
parties approved under that license or other approval.

Effective Date

Raytheon strongly supports using a delayed effective date of 180 days as has been done
for other USML to CCL transitions. Such transitions require updates to IT systems, policies,
processes, and training which require time to complete. Based on experiences in performing
these tasks during previous transitions, the full 180 days is necessary.

We appreciate the ability to comment and thank you for your partnership.

eR OK

WASHSTATEC019198
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 379 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-6125
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0434

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Derr

 

General Comment
Why are we the world's #1 arm producer and sales to others!
We should be selling plows instead of "swords."

NO MORE SALES OF GUNS needed in this heavily armed world.

WASHSTATEC019199
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 380 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-11e8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0435

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Adele Riffe

 

General Comment

The Trump administration has proposed to make it easier for U.S. gun makers to export guns and
ammunition globally, even though U_S.-exported firearms are already used in countless crimes, attacks
and human rights violations in Latin America, the Middle East, Africa and around the world.

The proposal would move export licenses for semi-automatic assault weapons, sniper rifles, and other
powerful firearms from the State Department to the Commerce Department, removing Congressional
oversight, weakening controls on who ends up with the weapons and even lifting restrictions on 3D
printing of guns that would permit production of guns both overseas and here at home. The U.S. gun
industry and the NRA have pushed hard for these changes to make up for falling gun sales. The
Commerce Department estimates that the proposed change would apply to 10,000 gun export applicants
a year.

Please do not allow any weakening of controls or restrictions on gun and armmunitions licensing, sales
and/or production - either nationally or abroad. We need common-sense restrictions on guns. The NRA
just wants to sell more guns, to improve its profits. It does not care that its actions have direct
consequences on our lives, increasing the probablitiy that someone we love might be involved in gun-
related violence.

WASHSTATEC019200
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 381 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-mqd9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0436

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marie Lucey
Organization: Franciscan Action Network

 

General Comment

My name is Marie Lucey and lam a Catholic Franciscan Sister , Assistant Director of Franciscan Action
Network (FAN) based in DC with thousands of members across the country. We are a member of Faiths
United to Prevent Gun Violence and take every opportunity to address the gun violence epidemic in our

country so wish to oppose the proposed rule for many reasons inchiding the following:

State and Commerce Departments have different missions, roles and purposes.

The proposed rule would eliminate Congressional oversight for major gun export deals and would limit
the ability of Congress to comment on related human rights concerns. In a September, 2017 letter,
Senators Ben Cardin (Senator of MD in which I reside), Feinstein and Leahy noted that this move would
violate Congressional intent and eliminate Congress! proper role.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of condoning and enabling 3D
printing of firearms in the U.S. and elsewhere.

Firearms are used globally to kill a thousand people every day in acts of organized crime, political
violence, terrorism, and human rights violations. Military-style assault rifles and ammunition, which
would be transferred to Commerce control, are weapons of choice for criminal organizations in Latin
American countries that are responsible for most of the record levels of homicides in these countries.
Export of such weapons should be subject to more, not fewer, controls.

WASHSTATEC019201
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 382 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942)-5ad7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0437

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Wolff

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019202
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 383 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-gpzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0438

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC019203
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 384 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-xlje
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0439

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Val Mobley

 

General Comment

Moving this function to Commerce is a frightening idea. There will be no checks or safeguards to keep
these weapons out of the hands of foreign powers whose intentions cannot be known. These weapons can
likely end up in the hands of those who would harm our country. The sale of these weapons must be
more than just an economic decision. The Department of State is the only agency who can maintain the
safety of the US. This idea is an obvious ploy of the gun lobby to remove any semblance of regulation.
Please don't fall for this!

WASHSTATEC019204
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 385 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-ohrv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0440

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hornik

 

General Comment

Tam extremely concerned with gun violence against civilians both within the US and around the world,
and] strongly oppose moving export licenses of assault weapons and other powerful firearms from the
State Department to the Commerce Department. The proposed rule treats semi-automatic assault rifles as
non-military. But many state and non-state groups in importing countries use semi-automatic rifles in
armed conflicts so this is a fiction. Additionally, many semi-automatic rifles are also easily converted to
fully automatic firearms. Because military-style assault rifles clearly have substantial military utility,
transfer of these firearms to Commerce Department control is inconsistent with the statutory framework
enacted by the Congress to regulate the export of arms.

In fact, the proposed rule would eliminate Congressional oversight for important gun export deals.
Congress will no longer be automatically informed about sizable sales of these weapons.

Additionally, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well
as of any larger caliber firearm. Hence, there is reason for considerable concern that firearms brokers will
no longer be subject to US brokering law. National laws for brokers and financiers who arrange firearm
shipments are a weak link in the chain of efforts to curtail trafficking of small arms and light weapons
now. Although Commerce states it will retain rules on brokering for a State Department list that includes
assault rifles, there is no statutory basis for brokers of these weapons to register and obtain a license,
increasing the risk of trafficking.

Finally, the new rules would transfer the cost of processing licenses from gun manufacturers to

taxpayers. Why should citizens pay for gun exporters to profit? Its another absurd example of corporate
welfare.

WASHSTATEC019205
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 386 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-7e79
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0441

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ben Soreff

 

General Comment

I strongly urge the Commerce and State Departments to oppose relaxing rules that would make it easier
for US. firearm manufacturers to export assault rifles and other guns, with less oversight and
accountability. With gun violence killing 1,000 people around the world every day, we should be making
it harder, not easier, to export U.S. made weapons of war. Thank you.

WASHSTATEC019206
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 387 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-kovh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0442

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Sigworth

 

General Comment

Please maintain restrictions on the export of firearms!

WASHSTATEC019207
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 388 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-so2i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0443

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roslyn Kaplan

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019208
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 389 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-e47a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0444

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneth Foscue
Organization: CT Department of Public Health

 

General Comment

T urge the Commerce and State Departments to oppose relaxing rules that would make it easter for U.S.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019209
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 390 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-ock9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0445

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Gibbs

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019210
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 391 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-oawz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0446

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kirsten Bechtel

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019211
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 392 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-8cct
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0447

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claire Matthews

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019212
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 393 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-u5tm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0448

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexa Tomasst

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019213
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 394 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-5Sibn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0449

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Steinmayer

 

General Comment

I firmly oppose the decision to move the oversight on the sale of assault weapons from the Sate
Department to the Department of Commerce. These weapons are strictly for military use, and should be
treated as such.

WASHSTATEC019214
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 395 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-wev4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0450

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Gottschalk

 

General Comment

The loosening of firearm export rules fuels violence around the globe. There are two compelling reasons
to not do so:

1. The basic moral wrong perpetuated by providing more lethal weapons used in ways that kill civilians
and destabilize societies.

2. While most Americans may not appreciate the havoc wrought by our weapon exports, people across
the globe recognize the weapons used to harm their families and friends, and damage their societies and
economies. Many people understand who are the manufacturers of specific armaments and associate the
nations from which they originate with the violence they perpetuate. This is a grassroots foreign policy
disaster for the United States.

Please maintain if not strengthen the rules already in place.

Thank you for your consideration.

WASHSTATECO019215
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 396 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-8ew8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0451

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Hanson

 

General Comment

Please keep gun exports accountable and having oversight. Let's not export murder.

WASHSTATEC019216
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 397 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-j2hh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0452

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bert Goff

 

General Comment

I urge the State Department to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun
violence killing 1,000 people around the world every day, we should be making it harder, not easier, to
export U.S. made weapons of war.

WASHSTATEC019217
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 398 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942k-6zwx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0453

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Stein

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war. Guns do no make us safer. Exporting more guns outside of the US
would only make the rest of the world suffer the same amount of gun violence that is plaguing the US.

WASHSTATEC019218
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 399 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942]-edn2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0454

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Chase

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019219
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 400 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942]-s69)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0455

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
As a defense industry supporter, | support the movement of Category HI small arms ammunition

regulation from the State Department to the Commerce Department Control List of the Bureau of
Industry and Security.

WASHSTATEC019220
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 401 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-8x7o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0456

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Miller

 

General Comment

My name is Jason Miller and lam the Director of Campaigns and Development at the Franciscan Action

Network in Washington, D.C. As a person of faith, lam extremely disturbed that guns are a major export
of the United States and believe that gun export regulation is important. I oppose the proposed rule
change because as Pope Francis said: there is a piecemeal world war I currently being waged and the
Jnited States is one of the biggest players. Instead we must work for diplomacy and peace.

WASHSTATEC019221
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 402 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942|-xsey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0457

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sloane Levy

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019222
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 403 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942|-ghmo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0458

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jay Hoggard

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019223
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 404 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-bdsg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0459

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Curry

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019224
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 405 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-d9ic
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0460

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Freed

 

General Comment

Iam writing to oppose changing the rules so as to make it easier for U.S. firearm manufacturers to export
assault rifles and other guns. We need the valuable oversight and accountability that is provided by the
current law,

With gun violence killing 1,000 people around the world every day, we should be making it harder, not
easier, to export U.S. made weapons of war.

Thank you.

WASHSTATEC019225
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 406 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-36go
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0461

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Overton

 

General Comment
As a defense industry supporter, | support the movement of Category HI small arms ammunition

regulation from the State Department to the Commerce Department Control List of the Bureau of
Industry and Security.

WASHSTATEC019226
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 407 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942]-op0g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0462

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Hosack

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019227
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 408 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9421-f3uu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0463

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Schweizer

 

General Comment

As a veteran of the Persian Gulf War and a registered Republican I strongly oppose the export of guns.
Please stop and oppose the gun lobbys agenda of profits over everything else.

WASHSTATEC019228
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 409 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942|-phbf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0464

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Lowendorf

 

General Comment

Our guns kill children everywhere. The government of the U.S.A. should not be in the business of
promoting distribution of weapons around the world.

WASHSTATEC019229
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 410 of 676

 

As of: November 29, 2018
Tracking Ne. 1k2-942m-o3mv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0465

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Brown

 

General Comment

Tam strongly OPPOSED to relaxing rules that would make it easier for U.S. firearm manufacturers to
export assault nfles and other guns, with less oversight and accountability. Gun violence is a major killer,
taking the lives of 1,000 people around the world every day! We should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019230
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 411 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-o5in
Comments Due: July 09, 2018

  

UBLIC

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-0466

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Star Star

 

General Comment

switching the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the nsk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible for
anyone with access to a 3D printer, any where, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Submit comments now to the State Department and the Commerce Department opposing the rule change.

*You can copy and paste the points in this email or use your own voice to make unique comments to the
State and Commerce Departments.

U.S. Department of State: https://action.momsrising. org/20/382897t= 1 O&akid=11002%2E2254141%
2Ezo8aRS

U.S. Department of Commerce: https://action.momsrising.org/go/382907? t= | 2&akid=11002%2E2254141%
2Ezo8aRS

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC019231
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 412 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-topd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0467

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cindy Ware

 

General Comment

I strongly urge our United States Commerce and State Departments to oppose relaxing rules that would
make it easier for U.S. firearm manufacturers to export assault rifles and other guns, with less oversight
and accountability.

Gun violence is a real and ever-increasing threat both here and abroad. | do not want our government to
make it easier for American guns to cause tragedies either here or abroad.

We all should be making it HARDER, not easter, to export U.S. made weapons of war.

WASHSTATEC019232
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 413 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-5md2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0468

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean G. Cochran

 

General Comment

I oppose sales f arms to other countries. This simply escalates dangerous warfare and endangers peaceful
people.

WASHSTATEC019233
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 414 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-dw5v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0469

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: TAINA LITWAK

 

General Comment

Tam very concerned. Right now, firearms exports are classified as military so they are under the
regulation of the State Department. Congress can block sales of large batches of firearms to foreign
countries. This is an important thing for the security of this country. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns, or even counties
who's real interests are not friendly towards the US.

Commerce Department just does NOT have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere like the State Dept. does. This means
that it will become easier for firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents to obtain large caches of American guns and ammunition.

Please do not do this.

WASHSTATEC019234
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 415 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942m-p864
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0470

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexandra Sarason

 

General Comment

I oppose the rule change that brings regulation of firearms int'l sales away from US Dept of State to US
Commerce Dept. Our international safety cannot afford opening sales of military arms to terrorist
organizations which would happen if US Commerce Dept oversees the regulation.

WASHSTATEC019235
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 416 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-3r90
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0471

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Darwin Busa

 

General Comment

It makes no sense to move export controls on military useful weapons from State to Commerce. | am
totally opposed to this proposal.

WASHSTATEC019236
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 417 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-wmrp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0472

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Connors

 

General Comment

The handling of export licenses of semiautomatic assault weapons and other powerful firearms must
remain in the hands of the U.S. State Department for the security of our country. Trafficking in Arms
would strengthen the enemies of the United States. Please fight to keep this control and not let it transfer
to the U.S. Department of Commerce!

WASHSTATEC019237
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 418 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-m3c8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0473

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Kelly

 

General Comment

Don't listen to the NRA.

WASHSTATEC019238
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 419 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-jhll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0474

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms trafficking needs to stay under the State Department to control where the firearms go for the
publics safety

WASHSTATEC019239
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 420 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-luh6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0475

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CJ Horner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WHAT THE HECK IS HAPPENING TO THIS COUNTRY?277122921 11129792009

Please, in the name of all that's holy, DO NOT DESTROY the carefully constructed structure that has
been put in place to create protection for not only citizens of the USA, but for the world at large.

I beg this of you. I feel hope starting to die in me. Please reinstill my ability to hope for a better America
and a better world.

WASHSTATEC019240
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 421 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-pujc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0476

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This is clearly not something that should be left up to any corporate interests, we need to keep firearm
regulations in the state department.

WASHSTATEC019241
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 422 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-4mfb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0477

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Holland

 

General Comment

I believe this change of authority is a poor move for America and | oppose it. Thank you for your
consideration.

WASHSTATEC019242
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 423 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-198d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0478

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stuart Rubinow

 

General Comment

I oppose the proposed rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department. But these two departments have very different mandates:
State to safeguard our nation, and Commerce to promote American businesses. Assault weapons should
not be seen as just another product to be promoted, bought, and sold like washing machines or any other
consumer product. This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

WASHSTATEC019243
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 424 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-obm2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0479

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Civitelli

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019244
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 425 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942n-radl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0480

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Fosse

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. .

WASHSTATEC019245
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 426 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-k2sh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0481

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tiffany Hiranaka

 

General Comment

Tam writing this comment in support of the this proposed rule. I feel that this proposed rule will be very
beneficial to the U.S. I support this proposed rule for a few different reasons. I feel that if the ITAR and
EAR imposes license requirements on exports and reexports, there will be a better handle of all items on
the U.S. Munitions List (USML). Having a better handle on this situation could help to keep weapons
and ammunition out of the hands of people who should not posses those items. This will also help the
government to maintain the list of all individuals that holds a license, ensuring that applications are
correctly completed, and the proper background checks are conducted prior to issuing the license.
Another things that I support about this proposed rule is the requirements of Section 38(b)(1 (A)(i). The
requirements to this section will ensure that all business owners engaged in brokering activities are
registered and licensed with the Arms Export Control Act (AECA). I feel that this is another benefit of
the proposed revision because it ensure that all business are properly registered to conduct such brokering
activities. I feel that this is important because our government will be able to closely maintain all
business conducting such activities. This will ensure that these items dont get into the hands of groups or
individuals that should not possess them.

I think that this rule will greatly impose on businesses and individuals If adopted. I think that businesses
may feel that this is another way for government to charge them for something else. This in turn may
cause businesses to shut down due to the costs being greater than the profits. Although this may cost
people more, I feel that it would have a better regulation over all of the items on the USML that are
imported and exported. This will also impact individuals who hunt for recreation purposes. This will
make it a little more challenging for them to attain weapons and ammunition. Again, although these
proposed change will affect business and individuals, I feel that the benefits outweighs the costs. Making
this a rule that 1 feel should be passed, not to make things more difficult for people: but to ensure the
safety of others.

WASHSTATEC019246
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 427 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-a105
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0482

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marguerite Ritchie

 

General Comment

I oppose the change in rules in the regulation of exportng firearms from the U.S. State Dept. to the Dept.
of Commerce. This would not allow Congress to be notified and block any shipment of large caches of
firearms to be exported to foreign countries thus enabling dangerous entities such as terrorist groups,
oranized crime and traffickers to prevail and is matter of national security.

The U.S. Dept. Of Commerce is ill equipped as it lacks the resources and field offices to take on such an
endeavor of regulating large export of firearms from so many possible locations.

I feel it would be a mistake to change the current rules and accountability.

WASHSTATEC019247
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 428 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-gevb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0483

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vincent Ferri

 

General Comment

Tam absolutely opposed to the proposed rule to transfer oversight of non-military firearm exports from
the State Department to the Commerce Department. It is a transparent move to ensure windfall profits for
the U.S. gun industry. The multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation to expand the reach and power of the gun industry will increase gun sales over 22% without
the needed oversight by Congress to guarantee that these weapons do not find their way into the wrong
hands.

Only the gun lobby asked for this change. It would make U.S. exports of small arms far more dangerous,
by transferring oversight responsibilities to an agency that prioritizes business over national security.
And, the conflict of interests posed by that transfer will pit NATIONAL SECURITY, IMMIGRATION
STABILIZATION, AND THE MAINTENANCE OF DEMOCRACY AROUND THE WORLD
AGAINST ARMS INDUSTRY CORPORATE PROFITS.

The U.S. Congress would voluntarily abdicate its Constitutionally mandated obligation to oversee
commercial weapons sales of $1 million or more.

However, I am in favor of the declassification of semiautomatic rifles as assault weapons, and support
their classification as civilian products. As a combat veteran | am experienced enough in the
classification and use of firearms to understand that a semi-automatic weapon is not an assault weapon
and is most certainly not the kind of weapon I would use in a combat situation.

The ARIS series of semi-automatic rifles simply is not a battlefield weapon suitable for our troops in the
field and because of that they are not the issued weapon for our combat troops in the field. By definition
they are not assault weapons, and regulation of them because of the way they LOOK or how the
unschooled public perceives them as "SCARY," is not a logical basis for regulation of these weapons
separate from other semi-automatic rifles. These are not REAL categories; they are only excuses to make
it appear that legislators are taking step in the direction of gun control.

There are clearly many important sensible and REAL gun control measures that would enhance public

WASHSTATEC019248
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 429 of 676

safety and curtail the number of mass shooting incidents. Waiting periods should be mandated to last as

long as a thorough background check would take to complete, tight regulation of gun show sales, no gun
ownership or license for those under 21 years of age, and full responsibility for any adult who allowed a
minor 21 years of age or younger to have access to a firearm of any kind are all measures that should be

adopted.

Te ARIS series of semi-automatic rifles have been used by criminals and people with psycho-social
disease to kill innocent children and our loved ones, but the facts are that these criminals will use
whatever weapon is available, as in the most recent devastating shooting incident in Annapolis. In almost
every case of mass shooting in the United States and other countries, the threat posed by the criminal
perpetrators were well documented, and the failures of responsible authorities are clearly evident. Those
authorities must be held criminally accountable for their failings.

The State Department is the only agency that should be responsible for international sales [as defined in
the current controlling laws] and relative to international sales MUST remain the controlling agency.
Further, the potential National Security threat from international firearms sales that have no serious
oversight, as would be the case if the Commerce Department were to assume this role, absolutely
requires Congressional oversight and Congress must exercise its power and responsibility as an important
element of our Constitutionally mandated system of Checks and Balances.

Important references:

Trump move would make it easier for U.S. gun manufacturers to export firearms,

https://action. momsrising org/go/382919t= 13&akid=11002%2E2524772%2E0kwGD5 The Washington
Times, May 14, 2018.

Trump wants to make foreign arms sales easier,

Globe, June 23, 2018.

American Guns Drive the Migrant Crisis That Trump Wants to Fix With a Wail,
https://action. momsrising.org/go/38293?t= | S&akid=11002%2E2524772%2EQkwGD5 The Trace, May
25, 2017.

The Trump administration proposes making gun exports easier. Heres how to submit your public
comment on this dangerous proposal, http://action. momsrising.org/go/3829471= Lo&akid=11002%
2E25247722E0kwGD5

Violence Policy Center.

WASHSTATEC019249
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 430 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-zu4c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0484

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Van Sant
Organization: Jeff Galloway Training - Jersey Shore

 

General Comment

I oppose the proposed rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. I believe itis merely another attempt by the NRA
to bypass our protection of national security.

WASHSTATEC019250
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 431 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-b3nt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0485

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jeffery anderson

 

General Comment

THIS would be the wrong move changing the classifaction of firearms to anything other than
MILITARY. IT would no longer to be able to regulate sales of large shipments of firearms to persons and
military in foreign countries from the UNITED STATES. firearms need to be regulated for the safety of
american citizens and our countries security. thank you mr anderson

WASHSTATEC019251
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 432 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-lybo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0486

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: anonymous Anonymous

 

General Comment

lam aconcerned American and Connecticut citizen.

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for U.S.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easter,
to export U.S. made weapons of war.

WASHSTATEC019252
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 433 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-n2le
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0487

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carla Lilley

 

General Comment

I oppose shifting the sale of arms from the State Department to Commerce. We do not need to Arm The
World any more than we already have. [tis 2018 and it is time to wean ourselves away trom debilitating
Wars. It will most certainly come back to bite us from a military and national security perspective.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking. More trafficking
will most certainly Increase the refugee/immigration debacle we are currently experiencing as families
try to escape violence in Central America. It will increase mass migration all over the Planet Earth. It will
increae our debt to the point of national collapse. What then?

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Increasing the sale of weapons around the world will endanger the people of the United States. Is more
money for gun manufacturers worth that? We will be the most hated country in the world if we do this.
We have enough war in this world. It is time to limit the sale of weapons and work for Peace and
Stability. It is time to use our brains and find alternative solutions instead of feeding the Corrupt War
Machine. Stop the killing, stop the daying, stop the worldwide suffering of refugees.

Shame On All of You for even considering this. Carla Lilley, Pittsboro, NC

WASHSTATEC019253
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 434 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9420-533y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0488

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elissa Wagner

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019254
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 435 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-gah8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0489

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter van Dorsten

 

General Comment

I oppose a rule change that would switch the regulation of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019255
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 436 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-hinm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0490

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Johnson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019256
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 437 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-q0Sh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0491

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Doug Peltonen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019257
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 438 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-s3me
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0492

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Hermann-Wu

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019258
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 439 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9ixh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0493

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: michael tucker

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC019259
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 440 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-a9x2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0494

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shawn Sapp

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC019260
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 441 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-anxq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0495

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: frank belcastro

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019261
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 442 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-nwyh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0496

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change; it will make the nation less safe.

WASHSTATEC019262
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 443 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-9m0}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0497

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Knipp

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019263
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 444 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-dfve
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0498

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gail Kennedy

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC019264
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 445 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ek5]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0499

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: don r

 

General Comment
YES, MAKE IT EASIER TO KILL PEOPLE, TRUMP IS PULLING YOU FOOLS AROUND BY THE

NOSE!
COWARDS

WASHSTATEC019265
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 446 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-cxkd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0500

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Molly Swabb

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7

WASHSTATEC019266
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 447 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-lwzx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0501

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Garber

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC019267
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 448 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-vbng
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0502

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Franz

 

General Comment

Please keep gun exports under the State Department. Enough of our weapons wind up in enemy hands as
itis.

WASHSTATEC019268
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 449 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-ohng
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0503

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A. B.

 

General Comment

STOP SERVICING PUTINS FUNDED nra traitors. Wth is wrong with you. Serving PUTINS lapdog
and his menagerie of traitors. Embedded infesting our government.

WASHSTATEC019269
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 450 of 676

 

As of: November 29, 2018
Tracking No. 1k2-942p-uy9x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0504

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alyssa Melton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC019270
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 451 of 676

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/31/2019 8:56:05 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: Cats I-Iff AM - Large Files - Tab 3 Attachment 5

Attachments: Tab 3 Att 5a - Public Comments to the Department of State Proposed Rule.pdf; Tab 3 Att 5b - Public Comments to
the Department of State Proposed Rule.pdf

i'm not sure what the maximum limit is on emails, so I’m breaking Tab 3 Attachment 5 into five emails.
Email 1 of 5

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

(202) 647-8546 (T, W, T)

(202) 663-2915 (M}

(202) 663-3097 (F)

Opennet: KhawamJN@state.gov

WASHSTATEC019271
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 452 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93f9-oql0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0002

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I fully support the US State Department's proposal to amend the International Traffic in Arms
Regulations (TAR) to revise Categories I (firearms, close assault weapons and combat shotguns), I
(guns and armament) and IT (ammunition and ordnance) of the U.S. Munitions List (USML) to describe
more precisely the articles warranting export and temporary import control on the USML. Items removed
from the USML would become subject to the Export Administration Regulations (EAR).

This improvement to US regulations will help legitimate commerce and to help the competitiveness of
American companies in international trade.

Thank you for the opportunity to support this important change to Federal regulations.

WASHSTATEC019272
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 453 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93d5-doam
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0003

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Merlin Larsen

 

General Comment

Tam responding as a life member of the NRA, at the behest of an NRA-ILA email alert to do so. lam in
complete agreement that these changes to the economic strictures on guns and components, that are of
civilian application and use, are necessary and should be done. Loosened or eased commercial
regulations on US gun manufacturers and the components thereof, will make the US economy improve
by being more competitive internationally. Meanwhile, the strictly military weapons and components
will remain highly regulated (scrutinized), as they should be.

WASHSTATEC019273
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 454 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93cr-lr9s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0004

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Jonathan Sawyer

 

General Comment

As an American citizen | urge you to carry through with this change. It will take a large burden off of the
small businesses and allow them to build the American dream they set out for years ago. Thank you for
your consideration

WASHSTATEC019274
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 455 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93h6-he5]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0005

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: James Morris

 

General Comment

I agree with the elimination of the annual $2,250 fee required by the Department of States Directorate of
Defense Trade Control (DDTC), which the Obama administration imposed on gunsmiths who
manufacture firearms and ammunition. That fee unfairly targeted and disadvantaged Small Businesses
manufacturing a few firearms per year. Small businesses that manufacture approximately 25 firearms a
year, such as custom gun builders, would have to recover the ITAR fee by increasing the cost of each
weapon by nearly $100. This makes it nearly impossible for small business that manufacture firearms to
compete against the prices of larger businesses that can recover the $2,250 fee over hundreds or
thousands of firearms.

WASHSTATEC019275
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 456 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93¢a-6213
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0006

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: joe plano

 

General Comment

Why is there not a section that REPEALS the terrible practice of engraving imported firearms into the
USA with the importers name on the side of the firearm?

This Damages the firearm immediately, immediately makes the firearm less valuable, and is completely
and utterly pointless for any other reason that " this is how we have always done it ".

Lets change some IMPORT LAWS as weil here so that valuable, collectible firearms are not defaced by
ridiculous government regulations.

WASHSTATEC019276
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 457 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ds-xzss
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0007

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Karl Lippard

Organization: People of the United States
Government Agency Type: Local
Government Agency: none

 

General Comment

ITAR in its present form is TREASON against the American public and 2nd Amendment. ITAR
circumvents Federal Law pursuant to License of manufacture, distribution and exportation of any and all
components. Such Licenses hold that interpretation of the law rests with the license holder. State and
Federal Government only enforce the law. First National Gunbanque, Corp vs Bomar Corp., Federal
Court Gainsville, GA circa 2003 where this statement was upheld in the 12 page decision... Further ITAR
presumes to offer a assigned number only by which one can do business. It has no examiner known, can
issue or withhold at will without benefit of law or reason. Ht can without any supervision, or regulation
deny ALL public access to arms, armmunition, components or parts for firearms. This in violation of the
2nd amendment where among other things guarantees our right to take back a government where tyranny
has come to exist... Tyranny does exist today in America at the highest level of government. A
government created to insure disarmament of it citizens by control of its arms and ammunition. It allows
the open invasion of people through our boarders. It allows through ITAR foreign control of our ability
to defend ourselves and those of our allies. It is a fraud on the American people... Additionally it states to
charge an annual fee that covers ALL CITIZENS THAT MANUFACTURE ALL GOODS TO PAY
THIS ANNUAL FEE OF $2,500.00, PLUS $250.00 FEE PER CONTRACT, PART OR SHIPMENT.
THIS IS UNLAWFUL TAXATION WITHOUT REPRESENTATION .... Therefore let it be known that
this is TREASON against the American people. We call on our president to reject, dismantle or correct
this Obama inspired act. If not this single regulation; is an act of WAR on the American people. I call for
a Constitutional Convention. If not a state of war will exist among the People of the United States until
rectified.

WASHSTATEC019277
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 458 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93¢d-t930
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0008

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Judy Mouradian

 

General Comment

Iam appalled that this administration is proposing that responsibility for overseas gun sales move from
the State Department to the Commerce Department. There is only one purpose for this - to ease
restrictions on overseas gun sales - helping U.S. gun manufacturers to sell more guns. The outcome
would be catastrophic. These guns would be sold to the very countries that already breed violent drug
gangs, causing their citizens to flee to the U.S. Do we really want to spread the gun violence that is
happening in our country to other countries? Do we want to create more deaths and drug trafficking? Do
we want to create more homeless refugees? This is a lose-lose situation for everyone except gun
manufacturers and the NRA. Please stop this horrible proposal!

WASHSTATEC019278
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 459 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93cv-6cds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0009

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Thomas Goodwin

 

General Comment

Currently, many small firearms companies have many regulations stacked against them. Even some
funsmithing is pushing gunsmiths into a munufacturer category. This is just one of the many problems
that could be changed with this proposed rule. It's time we reclassified many of these items and services
to remove them from the ITAR and USML and place them on the CCL. Free up the market for our smail
companies and let the industry thrive.

WASHSTATEC019279
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 460 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93fr-qrlf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0010

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Allan Haley

 

General Comment

President Trumps New Proposal for easing restrictions on overseas gun sales is counter the well-being of
American citizens. It would accelerate gun sales to Mexican and Central American violent gangs creating
more violence in these countries. This would spur more immigration to the US. In addition, along with
increased drug gang power would come more illegal drugs flowing into the US.

This proposal is a bad idea.

WASHSTATEC019280
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 461 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93d3-7n96
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0011

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Clem Macliravie

 

General Comment

Proceed.

WASHSTATEC019281
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 462 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93d1-6eqx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0012

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: M. Anonymous

 

General Comment

This looks like a good, common sense, fiscally advantageous move. | look forward to these changes
being implemented.

WASHSTATEC019282
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 463 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93eg-elqw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0013

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Ron Gablehouse

 

General Comment

Repeal the requirement that individuals traveling abroad with firearms strictly for hunting or competition
must document the export of their firearms through an official website designed for commercial exports.

Remove sound suppressors from the USML.

WASHSTATEC019283
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 464 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93en-34au
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0014

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: David Brach

 

General Comment

These new proposed rules are a good start, but please make it easier for people to travel abroad with
weapons for hunting or competition. Also, please make it easier on suppressor manufacturers by
changing them to non military.

WASHSTATEC019284
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 465 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93dp-2ye9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0015

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Andrew Bourdon

 

General Comment
In regards to Docket DOS-2017-0046 (TAR AmendmentCategories L, UL, and HD:
I support the proposed rule change. It will simplify the regulatory process by removing certain firearms
that are not inherently "military grade" from the list. That will enable ITAR enforcement to be more

streamlined- regulators can then focus on "real" military small arms and less on civilian friendly guns.
Industry will benefit, as manufacturers and consumers will have more options in the marketplace.

WASHSTATEC019285
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 466 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93fq-fyy2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0016

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would like to comment on the license fees that are currently imposed on very small businesses such as
Gunsmiths and micro manufacturers of firearms components. | am not against a fee but the fee should be
adjusted based on company earnings in excess of $500,000.00 any business that falls below this figure
should be permitted to purchase a yearly export/import license for less then $500.00. Currently the BATF
has adjusted license fees for the various types of FFL's issued, ITAR fees could be based on the license
fees that are charged by the BATF for that businesses Type FFL. In addition perhaps a check box could
be added to the renewal application of an FFL that would allow the business owner the option to
purchase an Import/Export license for their business at the ime of application or renewal. The option to
include the Import/Export license could also be extended to the Special Occupation Tax or SOT/NFA
and be based on the same fee that the BATF charges for this special Tax.

Thank you for the opportunity.

WASHSTATEC019286
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 467 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93fr-itxu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0017

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Ted Ruetenik

 

General Comment

The proposal to move the responsibility for overseas gun sales from the State Department to the
Commerce Department is a bad idea. Stopping guns, especially assault weapons, from getting into the
wrong hands should be a top priority. Immigration to this country is already spurred on by violent drug
gangs in Central America. Easing the sale of more weapons will only further the immigration and drug
problems. The guns could also be used against American soldiers in future combat situations.

There is only one goal of this proposal. That is, to help the gun companies sell more guns. The potential

overall costs of expanded violence and illegal immigration have not been considered. The lack of a moral
compass should bother anyone involved with this issue.

WASHSTATEC019287
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 468 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93d4-cl9q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0018

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Doug Collins

 

General Comment

Anything we can do to strengthen American small business and make us more competitive on a global
market are rules we need to enact now.

WASHSTATEC019288
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 469 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93hm-6j6c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0019

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Jim Ruetentk

 

General Comment

Guns are a national security risk and should be managed by the State Department.

WASHSTATEC019289
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 470 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93eg-mik9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0020

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: Ron Gablehouse

 

General Comment

Please also remove sound suppressors from the USML

WASHSTATEC019290
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 471 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93fa-nitu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0021

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: WILLIAM HANGEN

 

General Comment

I support the proposed rule as written, but with a few minor changes:

1) the referenced magazine capacity restriction of 50 rounds should be doubled, to 100 rounds. There are
several magazine manufacturers in the United States producing magazines of greater than 50 rounds that
would benefit from this change, and such manufacture and enabling technology for magazines greater
than 50 rounds is found worldwide. Limiting this magazine capacity to 50 rounds does not protect any
special US or allied military advantage, but magazines of greater than 50 rounds are commonly found
worldwide. Drum type magazines for the Kalashnikov family of weapons are a prime example.

2) the proposed rule does not address sound suppressors. Sound suppressors are readily available in the
US and overseas, and the technical know-how to produce them is found worldwide. There are a plethora
of US manufacturers fabricating sound suppressors that would benefit from this rule change, and the use
of sound suppressors does not confer any special US or allied military advantage. Inclusion of sound
suppressor deregulation would benefit US manufacturing interests without harming our military position.

Thank you for your time and attention regarding this matter. Have a great day!

WASHSTATEC019291
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 472 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93f0-nvod
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0022

Comment on DOS FRDOC_0001-4527

 

Submitter Information

Name: stephen wisher

 

General Comment

I feel that regulation of international travel with firearms should be moved to the CCL for more ease of
hunting travel. Also we should reduce regulation of sound suppressors to preserve the hearing of hunters
and sport shooters, so move this contral to the CCL as well.

WASHSTATEC019292
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 473 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-93yk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0023

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us.

WASHSTATEC019293
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 474 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-1si8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0024

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Evans

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019294
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 475 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-9isg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0025

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jodi Paulsen

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is insane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019295
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 476 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-olnr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0026

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do not remove important export controls on non-military firearms, including handguns, semiautomatic
assault rifles like the AR-15, and .50-caliber sniper rifles from your control. This change could (open) up
alot more risk and a lot more opportunity for illegal and illicit trafficking. A loosening of controls may
aiso make it harder to identify and prosecute arms smugglers and illegal exporters.

The U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or
more. The rule would seek to legitimize semiautomatic assault rifles as civilian products when they are,

clearly, battlefield weapons.

This makes no sense at all. I object!

WASHSTATEC019296
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 477 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-ghzx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0027

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019297
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 478 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-coge
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0028

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Enk Hanson

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for the U.S. gun industry. It comes after a multi-
year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby
asked for this change. It would make U.S. exports of small arms far ore dangerous, by transferring
oversight responsibilities to an agency that prioritizes business over national security. The U.S. Congress
would also lose its ability to oversee commercial weapons sales of $1 million or more, which is insane. I
also cannot fathom why the rule attempts to legitimize sermiautomatic assault rifles as civilian products
when these battlefield weapons have been the weapon of choice in mass shootings on U.S. soil. If your
agency approves this blatant corporate giveaway, I will do everything in my power to hold your
leadership accountable for the resulting bloodshed that occurs globally. That will include advocating
against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019298
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 479 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-lmfS
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0029

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019299
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 480 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-r5ka
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0030

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019300
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 481 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-bser
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0031

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Egerton

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019301
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 482 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-u6kj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0032

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Kelly

 

General Comment

Tam a US citizen living in the UK, submitting this comment in strong opposition to the proposed rule to
transfer oversight of non-military firearms exports from the State Department to the Commerce
Department. This proposed rule has one purpose and one purpose only: to garner profits for a U.S. gun
industry that is faring poorly domestically. It comes after a multi-year lobbying campaign by the NRA
and National Shooting Sports Foundation (the NSSF has already boasted the change would lead to a 20%
increase in firearms exports). NO ONE other than the gun lobby asked for this change. It would make
U.S. exports of small arms far more dangerous, by transferring oversight responsibilities to an agency
that prioritizes business over national security. The U.S. Congress would also lose its ability to oversee
commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the rules attempts
to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have stolen
so many of our loved ones from us. If your agency approves this blatant corporate giveaway, I will do
everything in my power to hold your leadership accountable for the resulting bloodshed that occurs
globally. That will include advocating against your budget priorities across-the-board until a new
administration cleans house. A ridiculous suggestion.

WASHSTATEC019302
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 483 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ja-wnuo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0033

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Faith Scimone

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019303
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 484 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ja-vsqu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0034

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I would like to offer my comment in absolute opposition to the proposed rule to transfer oversight of
non-military firearms exports from the State Department to the Commerce Department. To me, this rule
has profits for gun industry written all over it. Perhaps thats because the U.S. gun manufacturers are not
doing well domestically. NO ONE other than the gun lobby asked for this change. It would make U.S.
exports of small arms far more dangerous, by transferring oversight responsibilities to an agency that
prioritizes business over national security. The U.S. Congress would also lose its ability to oversee
commercial weapons sales of $1 million or more, which is inane. Im also disgusted by the rules attempts
to legitimize semiautomatic assault rifles as civilian products when these battlefield weapons have stolen
the lives of so many of our fellow Americans. If your agency approves this blatant corporate giveaway, I
will do everything in my power to hold your leadership accountable for the resulting bloodshed that
occurs globally. That will include advocating against your budget priorities across-the-board until a new
administration cleans house.

WASHSTATEC019304
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 485 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ja-walm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0035

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Becky Balser

 

General Comment

am submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019305
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 486 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93j]b-7xmo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0036

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angel Marks

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019306
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 487 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)b-9624
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0037

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ken Koupal

 

General Comment

Please don't export arms and ammunition. Don't supply terrorists, foreign or domestic.

WASHSTATEC019307
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 488 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)b-xsm8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0038

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019308
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 489 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)d-zmhz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0039

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This proposed rule has one purpose and one purpose only: to garner profits for a U.S. gun industry that is
faring poorly domestically. It comes after a multi-year lobbying campaign by the NRA and National
Shooting Sports Foundation (the NSSF has already boasted the change would lead to a 20% increase in
firearms exports). NO ONE other than the gun lobby asked for this change. It would make US. exports
of small arms far more dangerous, by transferring oversight responsibilities to an agency that prioritizes
business over national security. The U.S. Congress would also lose its ability to oversee commercial
weapons sales of $1 million or more, which is against the interests of U.S. diplomacy.

WASHSTATEC019309
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 490 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)9-u6yo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0040

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Cabell

 

General Comment

Tam writing to submit my comment in opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to gamer profits for a U.S. gun industry to offset reductions in
domestic sales It comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change; it has not been supported by an citizen groups.
It would make US. exports of small arms far more dangerous, Transferring oversight responsibilities to
an agency that prioritizes business over national security would make US. exports of small arms,
including semi-automatic weapons, very dangerous to other countries of the world. The U.S. Congress
would also lose its ability to oversee commercial weapons sales of $1 million or more, which represents
an unfortunate loss of oversight. [ also find the rules attempts to legitimize semiautomatic assault rifles as
civilian products when these battlefield weapons have stolen so many of our loved ones from us to be
appalling. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally.

WASHSTATEC019310
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 491 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)t-olpo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0041

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Lattimer

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is insane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019311
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 492 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ju-wspl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0042

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: TONI REH

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019312
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 493 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)v-v68k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0043

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019313
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 494 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)v-p100
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0044

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Do NOT do this. How do you all live with yourselves?

WASHSTATEC019314
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 495 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)x-cjnl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0045

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherrie Anonymous

 

General Comment

Iam strongly opposed to the proposed rule to transfer oversight of non-military firearms exports from the
State Department to the Commerce Department. This proposed rule has one purpose and one purpose
only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes after a multi-
year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF has already
boasted the change would lead to a 20% increase in firearms exports). NO ONE other than the gun lobby
asked for this change. It would make U.S. exports of small arms far ore dangerous, by transferring
oversight responsibilities to an agency that prioritizes business over national security. The U.S. Congress
would also lose its ability to oversee commercial weapons sales of $1 million or more, which 1s inane. Im
also disgusted by the rules atternpts to legitimize semiautomatic assault rifles as civilian products when
these battlefield weapons have stolen so many of our loved ones from us. If your agency approves this
blatant corporate giveaway, I will do everything in my power to hold your leadership accountable for the
resulting bloodshed that occurs globally. That will include advocating against your budget priorities
across-the-board until a new administration cleans house.

WASHSTATEC019315
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 496 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93)y-6071
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0046

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa McElroy

 

General Comment

I strongly oppose the proposed rule to transfer oversight of “non-military” firearms exports from the State
Department to the Commerce Department. This proposal benefits the gun lobby and has come about after
years of lobbying by the NRA and the NSSF. By transferring oversight responsibilities to an agency that
prioritizes business over national security, this proposal would make U.S. exports of small arms more
dangerous. Congress would lose its ability to oversee commercial weapons sales of $1 million or more,
This rule would also legitimize semiautomatic assault rifles, labeling them "civilian" products when these
battlefield weapons have taken so many loved ones--innocent people at school, at church, at the movies,
in a nightclub. This proposed rule is only in place to garner profits for the U.S. gun industry overseas--a
cynical money grab that would be deadly for innocent people. Do the right thing--say no to this proposal
and protect lives.

WASHSTATEC019316
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 497 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93k1-j4xq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0047

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angel Marks

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019317
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 498 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93kc-cnw]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0048

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Bischoff

 

General Comment

Adjust the requirement for private individuals to travel abroad with personally owned firearms for lawful
purposes such as hunting or competition. Eliminate, or provide for a citizen friendly option, to travel
abroad with a firearm. The documentation of the export through the official website designed for
commercial exporters is not citizen friendly. An individual traveling for a hunting trip or competition
should not be regulated as an exporter.

Sound suppressors or silencers are very common among hunters and recreational shooters both in the

U.S. and abroad. They do not provide the U.S. or its allies with any special military advantage. Sound
suppressors and silencers should be removed from the USML.

WASHSTATEC019318
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 499 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9316-fdil
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0049

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrick Hiller

 

General Comment

Dear Ladies and Gentlemen,

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
Regarding wide retail availability of firearms, about which comment has been requested, many countries,
including Mexico, prohibit civilian possession of semi-automatic rifles and handguns, as well as of any
larger caliber firearm. Six U.S. states, the District of Columbia, and several large retail chains also
prohibit retail sale of serni-automatic assault rifles.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.

3. National brokering laws are a weak link in the chain of efforts to curtail trafficking of small arms and
light weapons. The switch from State to Commerce will mean that the brokers and financiers who
arrange shipments of serniautomatic firearms will no longer have a statutory requirement to register and
obtain a license, increasing risk of trafficking. That will make it easier for unscrupulous dealers to escape
attention.

4. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human nghts violators.

5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since
the 1940s.

6. The rule enables unchecked gun preduction in the U.S. and exports abroad by removing the block on
3D printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for
3D-printing weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The Commerce Department is unlikely to make the same argument once those

WASHSTATEC019319
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 500 of 676

weapons are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 30,000 firearms export licenses as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
8. The proposed change will reduce transparency and reporting on gun exports.

9. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons,
are uniquely and pervasively used in criminal violence around the world. Controlling their export should
be handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human nights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC019320
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 501 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93lc-ez3v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0050

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Tuthill

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose only: to garner profits for a U.S. gun industry that is faring poorly domestically. It comes
after a multi-year lobbying campaign by the NRA and National Shooting Sports Foundation (the NSSF
has already boasted the change would lead to a 20% increase in firearms exports). NO ONE other than
the gun lobby asked for this change. It would make U.S. exports of small arms far more dangerous, by
transferring oversight responsibilities to an agency that prioritizes business over national security. The
U.S. Congress would also lose its ability to oversee commercial weapons sales of $1 million or more,
which is truly horrifying. Im also opposed to the rules attempts to legitimize semiautomatic assault rifles
as civilian products, when these battlefield weapons have stolen so many of our loved ones from us. Your
agency must not approve this blatant corporate giveaway.

WASHSTATEC019321
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 502 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ls-9mwm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0051

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Kenyon

 

General Comment

My name is Virginia Kenyon and I am a member of the Palo Alto Friends (Quaker) Meeting here in
California. Within each of us there is an inner light and guide for how to live in the world. As Americans
I believe we still have the ability to brighten the Light within for people everywhere, but these changes
will do the opposite. Stop. Listen to your heart. Let everyone's Light shine.

Reasons for opposition:

The proposed rule would eliminate Congressional oversight for important gun export deals. That will
limit its ability to comment on related human rights concerns, as it recently did on the Philippines and
Turkey. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy
explicitly noted that this move would violate Congressional intent and effectively eliminate Congress
proper role.

The switch from State to Commerce will mean that the brokers and financiers who arrange shipments of
semiautomatic firearms will no longer have a statutory requirement to register and obtain a license,
increasing risk of trafficking. That will make it easier for unscrupulous dealers to escape attention.

It would eliminate the State Departments Blue Lantern program for gun and ammunition exports, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It also
would move license approval out of the department that compiles the U.S. Governments information on
human rights violations,

End-use controls are weakened by eliminating registration of firearms exporters, a requirement since the
1940s. Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. By effectively eliminating many means to detect firearms, background
checks on domestic sales and end-use controls on international exports for such weapons, this change
could generate many preventable tragedies.

WASHSTATEC019322
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 503 of 676

The Commerce Department does not have resources to enforce export controls. The BISs enforcement
office, with no staffin Latin America, Africa, or many other parts of the world, is not equipped to take
the same level of preventive measures for end-use controls. Moreover, the State Department has
developed extensive data, expertise and institutional relations to implement the Leahy Law for security
assistance. Commerce does not have these resources.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[i} The export of these weapons should be subject to more controls, not less.

WASHSTATEC019323
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 504 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93md-xlkq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0052

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hugh Fike

 

General Comment

I support the elimination of the annual $2,250 fee required by the Department of States Directorate of
Defense Trade Control (DDTC). When the Obama Administration imposed this requirement on
gunsmiths who manufacture firearms and ammunition, it was done so in an attempt to drive out of
business those smaller manufacturers. Additionally, this decision could capture those who are simply
threading a barrel or blueprinting a gun. As a supposed pro-gun administration, I'm asking that you stand
up for firearms manufacturers.

WASHSTATEC019324
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 505 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93me-nman
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0053

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Walter Bunyea

 

General Comment

An annual registration fee, of $2,250, that manufacturers of defense items must pay, whether or not they
export their products is simply unjustifiable. Please end this bad practice as soon as you can.

Applying the regime to private travelers/hunters is, well, bizarre. So please end this practice as well.
Finally, and most importantly, please put an end to any harassing or censorship of firearm instructors
within the US, bloggers, writers, and those posting online guides or tutorials discussing "technical data”
about defense items. This seems to be a clear violation of our First Amendment right to free speech. So, I
urge you to cease these activities immediately.

Our Government should be protecting our rights at home and abroad, not impinging upon them.

Thank you for your consideration of our basic liberties.

WASHSTATEC019325
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 506 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93me-uxvg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0054

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Hawley
Organization: Precision Decisions

 

General Comment

This is a common sense solution. Removing gunsmiths from ITAR regulation is the only sensible
answer. Gunsmiths should be allowed to perform any legal action/modification requested by a customer
without having to pay fees that can exceed their profit margins in a cottage industry.

WASHSTATEC019326
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 507 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93mi-1356
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0055

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: lynn barrow

 

General Comment

Iam in full agreemant with the proposed changes to ITAR. It has negatively impacted my business and
forced me to withdraw my application for a Class 7 license within the last 6 months. I also would like to
see suppressors moved from under current class 3 regulation.

WASHSTATEC019327
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 508 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93my-nfr2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0056

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Guiette

 

General Comment

Tam a small business owner, and have been a licensed firearms manufacturer for 30 years, with a special
tax stamp to add Title 2 firearms (fully-automatic-"MG's"-). For 25 of those vears I was licensed to
manufacturer "Destructive Devices" (DD's-firearms/guns over .50 caliber including fully automatic types
as well as artillery). My MG and DD manufacturing activities have always been directed at motion
picture use. In order to accomplish this, L usually purchased MG or DD Parts Kits, and then
manufactured the "Receiver" (the serial numbered part which is considered, by itself, to be the
"Firearm"). In this way, I put together guns representing almost every country that made MG's from the
1880's to the 1980"s. Many of these guns are belt-fed, and almost all of them utilize 250-rd. belts. All
were used in major motion pictures over the years.

The ITAR treaty has always created a hardship for me when I had to send in $2,250 every year just to
renew my registration as a manufacturer of the above. This is supposedly a pre-condition for obtaining an
export license, which is something | have never done. Any exporting of my guns for motion pictures was
done by brokers (who had their own license) hired by the production companies. If the proposed ITAR
revisions are going to remove my registration requirement, then I applaud that Big-time!

However, I also want to see the proposed magazine capacity limit of 50 rds. to go away, or be raised to
250 rds. This will alleviate a BIG issue which will arise over the 250-rd. belts | mentioned earlier.
Motion pictures are a form of escapism, where the audience can “be there"; and producers and directors
should be allowed to have available the correct props for the occasion.

William E. Guiette

WASHSTATEC019328
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 509 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93mk-oge8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0057

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Theodore Greene

 

General Comment

I fully support lessening the regulatory burden on firearms manufacturers, wholesalers, retailers and other
firearms support businesses (e.g., parts manufacturers, parts suppliers, parts sellers, gunsmiths, etc.) who
are not involved in the international firearms business. National, State, and local businesses should not be
burdened with the financial costs of unnecessary licenses, or the aditional regulatory and legal
restrictions that apply to those who do business internationally rather than domestically. Furthermore,
even international bsuinesses should have their legal and regulatory burdened lightened if doing so will
facilitate American enterprise.

WASHSTATEC019329
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 510 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93n3-jrww
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0058

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Blake

 

General Comment

The United States does not suffer from the risk of small arms attack by an outside entity at this time. The
release of this technology to the world will not threaten this country. Our business's need to be able to
compete with the existing trade in arms without government restriction. Doing so will keep us on the
advance edge of arms development. Please reduce this regulation to the greatest extent possible.

Thank you,

WASHSTATEC019330
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 511 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93n9-udir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0059

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The current rules have had a negative impact on my business for the last five years.

As a independent gunsmith I was required to be licensed as a manufacturer in order to perform certain
repairs for customers.

As a licensed manufacturer I came under the U.S. State Department. Since I do not export or do work for
foreign governments and simply cannot afford the $2200.00 annual licensing fee I have not engaged in
the repairs that are considered manufacturing.

The US State Department's proposal to amend the International Traffic in Arms Regulations is a step in

the right direction.
I would like to see a better clarification and distinction between "manufacturer" and "gunsmith."

WASHSTATEC019331
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 512 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93nd-25ak
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0060

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ed Weber

 

General Comment
Eliminating the annual $2,250 fee required by the Department of States Directorate of Defense Trade

Control (DDTC) should be approved. It makes no sense to impose this fee on U.S. gunsmiths who
manufacture firearms and ammunition as small businesses.

WASHSTATEC019332
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 513 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93nd-lf3]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0061

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raymond Crawford

 

General Comment

These regulations as currently applied cast a broad net that results in many small companies that do not
export anything being forced to pay a significant sum of money to an agency that should have no
oversight over domestic production of commercial firearms and firearms-related items. From the
perspective of people in the firearms and gunsmithing business, this is an unabashed power and money
grab by a huge agency with unlimited resources to crush any small company that does not comply with
these regulations as State Department has decided to interpret them. Large corporations could not care
less about more regulations and "fees" being imposed on them, they have deep pockets and armies of
compliance professionals. Small businesses do care greatly. Profit margins for many of these small shops
are meager to begin with. Once it was announced that very burdensome fees were going to be imposed,
many businesses closed. It was not worth the hassle and expense anymore. If the aim of these regulations
is to drive small companies out of business leaving only the big fish, this is being brilliantly executed.
Please apply some justice and logic to these regulations. Do not demand fees from companies that do not
export as they should be outside State Department's purview.

Thanks,

Raymond Crawford

WASHSTATEC019333
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 514 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ns-11r8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0062

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Youkilis

 

General Comment

As a close relative of someone murdered by an AR-15, | know that semi-automatic assault rifles have no
civilian purpose. This proposed rule treats semi-automatic assault rifles as non-military. But many state
and non-state groups in importing countries use semi-automatic rifles in armed conflicts, causing
enormous damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time.
Regarding wide retail availability of firearms, about which comment has been requested, many countries
prohibit civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber
firearm. Six US. states, the District of Columbia, and several large retail chains also prohibit retail sale
of semi-automatic assault rifles. Many semt-automatic rifles are also easily converted to fully automatic
firearms. Because military-style assault rifles clearly have substantial military utility, transfer of these
firearms to Commerce Department control is inconsistent with the statutory framework enacted by the
Congress to regulate the export of arms. These are weapons of war and their only civilian purpose is
carnage. They must not be transferred to the Commerce Department control where they would not be
given proper oversight.

WASHSTATEC019334
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 515 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93nu-ytb9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0063

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Logan Ward

 

General Comment

When I look at the ITAR regulations, I feel most of these regulations are unnecessary.

WASHSTATEC019335
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 516 of 676

 

As of: November 29, 2018
Tracking No. 1k2-930s-2se8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0064

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better
support my family. However, I always intended to go back to gunsmithing later in life. Finally that
happened, I spent quite a bit of money that would have funded my retirernent starting my business. I had
a new building built, [ bought and learned to use 3 manual lathes and a mill with the intention of getting a
manufacturers FFL and making a few custom firearms a year, restoring and selling a few older firearms a
year and doing general repairs. I figured I would make $5000 to $10,000 a year to supplement my
retirement while doing ajob my community needed. I probably spent $85,000 or so on my building,
equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring
holders of FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in
ITAR fees. This could well have been half or more of my yearly profits and meant I had to settle for a
type 01 FFL and be a gunsmith only. At that time, as a gunsmith I could do nearly any repair,
customization or improvement for a customer on his/her firearm but could not improve, customize or
refinish a firearm and then sell it as that would make me a manufacturer. Although this wasnt the future
Id worked towards for nearly 40 years, it was better than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to
bring virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to
bankrupt the nations gunsmiths, and, I suspect to chill pre-election free speech. It did not suppress my
free speech but it did cause me to start turning away 90% of my potential customers. Under these rules
refinishing firearms and replacing parts is about the only thing a gunsmith is now allowed to do.
According to the 2nd Obama reinterpretation of the ITAR rules even making a screw or stock for a 150
year-old firearm could be interpreted as a violation.

Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once.

Threading barrels, customizing, making stocks, dovetailing sight groves, re-chambering, making obsolete
parts and the like are all still banned to my knowledge. And, with the exception of the occasional

WASHSTATEC019336
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 517 of 676
machine shop work, my three lathes and my mill are still idle.
Tam again considering closing my shop because of this. My insurance alone is nearly a grand a year and
Im not sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department

out of the gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year
without being bankrupted by ITAR.

WASHSTATEC019337
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 518 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93p7-gxey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0065

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brad Krug

 

General Comment

Please reverse Obama's Executive order that makes small home based gunsmithing activities subject to
the registration and tax payment of at least $1250 per year for activities as minimal as making a small
spring. It was a last minute decision by Obama to put an un-affordable burden, defined as a tax on small
business.

This order was unfair and unnecessary, and another overstep of authority by an anti-2nd amendment
President.

Thank You

WASHSTATEC019338
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 519 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93pn-lpfq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0066

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Washart

 

General Comment

I oppose the proposed rule on gun exports because. Proposed rule treats semi-automatic assault rifles as
non-military But US troops use rifles in semi-automatic mode an overwhelming amount of the time.
Regarding wide retail availability of firearms, about which comment has been requested, many countries
prohibit civilian possession of semi-automatic rifles & handguns, as well as of any larger caliber firearm.
Many semi-automatic mfles are also easily converted to fully automatic. Because military-style assault
rifles clearly have substantial military utility, transfer of these firearms to Commerce Department control
is inconsistent with the statutory framework enacted by the Congress to regulate export of arms & would
eliminate Congressional oversight for gun export deals. Congress will no longer be automatically
informed about sizable sales of these weapons which limits its ability to comment on related human
rights concerns, as it recently did on the Philippines & Turkey. Congressional action in 2002 required
sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. In a September 15, 2017, letter, Senators Ben Cardin, Dianne Feinstein, & Pat Leahy explicitly
noted that this move would violate Congressional intent & effectively eliminate Congress proper role.
New rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the taxpayers will absorb the cost of reviewing
applications and processing licenses not the gun exporters that benefit from these sales.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. firearms brokers will no longer be subject
to US brokering law. Although Commerce states it will retain rules on brokering for a State Department
list that includes assault rifles, there is no statutory basis for brokers of these weapons to register and
obtain a license, increasing the risk of trafficking. That will make it easier for unscrupulous dealers to
escape attention.

Rule would eliminate the State Departrnents Blue Lantern program for gun and ammunition exports,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. Transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,

WASHSTATEC019339
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 520 of 676

weakening enforcement against arms trafficking.

Rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of effectively enabling 3D
printing of firearms in US & globally. By eliminating many means to detect firearms, background checks
on domestic sales and end-use controls on international exports for such weapons, this change could he
State Department has developed extensive data, expertise and institutional relations to implement the
Leahy Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
Proposed change will reduce transparency and reporting on gun exports by eiminating Congressional and
public awareness of the total amount (dollar value and items) of firearms sales authorizations and
deliveries around the world, since the Commerce Department annual reports currently only cover about
20 countries.

This rule would transfer gun export licensing to an agency Commerce Department - whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the worid. Controlling their export shouid be
handled by State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human nights.

Firearms are used to kill a thousand people every day in acts of organized crime, political violence,
terrorism, and human rights violations. Research indicates that the types of weapons being transferred to
Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition,
are weapons of choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. Export of these
weapons should be subject to more controls, not less.

WASHSTATEC019340
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 521 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93pp-8net
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0067

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: nan logan

 

General Comment

Iam concerned that international gun sales might be proscessed through commerc rather than State.
Please do what youcan to keep these sales under the State Department's perview.

WASHSTATEC019341
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 522 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93pq-g)42
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0068

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heidi Fox

 

General Comment

Iam in strong opposition to the proposed changes in the rules for international trafficking of arms. I was
alerted to this proposed rule change by organizations who advocate for sensible gun control legislation
domestically. Until we can agree on the definition and categorization of weapons designed for mass
destruction and control their production and use domestically, we should not be modifying rules for the
oversight of arms manufactured and distributed internationally. These rule changes are one of many ways
that ordinary citizens who advocate for broader and stricter gun control are undermined by special
interests who know where to target their efforts to relax the definition of weapons designed for war. In
light of the recent efforts by the Justice Department to limit those seeking asylum from dangers in their
homeland, the change in the rules is as much an immigration issue as it is an arms control issue.

WASHSTATEC019342
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 523 of 676

 

As of: November 29, 2018
Tracking No. 1k2-930p-zrew
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0069

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Im 60 years old and semi-retired. I operated a gunsmith shop in my early twenties but gave it up to better
support my family. However, I always intended to go back to gunsmithing later in life. Finally that
happened, I spent quite a bit of money that would have funded my retirernent starting my business. I had
a new building built, [ bought and learned to use 3 manual lathes and a mill with the intention of getting a
manufacturers FFL and making a few custom firearms a year, restoring and selling a few older firearms a
year and doing general repairs. I figured I would make $5000 to $10,000 a year to supplement my
retirement while doing ajob my community needed. I probably spent $85,000 or so on my building,
equipment and tools.

However, the Obama administration changed the interpretation of the ITAR rules and started requiring
holders of FFL-07 licenses (manufacturing FFL) to send nearly $3000 per year to the state department in
ITAR fees. This could well have been half or more of my yearly profits and meant I had to settle for a
type 01 FFL and be a gunsmith only. At that time, as a gunsmith I could do nearly any repair,
customization or improvement for a customer on his/her firearm but could not improve, customize or
refinish a firearm and then sell it as that would make me a manufacturer. Although this wasnt the future
Id worked towards for nearly 40 years, it was better than nothing.

Then, in July of 2016 the Obama administration again reinterpreted the existing rules and decided to
bring virtually all the jobs gunsmiths do under the ITAR umbrella. This was obviously intended to
bankrupt the nations gunsmiths, and, I suspect to chill pre-election free speech. It did not suppress my
free speech but it did cause me to start turning away 90% of my potential customers. Under these rules
refinishing firearms and replacing parts is about the only thing a gunsmith is now allowed to do.
According to the 2nd Obama reinterpretation of the ITAR rules even making a screw or stock for a 150
year-old firearm could be interpreted as a violation.

Since these rules took effect in July of 2016 I dont believe I have made a monthly profit, even once.

Threading barrels, customizing, making stocks, dovetailing sight groves, re-chambering, making obsolete
parts and the like are all still banned to my knowledge. And, with the exception of the occasional

WASHSTATEC019343
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 524 of 676
machine shop work, my three lathes and my mill are still idle.
Tam again considering closing my shop because of this. My insurance alone is nearly a grand a year and
Im not sure how long I can survive while waiting on this to be fixed. Please, lets get the State Department

out of the gunsmith business and again allow a gunsmith to make and sell a few custom firearms a year
without being bankrupted by ITAR.

WASHSTATEC019344
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 525 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93qd-m69y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0070

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Carla Condori Bazan

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.
Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault nfles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC019345
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 526 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93qr-gnfz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0071

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Pasta

 

General Comment

Tam Diane Pasta, a Quaker (Religious Society of Friends). As a person of faith and a citizen of the US, 1
am concerned about gun violence and militarization, which makes everyone less safe.

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as "non-military." But many state and non-state
groups use semi-automatic rifles in armed conflicts. We should prohibit civilian possession of semi-
automatic rifles and handguns, and larger caliber firearm. Semi-automatic rifles are easily converted to
fully automatic firearms. These weapons have substantial military utility,so transfer of these firearms to
Commerce Dept.control is inconsistent with Congressional attempts to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons, limiting its ability to
comment on related human rights concerns. Congressional action in 2002 required sales of firearms
regulated by the US Munitions List valued at $1 million or more be notified to Congress. Items moved to
Commerce control would no longer be subject to such notification. In a September 15, 2017, letter,
Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would
violate Congressional intent and effectively eliminate Congress’ proper role.

3. The switch from State to Commerce will mean that the brokers and financiers who arrange shipments
of semiautomatic firearms will no longer have a statutory requirement to register and obtain a license,
increasing risk of trafficking.

4. The rule reduces end-use controls for gun exports. It would eliminate the State Department's Blue
Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Government's information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators.

5. End-use controls are weakened by eliminating registration of firearms exporters, a requirement since
the 1940s. Registration of exporters allows the State Department to check an exporter's history. But the
transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on
3D printing of weapons. We can't have everyone with access to a 3D printer, anywhere, entitled to

WASHSTATEC019346
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 527 of 676

produce a lethal weapon. Unless corrected, the new regulations run the risk of eftectively condoning and
enabling 3D printing of firearms. It is effectively eliminating many means to do background checks on
domestic sales and end-use controls on international exports.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 30,000 firearms export licenses as a result of this rule predicted by Commerce. The BIS's
enforcement office, with no staff in many parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed extensive data,
expertise and institutional relations for security assistance, which can serve as a critical foundation in
both pre-license and post-shipment checks to control and verify end uses and end users. Commerce does
not have these resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency - the Commerce Department - whose
principle mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons,
are uniquely and pervasively used in criminal violence around the world. Controlling their export should
be handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control are weapons of choice for criminal organizations in countries that
have increased violence. The export of these weapons should be subject to more controls, not less.
Thank you for the opportunity to comment on this important matter.

WASHSTATEC019347
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 528 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9310-sye5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0072

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Hunn

 

General Comment

As a parent and member of the Radnor Network to Prevent Gun Violence, | am against this proposed
rule. This group was formed by a group of parents after the Parkland terrorist attack who want to help
reduce gun violence. Exporting these dangerous weapons is not something we should do. There is too
much gun violence in America and it is much safer in other democratic countries in Europe and Asia.
And we don't need these weapons to be used against our soldiers and other

citizens overseas.

I oppose the proposed rule for the following reasons:

Treats semi-automatic assault rifles as "non-military", despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Dept's Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

Please see attached for more detail.

Thank you for your consideration.

WASHSTATEC019348
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 529 of 676

 

Attachments

Oppositon to Gun Exports

WASHSTATEC019349
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 530 of 676

Also | oppose the proposed rule for the following reasons:

-The proposed rule treats semi-automatic assault rifles as “non-military.” But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which cornment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states,
the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic assault
rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because military-
style assault rifles clearly have substantial military utility, transfer of these firearms to Commerce
Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms.

-The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.[2]
Congressional action in 2002 required sales of firearrns regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. Ina September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively eliminate
Congress’ proper role.

-The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons,
and Commerce does not charge any fee for licensing. So the government — L.e., taxpayers — will absorb
the cost of reviewing applications and processing licenses. Gun exporters that benefit from these sales
should shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of srnall arrns and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.[3]

-The rule reduces end-use controls for gun exports. it would eliminate the State Department’s Blue
Lantern program for gun and arnmunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. it also would move license approval out of the
department that compiles the U.S. Government’s information on hurnan rights violations, reducing the
ability te effectively deny weapons licenses to international human rights violators. End-use controls
also are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporter’s history whenever a

WASHSTATEC019350
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 531 of 676

manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing
to Commerce will remove new exporters and brokers of these flrearrns from the State Department
database, weakening enforcement against arms trafficking.

-The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearrns in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

-The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearrns export license applicants as a result of this rule predicted by Commerce.[4]
The BIS’s enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is
not equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shiprnent checks to control and verify end uses and end users. Commerce does not have these

FESOUrCces.

-The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the worid, since the Commerce Department annual reports
currently only cover about 20 countries.

-This rule would transfer gun export licensing to an agency — the Commerce Department — whose
principle mission is to promote trade. Firearms, both assault weapons and non-serni-automatic
weapons, are uniquely and pervasively used in criminal violence around the worid. Controlling their
export should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.

Firearms are used to killa thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[5] The export of these weapons should be subject to more controls, not less.

Michele Hunn

WASHSTATEC019351
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 532 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93rl-7vsh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0073

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Samuel

 

General Comment

I enter this comment in strong support of the rule changes as it would help small manufacturers and
individuals innovate and develop technologies and products to make firearms safer, less expensive, more
tailored to individual uses/needs, and of better overall quality. The current rules are stagnating
individuals that wish to develop ideas in relation to firearms through intentionally burdensome fees and
application structures in an attempt to weaken the firearms industry's best source of ideas. Americans
sitting at their workbench at home that see a need and fill a need. I would also ask that the rules on
suppressors be relaxed in this process as well if possible as they offer no military or tactical advantage
and are merely hearing protection devices, the equivalent to the muffler on a car, that protect Americans
from injury, not improvements to the function or performance of any firearm as opponents have falsely
stated for too many years. Thank you for considering this comment and pushing forward the rule
changes.

WASHSTATEC019352
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 533 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9318-f2ef
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0074

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Phil Steinschneider

 

General Comment

Amendments to the International Traffic in Arms Regulations are very welcome. As a Type 01 Federally
Licensed Firearms dealer, our company has been waiting for this change to happen for several years. It
will allow us to expand our operations into manufacturing and export, which will potentially make it
possible for us to create new jobs and new opportunities for workers within our company, as well as the
various vendors that supply us.

On the other hand, several proposed changes fall short of what we were expecting.

Why are suppressors not being placed on the CCL? These are in common use throughout the United
States and in Europe. In some European countries, silencers are not regulated at all, or much less
regulated than in the US. Put suppressors on the CCL in order to stimulate innovation among US-based
manufacturers. This makes even more sense if suppressors are eventually removed from the National
Firearms Act, which is quite possible in the future.

Although automatic weapons are no longer in common use by civilians, this is only due to the Hughes
Amendment of the Firearm Owners Protection Act of 1986. This amendment has never been challenged,
but is certainly unconstitutional,

It makes no sense to continue leaving firearm technologies that have been around for over 100 years
under ITAR. This appears to be a political decision rather than a logical one. Move common automatic
weapons to the CCL.

Due to their heavily-regulated nature, automatic firearms will be still difficult to export. Leaving them
under ITAR will only hurt the US, as it will continue to constrain less well-heeled small arms
manufacturers, who might develop the next Thompson SMG, M1 Garand, or M16. Does no one wonder
why automatic firearm technology has been at a standstill essentially for over 60 years?

All of Category I should be moved to the CCL. Items of likely greater concern fall under Category H and
Category TI. The revisions to those sections will of course depend on the items enumerated in the

WASHSTATEC019353
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 534 of 676
changes.

Asa Type 01 FFL, we are looking forward to these reforms in order to acquire a Type 07 license.
Because we are a small concern, the ITAR fee has have been a barrier to entry for us. We will still feel
constrained by the omission of suppressors and commonly-available automatic weapons from these
changes, however. If these had been placed on the CCL, we would have become a Type 07/SOT. Under
the current proposal, an 07/SOT will be required still to pay the ITAR fee.

These rules have always been complex, so simplification and clarification are appreciated. Those who
would violate them will do it despite these regulations, however. The only companies that benefit from
any remaining complex technologies not moved to the CCL are those with the capital and resources to
hire entire compliance departments at the expense of productive activity. The time and money wasted
complying with ITAR could be so much more effectively used for the development of new technologies
and new jobs for Americans.

Nonetheless, these changes are certainly welcome, and will go a long way to help make the American
defense industry more competitive in the worldwide defense article marketplace.

WASHSTATEC019354
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 535 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93rk-qnru
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0075

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: peter dobrzanski

 

General Comment

Small arms and the term ‘manufacturing’ should be removed from ITAR control. As a gunsmith it has
adversely effected my business as to what I can and can not do. For some unknown reason, in the eyes of
ITAR regulations, I was considered to be a ‘manufacturer’ on the world stage allegedly exporting war
items to other countries. When in fact, I was just threading muzzles for hunting rifles.

WASHSTATEC019355
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 536 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93rm-vbr3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0076

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah Massa

 

General Comment

Please do not give up your responsibility for overseas gun sales to the commerce department. This makes
absolutely no sense at all unless we want to become known as the United States of weapons profiteers.

WASHSTATEC019356
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 537 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93se-4nyj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0077

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexa Tomasst

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that will make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere. We have seen the effects of these weapons in US.
shootings, and know they are used around the world to kill and attack hundreds of people every day in
violent crime, wars, and political violence. U.S. export controls for weapons used in violence should be
made stronger, not weaker.

Sources:

[1] The Washington Post, "The Trump administration wants to make it easier to sell U.S. guns abroad.
Here's what you need to know" June 4, 2018. httos:/Avww.washingtonpost.com/news/monkey-
cage/wp/2018/06/04/the-trump-administration-wants-to-make-it-easier-to-sell-u-s-guns-abroad-heres-

[2] Salon, "U.S. gun industry wants a bigger piece of the world's arms trade," June 1, 2018.
https://www.salon.com/2018/06/0 1/u-s-gun-industry-wants-a-bigger-piece-of-the-worlds-arms-trade/

WASHSTATEC019357
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 538 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sg-lbtv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0078

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Fairman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019358
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 539 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sg-etzf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0079

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Welsh

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

As gun violence continues to tear lives apart at an alarming rate, we need tougher gun controls now more

than ever. The U.S. needs to be proactive in their approach, especially when global security is such an
issue. At this point, we're not even being reactive.

WASHSTATEC019359
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 540 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sg-mdrh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0080

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Dru

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019360
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 541 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sg-ah2t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0081

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren Bopp

 

General Comment

Export license oversight for firearms should remain with the State Department. The proposed rule to
move it to Commerce is short-sighted and will only aggravate the crisis we have in this country
surrounding firearm deaths. We also must not take away valuable tools that law enforcement have to
fight organized crime and terrorism across borders.

I also strongly oppose transferring the cost of processing licenses from gun manufacturers to taxpayers
and removing blocks on the 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls. This rule only makes sense if you put the profits of gun
manufacturers ahead of public safety and the safety of our police and border agents--in other words, no
sense at all.

WASHSTATEC019361
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 542 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sg-mq0o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0082

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: melissa mellen

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019362
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 543 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-bcpo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0083

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gerald MacKay

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019363
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 544 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-duam
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0084

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019364
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 545 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-x95
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0085

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019365
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 546 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-zbl9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0086

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Abigail B Sivan

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019366
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 547 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-hsjd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0087

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Ann O'Connor

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. More people are being killed and/or terrorized by these weapons. We need to seek a more peaceful
world, and this proposal will work against that effort.

Thank you for considering this.

Mary Ann O'Connor

WASHSTATEC019367
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 548 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-6gbp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0088

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Jones

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019368
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 549 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-u7m9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0089

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JAMES BANNERMAN

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019369
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 550 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sh-fqfi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0090

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ray Valek

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019370
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 551 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93si-nSbt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0091

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Chain

 

General Comment

That sounds right. Profit from exporting mass murder everywhere.

WASHSTATEC019371
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 552 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93si-fgat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0092

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Miller

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019372
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 553 of 676

 

As of: November 29, 2018
Tracking No. 1k2-935j]-1q37
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0093

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd P Silverstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019373
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 554 of 676

 

As of: November 29, 2018
Tracking No. 1k2-935)-2891
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0094

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

So the U.S. is another arms dealer, which used to be outlawed?!

WASHSTATEC019374
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 555 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sj-myxq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0095

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Stiohn

 

General Comment

Please, please, please do not transfer oversight of foreign non-military gun sales from the State

Department to
the Commerce Department. If we are worried about violent immigrants arriving on our shores, let's don't
arm them

before the get here! And if we won't support asylum requests for immigrants, let's don't arm their
tormenters in their

home countries. If ever there were an issue that is directly related to homeland security, it is this. And
thus not an issue

rightly placed in the purview of the Commerce Department. Moreover, the whole initiative seems a
transparent effort by

the gun lobby to increase profits in the industry without regard to public safety. And finally, let's be clear,
inno way dol

believe that semi-automatic weapons are not and should not be classified as civilian weapons. | am
strongly opposed to

this proposal -- ID: DOS-2017-0046-0001. And we are watching what happens closely.

WASHSTATEC019375
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 556 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-g]vs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0096

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ayelet Leibovitch

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Thank you for your time.

WASHSTATEC019376
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 557 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-thnx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0097

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Gartner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019377
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 558 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-ssdr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0098

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Follman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019378
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 559 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sk-eklx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0099

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Abrams

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019379
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 560 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sl-m5)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0100

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Aycock

 

General Comment

T OPPOSE moving export license oversight for firearms from the Department of State to the Department
of Commerce.

The proposed rule change treats semiautomatic assault rifles as "non-military." This is despite the fact
that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state
and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries. The proposed rule also eliminates Congressional oversight for important gun export
deals; transfers the cost of processing licenses from gun manufacturers to taxpayers, and, enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from

an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

WASHSTATEC019380
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 561 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sl-dobh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0101

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Pagano

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019381
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 562 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sl-pllo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0102

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019382
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 563 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sn-b0e;
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0103

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of non-
military firearms exports from the State Department to the Commerce Department. This proposed rule
has one purpose and one purpose only: to garner profits for a U.S. gun industry that is faring poorly
domestically. lt comes after a multi-year lobbying campaign by the NRA and National Shooting Sports
Foundation (the NSSF has already boasted the change would lead to a 20% increase in firearms exports).
NO ONE other than the gun lobby asked for this change. It would make U.S. exports of small arms far
more dangerous, by transferring oversight responsibilities to an agency that prioritizes business over
national security. The U.S. Congress would also lose its ability to oversee commercial weapons sales of
$1 million or more, which is inane. Im also disgusted by the rules attempts to legitimize semiautomatic
assault rifles as civilian products when these battlefield weapons have stolen so many of our loved ones
from us. If your agency approves this blatant corporate giveaway, I will do everything in my power to
hold your leadership accountable for the resulting bloodshed that occurs globally. That will include
advocating against your budget priorities across-the-board until a new administration cleans house.

WASHSTATEC019383
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 564 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sn-t0yu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0104

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rainer Gades

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019384
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 565 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9312-gald
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0105

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marsha Olsen

 

General Comment

Please reverse the proposed regulations that will make it easier to export semi-automatic weapons and
ammunition. We should not eliminate Congressional oversight of these sales. There is a reason that we
need Congressional oversight in order for ALL American voices to be heard. We must not weaken end-
use controls and enable production of 3D weapons anywhere. We have seen the effects of these weapons
in U.S. shootings, particularly in our schools. We must not be partly responsible for killings of innocents
in other countries. U.S. export controls for weapons used in violence should be made stronger, not
weaker.

WASHSTATEC019385
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 566 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9313-lu0w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0106

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James DeJager

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019386
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 567 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t5-Son7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0107

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: matthew cazier

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

Thank you,

Matthew Cazier, RN, BSN, CCRN
TSICU, HMC

206-744-3510

meazier(@uw.edu

WASHSTATEC019387
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 568 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t6-yp%
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0108

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Naya Fross

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019388
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 569 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t7-25xg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0109

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Driscoll

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019389
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 570 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9319-xltr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0110

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paula Claycomb

 

General Comment

T urge you to pass the proposed rule to restrict the sale of bump-fire stocks, like those used in the Las
Vegas massacre. Please do so. No civilian in the US needs to use bump stocks!

WASHSTATEC019390
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 571 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tg-dilz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-0111

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Liesy

 

General Comment

Tam not in favor of loosening regulations!

WASHSTATEC019391
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 572 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ta-eal7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0112

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ALBERT FOER

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019392
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 573 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sn-8fir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0113

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Bressler

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019393
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 574 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-bwht
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0114

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: beth bennett

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC019394
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 575 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-83k6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0115

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019395
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 576 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-hhrz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0116

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Gelman

 

General Comment

Hi, my name is Alice and l urge ATF to finalize its proposed rule clarifying that bump-fire stocks, along
with other “conversion devices" that enable semiautomatic weapons to mimic automatic fire, qualify as
"machineguns" under the National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks." These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
Burnp stocks and similar "conversion devices" that accelerate the rate of fire of a serniautomatic firearm
are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
The continued presence of these dangerous devices puts all of our communities at nsk and both Congress
and ATF must take action quickly to address this threat.

Thank you,
Alice

WASHSTATEC019396
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 577 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93sp-yc97
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0117

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudia Reyes

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019397
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 578 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9314-xk7o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0118

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Zitzman

 

General Comment

to: The US Department of State
re: Proposed Rule: International Traffic in Arms Regulations, US Munitions List Categories I, I, and I

lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to prornote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Sincerely,
Robert Zitzman

WASHSTATEC019398
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 579 of 676

 

As of: November 29, 2018
Tracking No. 1k2-9314-l1ne
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0119

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Castner

 

General Comment

Kindly accept this comment in strong opposition to this proposed Rule. Among other reasons,
liberalizing the export of firearms to foreign countries may allow terrorists to have easier access to
firearms without sufficient foreign safeguards in place. If the U.S. government were to allow the gun
industry to experience substantial profits due to this rule change at a minimum it should secure
assurances & best practices from gun manufactures to keep US citizens safer such as assurances against
sale of firearms to retailers with a record or suspicion of gun trafficking.

WASHSTATEC019399
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 580 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t6-mvv3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0120

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Thank you, Margaret MacDonald

WASHSTATEC019400
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 581 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tf-2a0s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0121

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Benedek Nyikos

 

General Comment

The United States should be passing stricter gun control laws, not attempting to make it easier to
distribute weapons of war abroad. Our nation should not be making the world less safe by putting
dangerous weapons in civilian hands.

WASHSTATEC019401
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 582 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93t7-02d7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Pushic

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019402
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 583 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tj-x7kh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0123

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Olsen

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019403
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 584 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tt-37wb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0124

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eric Milgram

 

General Comment

Iam strongly opposed to this proposed rule change. The USA has the highest homicide rate among its
industrialized peers, and more than 70% of those homicides are committed with legally purchased
firearms that are mass marketed as a consumer product here in the USA. Furthermore, military patterned
rifles, such as the civilian version of the AR-15 are essentially street legal versions of the rifles carried by
our soldiers into battle. These rifles are preferred by mass killers because of their inherent characteristics
that were specifically designed to make soldiers more lethal.

The State Department is much better equipped than the Commerce Department to oversee small arms
exports. Transferring this important oversight function to the Commerce Department will export
America's severe gun problem to other nations, with the only benefit being increased profits for
America's firearms industry.

REFERENCES

1. Elinson Z, Avila JD. AR-15 Model Rifle Again Used in a Mass Shooting. Wall Street Journal
[Internet]. 2018 Feb 16 [cited 2018 Feb 16]; Available from: https:/Avww.wsj.com/articles/ar-15-model-
rifle-again-used-in-a-mass-shooting-1518741842

2. Latest US mass shootings all have something in common. South China Morning Post [Internet]. 2018
Feb 15 [cited 2018 Feb 16]; Available from: http://Awww.scrnp.com/news/world/untted-states-
canada/article/2133459/latest-us-mass-shootings-all-have-something-common

3. Truesdell J. The Controversy Surrounding the AR-15 Rifle Used In Florida Mass Shooting.
PEOPLE.com [Internet]. 2018 Feb 15 [cited 2018 Feb 16]; Available from:
http://people.com/crime/florida-school-shooting-ar-15-nfle-controversy/

4. Rogers B. Why The AR-15 Is The Weapon Of Choice For Mass Shooters [Internet]. 2018 [cited 2018

Feb 16]. Available from: http://dfw.cbslocal.com/2018/02/15/why-the-ar- 15-is-the-weapon-of-choice-
for-mass-shooters/

WASHSTATEC019404
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 585 of 676

5. Pearce M. Latest mass shootings all have AR-15 in common. The Seattle Times [Internet]. 2018 Feb
15 [cited 2018 Feb 16]; Available from: https:/Awww.seattletimes.com/nation-world/latest-mass-
shootings-all-have-ar-15-in-common/

6. Matt Pearce. The latest, most serious mass shootings all have something in common the AR-15.
Pittsburgh Post-Gazette [Internet]. 2018 Feb 15 [cited 2018 Feb 16]; Available from: http://Awww.post-
gazette.com/news/nation/20 18/02/15/The-latest-most-serious-mass-shootings-all-have-something-in-
common-the-AR-15/stories/201802 140244

7. Cummings W, Jansen B. Why the AR-15 keeps appearing at America’s deadliest mass shootings. USA
TODAY [Internet]. 2018 Feb 15 [cited 2018 Feb 16]; Available from:
https://www.usatoday.com/story/news/nation/2018/02/14/ar-15-mass-shootings/3395 19002/

8. Aric Jenkins. Many Mass Shootings in America Have 1 Thing in Common: AR-15 Rifles. Time
[Internet]. 2018 Feb 15 [cited 2018 Feb 16], Available from: http://time.com/5 160355/ar-15-rifle-flonida-
parkland-school-shooting/

9. McCray R. Why Are Mass Shootings an ‘Exceptionally American Problem’? TakePart [Internet]. 2016
Aug 25 [cited 2016 Jun 22]: Available from: http://www takepart.com/article/2015/08/25/mass-
shootings-america

10. Meghan O'Dea. What Makes the AR-15 So Appealing to Mass Shooters? Fortune [Internet]. 2016
Jun 13 [cited 2018 Feb 16]; Available from: http://fortune.com/2016/06/13/ar-15-mass-murderer-link/

11. Follman M. The data is chilling: America’s mass shooters are now using weapons of war. Mother
Jones [Internet]. 2016 Jun 13 [cited 2016 Jun 19]; Available from:
http://www_motherjones.corm/politics/2016/06/mass-shooters-assault-weapons-orlando

12. Lankford A. UA Research Reveals U.S. Has Disproportionate Amount of World's Mass Shootings
[Internet]. University of Alabama News. 2015 [cited 2016 Jun 22]. Available from:
https://www.ua.edu/news/20 1 5/08/ua-research-reveals-u-s-has-disproportionate-amount-of-worlds-mass-
shootings/

13. Prupis N. Mass Shootings Dubbed the "Dark Side of American Exceptionalism" [Internet]. Common
Dreams. 2015 [cited 2016 Jun 22]. Available from:

hitp.//www.commondreams.org/news/20 15/08/24/mass-shootings-dubbed-dark-side-american-
exceptionalism

WASHSTATEC019405
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 586 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tv-aq4j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0125

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Rice

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019406
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 587 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tv-u8yc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0126

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charles Rice

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019407
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 588 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tx-hlwa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0127

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019408
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 589 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93tz-18z9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0128

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dianne Celuch

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce. The proposed rule also: eliminates Congressional oversight for
important gun export deals: transfers the cost of processing licenses from gun manufacturers to
taxpayers, and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls.

WASHSTATEC019409
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 590 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u0-54wj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0129

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ALEXANDRA DRISCOLL

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019410
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 591 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93u3-ftql
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0130

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nick Politzki

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019411
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 592 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-4htr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0131

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sam Todd

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019412
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 593 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-3fvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0132

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Sherwood

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC019413
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 594 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-ktcz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0133

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith West

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019414
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 595 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-riym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0134

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shawn Lyon

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019415
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 596 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-xwar
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0135

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carla Tischio

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns” under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks." These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
Burnp stocks and similar "conversion devices" that accelerate the rate of fire of a serniautomatic firearm
are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
The continued presence of these dangerous devices puts all of our communities at nsk and both Congress
and ATF must take action quickly to address this threat.

T also am writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as "non-military." This is despite the fact that U.S. troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons 1s prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad

WASHSTATEC019416
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 597 of 676

by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019417
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 598 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-nlh9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0136

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tom Nulty

 

General Comment

Iam writing in strong opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as "non-military." This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019418
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 599 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-tns0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0137

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Silvers

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019419
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 600 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-lsq5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0138

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Martin

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019420
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 601 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-95vf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0139

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frances Melott

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019421
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 602 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-délk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0140

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chuck Graver

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019422
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 603 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-km5w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0141

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Brinkerholf

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019423
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 604 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-4sbj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0142

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gaya Covington

 

General Comment

Iam writing in absolute opposition to moving export license oversight for firearms from the Department
of State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as "non-military." This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

TL also feel that bump stocks should be made illegal!!

WASHSTATEC019424
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 605 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-u8we
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0143

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Armando A. Garcia

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not

fewer.

Thank you for your time and consideration... much appreciated.

WASHSTATEC019425
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 606 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-jOpu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0144

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Tripp

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019426
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 607 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-0a09
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0145

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: BrendaLee Lennick

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. #MomsDemandAction #StudentsDemandAction #VeteransF orPeace #EnoughIsEnough

WASHSTATEC019427
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 608 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-rflg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0146

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine Morrissey

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019428
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 609 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-ryx3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0147

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Cordano

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. Nobody needs these firearms.

WASHSTATEC019429
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 610 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-vv01
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0148

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Angell

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019430
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 611 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-t9pk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0149

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maija Schaefer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

Tam also concerned that the proposed rule will eliminate Congressional oversight for important gun
export deals; transfer the cost of processing licenses from gun manufacturers to taxpayers; and, enable
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. This a very serious issue, and should be subject
to more safety considerations, not fewer. It should remain under the jurisdiction of the department with
the most relevant knowledge and experience.

Thank you for the opportunity to comment.

WASHSTATEC019431
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 612 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-wolm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0150

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peggy Kocoras

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military" -- even though US troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries. The proposed rule also eliminates Congressional oversight for
important gun export deals, transfers the cost of processing licenses from gun manufacturers to
taxpayers, and enables unchecked gun production in the US and exports abroad by removing the block on
3D printing of firearms. The proposal reduces transparency and reporting on gun exports and transfers
gun export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and lacks the resources to adequately enforce export
controls.

Although the current administration views everything on earth as a commodity, some things should not

be for sale. Those include semiautomatic weapons. Congress giving up oversight of weapon exports is an
abrogation of their responsibilities.

WASHSTATEC019432
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 613 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-lek4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0151

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gabrielle New

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019433
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 614 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-4x71
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0152

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linval DePass

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019434
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 615 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-diym
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0153

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Bronstein

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable

semiautomatic weapons to mimic automatic fire, qualify as "machineguns" under the National Firearms
Act and are generally

illegal to possess. In the absence of immediate action by Congress, ATF should finalize its proposed rule,
clarifying that

conversion devices like bump-fire stocks are included in the definition of "machinegun” under the
National Firearms Act of 1934.

And then Congress must act as wellto ensure that manufacturers cannot continue to endanger public
safety by designing

devices that imitate machine guns and subvert the law. The continued presence of these dangerous
devices puts all of our

communities at risk and both Congress and ATF must take action quickly to address this threat.

WASHSTATEC019435
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 616 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-5b6z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0154

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Denise Berry

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019436
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 617 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-5jrt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0155

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Reiter

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other "conversion
devices" that enable semiautomatic weapons to mimic automatic fire, qualify as "machineguns” under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as "bump-fire stocks." These
devices are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun
Control Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a
semiautomatic rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle.
Burnp stocks and similar "conversion devices" that accelerate the rate of fire of a serniautomatic firearm
are extremely dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of "machinegun" under the
National Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot
continue to endanger public safety by designing devices that imitate machine guns and subvert the law.
The continued presence of these dangerous devices puts all of our communities at nsk and both Congress
and ATF must take action quickly to address this threat.

I remember hearing the machine guns were outlawed so why should we allow a way around this law?

Thank you.

WASHSTATEC019437
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 618 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-9dzn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0156

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Bronstein

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed mile change treats semiautomatic assault rifles as “non-military.” This is
despite the fact that

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in

armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates

Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to

taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade and which

lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC019438
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 619 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-3av3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0157

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019439
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 620 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-wkjo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0158

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019440
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 621 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-iqSr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0159

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Corey E. Olsen

 

General Comment

I oppose moving export license oversight for firearms from the USA Department of State to the USA
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as "non-
military." This is despite the fact that USA government troops routinely use their military rifles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the USA and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to reportediy kill a thousand people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not fewer.

WASHSTATEC019441
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 622 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-e8jn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Richardson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019442
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 623 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uf-trow
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0161

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret A Go

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019443
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 624 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-x2se
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0162

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James McMurtrey

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019444
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 625 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-2v77
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0163

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Lewandowski

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019445
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 626 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-6itx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0164

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marian Heidel

 

General Comment

"Lam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
“non-military.” This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.”

WASHSTATEC019446
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 627 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-ht6o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0165

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angelo loffreda

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military" and just another export product, which they most definitely are not. U.S. troops routinely
use their weapons in semiautomatic mode. Semiautomatic weapons are used by state and non-state
groups in armed conflicts, by drug traffickers and criminal organizations, and the civilian possession of
such weapons is prohibited in many countries. The sale of semiautomatic weapons is not a simple
commercial transaction.

This misguided proposal reduces transparency and reporting om gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls. The proposed rule also eliminates Congressional oversight for important gun export deals;
transfers the cost of processing licenses from gun manufacturers to taxpayers, and enables unchecked
gun production in the U.S. and exports abroad by removing the block on 3D printing of firearms.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019447
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 628 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-6uln
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0166

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dana Tomasello

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019448
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 629 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-knea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0167

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Collins

 

General Comment

The national interest of the U.S. is not well served by moving export license oversight for firearms from
the Department of State to the Department of Commerce because the wider and less restricted
distribution of essentially military weaponry is inimical to the promulgation of international peace and
civilian safety, or suppression of misuse of firearms by state and individual actors. The proposed rule
change treats semiautomatic assault nfles as "non-military" despite the fact that U.S. troops routinely use
their military rifles in semiautomatic made, such weapons are used by state and non-state groups in
armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the cost
of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019449
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 630 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-29u0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0168

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Shook

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019450
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 631 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-8bce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0169

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tim Fleischer

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019451
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 632 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-mnfn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0170

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jenna Riges

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military."

This is clearly what gun manufacturers want to increase sales. Nothing more. Moving the license
oversight would be rewarding big donors including the NRA at the cost of human life. Please have a
conscience, think beyond profit, and do not reduce oversight of firearms in this way.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019452
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 633 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-sy9v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0171

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Greg Collins

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019453
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 634 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-fi4o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0172

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Grady Warren

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019454
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 635 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-vg0h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0173

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erik McWilliams

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
"non-military." This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019455
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 636 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-qgug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0174

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam writing to STRONGLY oppose moving export license oversight for firearms from the Department
of State to the Department of Commerce.

Guns sold for profit contribute to violence around the world as well as in our own country. The US
government should be making it MORE difficult to manufacture and export weapons. EVEN if sold to
so-called 'friends' of the administration, many end up in the hands of those who use them against
American citizens and other innocent people.

Under the proposed rule change semiautomatic assault nfles are treated as non-military. This, despite the
fact that U.S. troops routinely use their military rifles in semiautomatic mode, despite the fact these
weapons are used by state and non-state groups in armed conflicts, and despite the fact the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nghts, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. This is not and WILL NEVER BE acceptable
as the end result of a business model.

Firearms, guns ammunition and related article MUST be subject to more controls, NOT fewer.

WASHSTATEC019456
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 637 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-8hin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0175

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kevin Conway

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019457
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 638 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-rflg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0176

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Porter

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019458
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 639 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-c9dx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0177

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Weiner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019459
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 640 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-cxfd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0178

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marlene Stalter

 

General Comment

The proposal weakens controls over semiautomatic assault weapons, .50 sniper rifles, high-capacity
ammunition magazines and it may deregulate 3D printing of guns. It could also weaken controls on gun
imports.

WASHSTATEC019460
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 641 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-lc46
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0179

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Ayres

 

General Comment

To: Secretary of State Mike Pompeo
Secretary of Commerce Wilbur Ross

We urge you to reverse the proposed regulations that would make it easier to export semi-automatic
weapons and ammunition,

eliminate Congressional oversight of these sales, weaken end-use controls, and enable production of 3D
weapons anywhere.

We have seen the effects of these weapons in U.S. shootings, and know they are used around the world to
kill and attack

hundreds of people every day in violent crime, wars, and political violence. U.S. export controls for
weapons used in violence

should be made stronger, not weaker.

WASHSTATEC019461
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 642 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-t2yd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0180

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: steve shap
Organization: Road Scholars International

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019462
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 643 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-18z4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0181

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Talbot

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce and any move that reduces transparency and reporting on gun exports and transfers gun
export licensing from an agency with a mission to promote stability, conflict reduction, and human
rights, to an agency with a mission to promote trade and which lacks the resources to adequately enforce
export controls. Please don't.

WASHSTATEC019463
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 644 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-lis7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0182

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd Hartman

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019464
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 645 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-qhql
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0183

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Randy Harrison

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019465
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 646 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-3 19¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0184

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019466
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 647 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-g9x8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0185

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Gregory

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019467
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 648 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ug-11c8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0186

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Natalie Sivak

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019468
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 649 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-o7ay
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0187

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James A Clark Jr

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019469
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 650 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-flez
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0188

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matthew Nugent

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019470
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 651 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-tbv1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0189

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Belknap

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019471
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 652 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-lday
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0190

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen Wilkinson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019472
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 653 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-qu6e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0191

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Thorne

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019473
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 654 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-lya5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0192

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fred Granlund

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019474
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 655 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-chal
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0193

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Biggane

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019475
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 656 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-qbdr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0194

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Sackett

 

General Comment

Iam writing to oppose the proposal to move the oversight of the firearms export license from the State
Department to the Commerce Department. Semiautomatic assault rifles are simply not non-military
weapons and their export should remain under the oversight of the State Department. Further, the
elimination of Congressional oversight enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms.

This proposal has been designed by the NRA and the gun manufacturers as a blatant attempt to profit by
spreading lethal weapons to a world that needs to reduce the weapons of of violence, not increase them.

WASHSTATEC019476
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 657 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-zlwb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0195

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Schultz

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019477
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 658 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-auxf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0196

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Bristow

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019478
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 659 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-1972
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0197

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Bristow

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019479
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 660 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-8mz8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0198

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Skinner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of

Commerce because the proposed nile change treats semiautomatic assault rifles as non-military. This is
despite the fact that

U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in

armed conflicts, and the civilian possession of such weapons is prohibited in many countries. The
proposed rule also: eliminates

Congressional oversight for important gun export deals: transfers the cost of processing licenses from
gun manufacturers to

taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by removing the block
on 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade and

which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.

Thank you,

WASHSTATEC019480
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 661 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-qal3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0199

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norman Traum

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC019481
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 662 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-54dv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0200

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Hartnett

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019482
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 663 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uh-gmkr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0201

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexander Honigsblum

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019483
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 664 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-v9jx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0202

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Turge ATF to finalize its proposed rule clarifying that bump-fire stocks, along with other conversion
devices that enable semiautomatic weapons to mimic automatic fire, qualify as machineguns under the
National Firearms Act and are generally illegal to possess.

On the night of October 1, 2017, a gunman opened fire from a hotel room on the 32nd floor of the
Mandalay Bay hotel into the 22,000 person crowd at the Route 91 Harvest country music festival in Las
Vegas, Nevada, killing 58 people and injuring more than 500. The gunman fired more than 1,100 rounds
of ammunition in 11 minutes, using semiautomatic rifles modified with dangerous firearm accessories
designed to dramatically accelerate the rate of fire, commonly known as bump-fire stocks. These devices
are intended to circumvent the restrictions on possession of fully automatic firearms in the Gun Control
Act of 1968 and the National Firearms Act of 1934 by allowing an individual to modify a semiautomatic
rifle in such a manner that it operates with a similar rate of fire as a fully automatic rifle. Bump stocks
and similar conversion devices that accelerate the rate of fire of a serniautomatic firearm are extremely
dangerous and pose a substantial risk to public safety.

In the absence of immediate action by Congress, ATF should finalize its proposed rule, clarifying that
conversion devices like bump-fire stocks are included in the definition of machinegun under the National
Firearms Act of 1934. And then Congress must act as wellto ensure that manufacturers cannot continue
to endanger public safety by designing devices that imitate machine guns and subvert the law. The
cortinued presence of these dangerous devices puts all of our communities at risk and both Congress and
ATF must take action quickly to address this threat.

I'm not sure why we even have to petition for this common sense measure. PLEASE DO THE RIGHT
THING!

WASHSTATEC019484
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 665 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-s9)0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0203

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erica Kaplan

 

General Comment

I strongly oppose moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by
state and non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in
many countries. The proposed rule also eliminates Congressional oversight for important gun export
deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019485
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 666 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-k8js
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0204

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Molly Beard

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019486
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 667 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-vhwj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0205

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Iltis
Organization: N/A

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the US. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer

WASHSTATEC019487
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 668 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-gqek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0206

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Bonner

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019488
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 669 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-f20)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0207

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Osada

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019489
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 670 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-hik3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0208

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Raby

 

General Comment

The last thing we need to do is militarize the Commerce Department as a means of promoting the global
arms trade. The world is already awash in weapons, and selling more will only increase the odds that
some will never the black market, where terrorists will buy them. This decision will haunt us.

WASHSTATEC019490
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 671 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-ikjd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0209

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Donovan

 

General Comment

"Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer."

WASHSTATEC019491
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 672 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93ui-wao7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0210

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Raby

 

General Comment

The last thing we need to do is militarize the Commerce Department by putting arms sales there.
Already, there are too many military-grade weapons in the world, with the accompanying danger that
they will flow into the black market, where terrorists will find them. This is an enormously destabilizing
idea that will come back to haunt us.

WASHSTATEC019492
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 673 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-uy3e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-0211

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Donohue

 

General Comment

Tam opposed to moving export license oversight for firearms from the Department of State to the
Department of Commerce because the proposed rule change treats semiautomatic assault rifles as non-
military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode,
these weapons are used by state and non-state groups in armed conflicts, and the civilian possession of
such weapons is prohibited in many countries. The proposed rule also: eliminates Congressional
oversight for important gun export deals; transfers the cost of processing licenses from gun
manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights, to an agency with a mission to promote trade and which lacks the resources
to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019493
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 674 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-gruc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0212

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ameesh Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019494
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 675 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uj-g8u2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0213

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carole Plourde

 

General Comment

I oppose moving oversight for overseas arms and munitions sales from the Department of State to the
Department of Commerce. If anything we should be selling less weaponry overseas because it will
eventually come back to hurt one of our soldiers overseas or wind up in the hands of terrorists.

No more weapons sales to create more havoc and misery in countries across the globe.

Do not give the Department of Commerce the oversight mandate on weapons and munitions. Their
mission is to push American goods overseas and not foreign policy.

WASHSTATEC019495
Case 2:20-cv-00111-RAJ Document 106-24 Filed 09/23/20 Page 676 of 676

 

As of: November 29, 2018
Tracking No. 1k2-93uy-2dka
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-0214

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christian Biondi

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC019496
